Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

BANK OF AMERICA, N.A.
AGENT FOR
THE LENDERS REFERENCED HEREIN

 

GANDER MOUNTAIN COMPANY

OVERTON’S HOLDING COMPANY

OVERTON’S ACQUISITION CORP.

OVERTON’S, INC.

CONSUMERS MARINE ELECTRONICS, INC.

OVERTON’S MANAGEMENT COMPANY, LLC
BORROWERS

 

THE CIT GROUP/BUSINESS CREDIT, INC.
COLLATERAL AGENT

 

GENERAL ELECTRIC CAPITAL CORPORATION
DOCUMENTATION AGENT

 

BANC OF AMERICA SECURITIES, LLC
LEAD ARRANGER

 

WELLS FARGO FOOTHILL, INC.
SYNDICATION AGENT

 

Dated as of December 6, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

2

 

 

 

ARTICLE II.

THE REVOLVING CREDIT AND CERTAIN TERMS OF GENERAL APPLICATION

32

 

 

 

2.1.

Establishment of Revolving Credit

32

 

 

 

 

 

2.2.

Advances in Excess of Borrowing Base (OverAdvances)

33

 

 

 

 

 

2.3.

Risks of Value of Collateral

33

 

 

 

 

 

2.4.

Commitment to Make Revolving Credit Loans and Support Letters of Credit

34

 

 

 

 

 

2.5.

Revolving Credit Loan Requests

35

 

 

 

 

 

2.6.

Making of Revolving Credit Loans

36

 

 

 

 

 

2.7.

SwingLine Loans

36

 

 

 

 

 

2.8.

The Loan Account

37

 

 

 

 

 

2.9.

The Revolving Credit Notes

38

 

 

 

 

 

2.10.

Payment of The Loan Account

38

 

 

 

 

 

2.11.

Interest on Revolving Credit Loans

39

 

 

 

 

 

2.12.

Upfront Fees

40

 

 

 

 

 

2.13.

Agent’s Fee

40

 

 

 

 

 

2.14.

Unused Line Fee

40

 

 

 

 

 

2.15.

Early Termination Fee

40

 

 

 

 

 

2.16.

Concerning Fees

41

 

 

 

 

 

2.17.

Agent’s and Lenders’ Discretion

42

 

 

 

 

 

2.18.

Procedures For Issuance of L/Cs

43

 

 

 

 

 

2.19.

Fees For L/Cs

46

 

 

 

 

 

2.20.

Concerning L/Cs

47

 

 

 

 

 

2.21.

Changed Circumstances

51

 

 

 

 

 

2.22.

Lenders’ Commitments

52

 

 

 

 

 

2.23.

Revolving Credit Funding Procedures

53

 

 

 

 

 

2.24.

SwingLine Loan Procedures

54

 

 

 

 

 

2.25.

Agent’s Covering of Funding

55

 

 

 

 

 

2.26.

Ordinary Course Distributions

57

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

2.27.

Joint and Several Liability of Borrowers

58

 

 

 

 

ARTICLE III.

THE TERM LOANS

60

 

 

 

 

 

3.1.

Commitment to lend

60

 

 

 

 

 

3.2.

The Term Notes

61

 

 

 

 

 

3.3.

Payments of Principal of Term Loans

61

 

 

 

 

 

3.4.

Term Loan A Early Termination Fee

64

 

 

 

 

 

3.5.

Interest on Term Loan

64

 

 

 

 

 

3.6.

Payments on Account of Term Loan

65

 

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT

66

 

 

 

 

 

4.1.

Corporate Due Diligence

66

 

 

 

 

 

4.2.

Opinions

66

 

 

 

 

 

4.3.

Loan Documents and Additional Documents

66

 

 

 

 

 

4.4.

Officers’ Certificates

67

 

 

 

 

 

4.5.

Representations and Warranties

67

 

 

 

 

 

4.6.

Minimum Day One Availability

67

 

 

 

 

 

4.7.

Capital Structure

67

 

 

 

 

 

4.8.

All Fees and Expenses Paid

67

 

 

 

 

 

4.9.

Borrower Not In Default

68

 

 

 

 

 

4.10.

No Adverse Change

68

 

 

 

 

 

4.11.

Perfection Certificate and Lien Search Results

68

 

 

 

 

 

4.12.

Certificates of Insurance

68

 

 

 

 

 

4.13.

Blocked Account Agreements and Notifications

68

 

 

 

 

 

4.14.

Notifications to Credit Card Clearing Houses and Processors

68

 

 

 

 

 

4.15.

Borrowing Base Certificate

68

 

 

 

 

 

4.16.

Acquisition Agreement

68

 

 

 

 

 

4.17.

Equity Documents

69

 

 

 

 

 

4.18.

Benefit of Conditions Precedent

69

 

 

 

 

ARTICLE V.

GENERAL REPRESENTATIONS, COVENANTS AND WARRANTIES

69

 

 

 

 

 

5.1.

Payment and Performance of Liabilities

69

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

5.2.

Due Organization, Authorization, No Conflicts

70

 

 

 

 

 

5.3.

Trade Names

70

 

 

 

 

 

5.4.

Infrastructure

71

 

 

 

 

 

5.5.

Locations

71

 

 

 

 

 

5.6.

Title to Assets

72

 

 

 

 

 

5.7.

Indebtedness

73

 

 

 

 

 

5.8.

Insurance

74

 

 

 

 

 

5.9.

Licenses

74

 

 

 

 

 

5.10.

Leases

74

 

 

 

 

 

5.11.

Requirements of Law

75

 

 

 

 

 

5.12.

Labor Relations

75

 

 

 

 

 

5.13.

Maintain Properties

76

 

 

 

 

 

5.14.

Taxes

76

 

 

 

 

 

5.15.

No Margin Stock

77

 

 

 

 

 

5.16.

ERISA

77

 

 

 

 

 

5.17.

Hazardous Materials

78

 

 

 

 

 

5.18.

Litigation

78

 

 

 

 

 

5.19.

Business Plan

78

 

 

 

 

 

5.20.

Dividends

78

 

 

 

 

 

5.21.

Loans

79

 

 

 

 

 

5.22.

Protection of Assets

80

 

 

 

 

 

5.23.

Line of Business

80

 

 

 

 

 

5.24.

Affiliate Transactions

80

 

 

 

 

 

5.25.

Collateral

80

 

 

 

 

 

5.26.

Adequacy of Disclosure

80

 

 

 

 

 

5.27.

No Restrictions on Liabilities

81

 

 

 

 

 

5.28.

Other Covenants

81

 

 

 

 

 

5.29.

Additional Subsidiaries

82

 

 

 

 

 

5.30.

Further Assurances

82

 

 

 

 

 

5.31.

Representations and Warranties Related to the Acquisition

82

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

5.32.

Post Closing Covenants

83

 

 

 

 

ARTICLE VI.

FINANCIAL REPORTING AND PERFORMANCE COVENANTS

83

 

 

 

 

 

6.1.

Maintain Records

83

 

 

 

 

 

6.2.

Access to Records

84

 

 

 

 

 

6.3.

Notice to Agent

85

 

 

 

 

 

6.4.

Borrowing Base Certificate

86

 

 

 

 

 

6.5.

Monthly Reports

86

 

 

 

 

 

6.6.

Quarterly Reports

86

 

 

 

 

 

6.7.

Annual Reports

86

 

 

 

 

 

6.8.

Officers’ Certificates

87

 

 

 

 

 

6.9.

Inventories, Appraisals, and Audits

87

 

 

 

 

 

6.10.

Additional Financial Information

88

 

 

 

 

 

6.11.

Minimum Availability

89

 

 

 

 

 

6.12.

Capital Expenditures

89

 

 

 

 

ARTICLE VII.

USE OF COLLATERAL

90

 

 

 

 

 

7.1.

Use of Inventory Collateral

90

 

 

 

 

 

7.2.

Inventory Quality

90

 

 

 

 

 

7.3.

Adjustments and Allowances

90

 

 

 

 

 

7.4.

Validity of Accounts

90

 

 

 

 

 

7.5.

Notification to Account Debtors

91

 

 

 

 

ARTICLE VIII.

CASH MANAGEMENT

91

 

 

 

 

 

8.1.

Depository Accounts

91

 

 

 

 

 

8.2.

Credit Card Receipts

92

 

 

 

 

 

8.3.

Cash Management

92

 

 

 

 

 

8.4.

Proceeds and Collections

93

 

 

 

 

 

8.5.

Payment of Liabilities

93

 

 

 

 

 

8.6.

The Operating Account

94

 

 

 

 

ARTICLE IX.

GRANT OF SECURITY INTEREST

94

 

 

 

 

 

9.1.

Grant of Security Interest

94

 

 

 

 

 

9.2.

Extent and Duration of Security Interest

95

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

9.3.

Authorization to File Financing Statements

95

 

 

 

 

 

9.4.

Further Assurances

95

 

 

 

 

ARTICLE X.

AGENT AS BORROWERS’ ATTORNEY-IN-FACT

96

 

 

 

 

 

10.1.

Appointment as Attorney-In-Fact

96

 

 

 

 

 

10.2.

No Obligation to Act

97

 

 

 

 

ARTICLE XI.

EVENTS OF DEFAULT

97

 

 

 

 

 

11.1.

Failure to Pay the Revolving Credit or the Term Loans

97

 

 

 

 

 

11.2.

Failure To Make Other Payments

97

 

 

 

 

 

11.3.

Failure to Perform Covenant or Liability (No Grace Period)

98

 

 

 

 

 

11.4.

Failure to Perform Covenant or Liability (Grace Period)

98

 

 

 

 

 

11.5.

Misrepresentation

98

 

 

 

 

 

11.6.

Acceleration of Other Debt

98

 

 

 

 

 

11.7.

Default Under Other Agreements

98

 

 

 

 

 

11.8.

Uninsured Casualty Loss

98

 

 

 

 

 

11.9.

Attachment

99

 

 

 

 

 

11.10.

Business Failure

99

 

 

 

 

 

11.11.

Bankruptcy

99

 

 

 

 

 

11.12.

Indictment - Forfeiture

100

 

 

 

 

 

11.13.

Challenge to Loan Documents

100

 

 

 

 

 

11.14.

Change in Control

100

 

 

 

 

ARTICLE XII.

RIGHTS AND REMEDIES UPON DEFAULT

100

 

 

 

 

 

12.1.

Acceleration

100

 

 

 

 

 

12.2.

Rights of Enforcement

100

 

 

 

 

 

12.3.

Sale of Collateral

101

 

 

 

 

 

12.4.

Occupation of Business Location

102

 

 

 

 

 

12.5.

Grant of Nonexclusive License

102

 

 

 

 

 

12.6.

Assembly of Collateral

102

 

 

 

 

 

12.7.

Rights and Remedies

102

 

 

 

 

ARTICLE XIII.

ACCELERATION AND LIQUIDATION

103

 

 

 

 

 

13.1.

Acceleration Notices

103

 

v

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

13.2.

Acceleration

103

 

 

 

 

 

13.3.

Initiation of Liquidation

103

 

 

 

 

 

13.4.

Actions At and Following Initiation of Liquidation

104

 

 

 

 

 

13.5.

Agent’s Conduct of Liquidation

104

 

 

 

 

 

13.6.

Distribution of Liquidation Proceeds

104

 

 

 

 

 

13.7.

Relative Priorities To Proceeds of Liquidation

105

 

 

 

 

ARTICLE XIV.

THE AGENT

107

 

 

 

 

 

14.1.

Appointment of The Agent

107

 

 

 

 

 

14.2.

Responsibilities of Agent

108

 

 

 

 

 

14.3.

Concerning Distributions By the Agent

110

 

 

 

 

 

14.4.

Dispute Resolution

110

 

 

 

 

 

14.5.

Distributions of Notices and of Documents

110

 

 

 

 

 

14.6.

Confidential Information

111

 

 

 

 

 

14.7.

Reliance by Agent

111

 

 

 

 

 

14.8.

Non-Reliance on Agent and Other Lenders

112

 

 

 

 

 

14.9.

Indemnification

112

 

 

 

 

 

14.10.

Resignation of Agent

113

 

 

 

 

 

14.11.

Delegation of Duties

114

 

 

 

 

 

14.12.

Agent May File Proofs of Claim

114

 

 

 

 

 

14.13.

Collateral Matters

115

 

 

 

 

ARTICLE XV.

ACTION BY AGENTS - CONSENTS - AMENDMENTS - WAIVERS

115

 

 

 

 

 

15.1.

Administration of Credit Facilities

115

 

 

 

 

 

15.2.

Actions Requiring or On Direction of Majority Lenders

116

 

 

 

 

 

15.3.

Actions Requiring or On Direction of SuperMajority Lenders

116

 

 

 

 

 

15.4.

Action Requiring Certain Consent

117

 

 

 

 

 

15.5.

Actions Requiring or Directed By Unanimous Consent

118

 

 

 

 

 

15.6.

Actions Requiring SwingLine Lender Consent

119

 

 

 

 

 

15.7.

Actions Requiring Agent’s Consent

120

 

 

 

 

 

15.8.

Miscellaneous Actions

120

 

vi

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

15.9.

Actions Requiring Borrowers’ Consent

120

 

 

 

 

 

15.10.

NonConsenting Lender

121

 

 

 

 

ARTICLE XVI.

SUCCESSORS AND ASSIGNS

122

 

 

 

 

 

16.1.

Assignments and Assumptions

122

 

 

 

 

 

16.2.

Effect of Assignment

123

 

 

 

 

 

16.3.

Participations

124

 

 

 

 

 

16.4.

Limitations upon Participant Rights

124

 

 

 

 

 

16.5.

Certain Pledges

124

 

 

 

 

 

16.6.

Electronic Execution of Assignments

125

 

 

 

 

 

16.7.

Special Purpose Funding Vehicles

125

 

 

 

 

 

16.8.

Resignation After Assignment

126

 

 

 

 

 

16.9.

Accession

126

 

 

 

 

 

16.10.

Optional Increase of Maximum Revolving Credit Ceiling

127

 

 

 

 

ARTICLE XVII.

NOTICES

127

 

 

 

 

 

17.1.

Notice Addresses

127

 

 

 

 

 

17.2.

Notice Given

128

 

 

 

 

 

17.3.

Wire Instructions Notice Given

128

 

 

 

 

ARTICLE XVIII.

TERM

129

 

 

 

 

 

18.1.

Termination of Revolving Credit and Term Loan

129

 

 

 

 

 

18.2.

Actions On Termination

130

 

 

 

 

ARTICLE XIX.

GENERAL

130

 

 

 

 

 

19.1.

Protection of Collateral

130

 

 

 

 

 

19.2.

Publicity

130

 

 

 

 

 

19.3.

Severability

131

 

 

 

 

 

19.4.

The Platform

131

 

 

 

 

 

19.5.

Amendments

131

 

 

 

 

 

19.6.

Power of Attorney

132

 

 

 

 

 

19.7.

Application of Proceeds

132

 

 

 

 

 

19.8.

Increased Costs

133

 

 

 

 

 

19.9.

Expenses; Indemnity; Damage Waiver

133

 

vii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

19.10.

Copies and Facsimiles

135

 

 

 

 

 

19.11.

Massachusetts Law

135

 

 

 

 

 

19.12.

Consent to Jurisdiction

135

 

 

 

 

 

19.13.

Confidentiality

136

 

 

 

 

 

19.14.

Survival of Representations and Warranties

137

 

 

 

 

 

19.15.

Rules of Construction

137

 

 

 

 

 

19.16.

Intent

138

 

 

 

 

 

19.17.

Right of Set-Off

139

 

 

 

 

 

19.18.

Maximum Interest Rate

139

 

 

 

 

 

19.19.

Waivers

139

 

 

 

 

 

19.20.

US Patriot Act Notice

140

 

 

 

 

 

19.21.

Transitional Arrangements

140

 

 

 

 

 

19.22.

Lead Borrower

141

 

viii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibits

 

 

 

Exhibit A

:

SwingLine Note

Exhibit B

:

Revolving Credit Note

Exhibit C

:

Borrowing Base Certificate

Exhibit D

:

Assignment and Assumption

Exhibit E

:

Customs Agent Agreement

Exhibit F

:

Instrument of Accession

Exhibit G-1

:

Term Note A

Exhibit G-2

:

Term Note B

Exhibit H

:

Form of Loan Request

 

 

 

Schedules

 

 

 

2.22

:

Revolving Credit Lenders’ and Term Loan Lenders’ Commitments

6.5

:

Required Reporting Checklist

16.1

:

Processing and Recordation Fees

 

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Bank of America, N.A., as Agent

 

Dated as of December 6, 2007

 

THIS AGREEMENT is made among (a) Bank of America, N.A., a national banking
association with offices at 100 Federal Street, Boston, Massachusetts  02110, as
agent (in such capacity, herein the “Agent”) for the ratable benefit of the
lenders from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”); (b) the Lenders; (c) Gander Mountain Company
(“Gander”), a Minnesota corporation with its principal executive offices at 180
East Fifth Street, Suite 1300, St. Paul, Minnesota  55101; (d) Overton’s Holding
Company (“Holdings”), a Delaware corporation having its principal executive
office at 180 East Fifth Street, Suite 1300, St. Paul, Minnesota  55101; (e)
Overton’s Acquisition Corp. (“OAC”), a Delaware corporation having its principal
executive office at 111 Red Banks Road, Greenville, North Carolina  27835; (f)
Overton’s, Inc. (“Overton”), a North Carolina corporation with its principal
executive offices at 111 Red Banks Road, Greenville, North Carolina  27835; (g)
Consumers Marine Electronics, Inc. (“CME”), a New Jersey corporation with its
principal executive offices at 1758 Highway 34 North, Farmingdale (Wall), New
Jersey 07719; and (h) Overton’s Management Company, LLC (“OMC”), a Delaware
limited liability company with its principal offices at 111 Red Banks Road,
Greenville, North Carolina  27835 (Holdings, OAC, Overton, CME and OMC are
collectively referred to hereinafter as the “Overton’s Borrowers”; Gander and
the Overton’s Borrowers are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”) in consideration of the mutual covenants contained herein and
benefits to be derived herefrom:

 

WHEREAS, pursuant to that certain Third Amended and Restated Loan and Security
Agreement dated as of August 15, 2007, among Bank of America, N.A., certain
Lenders and Gander, as borrower, as amended and in effect immediately prior to
the effectiveness of this Agreement (the “Existing Loan Agreement”), certain
Lenders named therein have made loans to Gander for the purposes described
therein;

 

WHEREAS, Gander has requested that the Lenders and the Agent amend and restate
the Existing Loan Agreement in its entirety, in order to, among other things:

 

(a)           add a second Term Loan facility (“Term Loan B”) to finance in part
the acquisition of 100% of the capital stock of Holdings by Gander (the
“Acquisition”) and expenses related thereto;

 

(b)           convert the Existing Loans and the Existing Letters of Credit
under the Existing Loan Agreement into Loans and L/Cs hereunder;

 

(c)           join the Overton’s Borrowers as Borrowers under this Agreement on
a joint and several basis; and

 

--------------------------------------------------------------------------------


 

(d)           make certain other changes to the terms and provisions of the
Existing Loan Agreement; and

 

WHEREAS, subject to the satisfaction of the conditions set forth in Article IV,
the Lenders hereby consent to the Acquisition and confirm that the Acquisition
does not fall within the definition of “Permitted Acquisition” hereunder;

 

NOW THEREFORE, the Borrowers, the Lenders and the Agent hereby agree that,
subject to Section 19.21 hereof, the Existing Loan Agreement (including all the
schedules and exhibits thereto) is hereby amended and restated in its entirety
as set forth herein:

 

WITNESSETH:

 

ARTICLE I.                   DEFINITIONS

 

As used herein, the following terms have the following meanings or are defined
in the section of this Agreement so indicated:

 

“Acceding Lender”:  Is defined in Section 16.9.

 

“Acceleration”:  The making of demand or declaration that any indebtedness, not
otherwise due and payable,  is due and payable. Derivations of the word
“Acceleration” (such as “Accelerate”) are used with like meaning in this
Agreement.

 

“Acceleration Notice”:  Written notice as follows:

 

(a)           From the Agent to the Lenders, as provided in Section 13.1(a).

 

(b)           From the SuperMajority Lenders to the Agent, as provided in
Section 13.1(b).

 

(c)           From the SuperMajority Term Loan A Lenders to the Agent, as
provided for in Section 13.1(c).

 

(d)           From the SuperMajority Term Loan B Lenders to the Agent, as
provided for in Section 13.1(d).

 

“Account Debtor”:  Has the meaning given that term in the UCC.

 

“Accounts” and “Accounts Receivable”:  Include, without limitation, “accounts”
as defined in the UCC, and also all: accounts, accounts receivable, receivables,
and rights to payment (whether or not earned by performance) for: property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of;
services rendered or to be rendered; a policy of insurance issued or to be
issued; a secondary obligation incurred or to be incurred; energy provided or to
be provided; for the use or hire of a vessel; arising out of the use of a credit
or charge card or information contained on or used with that card; winnings in a
lottery or other game of chance.

 

“ACH”:  Automated clearing house.

 

2

--------------------------------------------------------------------------------


 

“Acquisition”:  Is defined in the Preamble.

 

“Acquisition Agreement”:  Is that certain Securities Purchase Agreement, dated
as of December 6, 2007, by and among Gander, as buyer, the Sellers, Lincap V
Management Company, an Ohio corporation, as Sellers’ representative and Holdings
with respect to the Acquisition.

 

“Adjustment Date”: February 1, May 1, August 1 and November 1 of each calendar
year.

 

“Administrative Questionnaire”:  An Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate”:   With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent”:  Is defined in the Preamble.

 

“Agent’s Cover”:  Is defined in Section 2.25(c)(i).

 

“Agent’s Fee”:  Is defined in Section 2.13.

 

“Agent’s Fee Letter”:  The Second Amended and Restated Agent’s Fee Letter, dated
on or about the date of this Agreement between the Borrowers and the Agent.

 

“Agent’s Rights and Remedies”:  Is defined in Section 12.7.

 

“Aggregate Loan Commitment”:  As of the date of determination thereof, the sum
of (a) the aggregate Revolving Credit Dollar Commitment of all Lenders at such
date and (b) the aggregate outstanding principal amount of the Term Loan at such
date, after giving effect to any prepayments or repayments of the Term Loan
occurring on such date.

 

“Agreement”:  This Fourth Amended and Restated Loan and Security Agreement, as
further amended, restated, modified and in effect from time to time.

 

“Applicable Law”:  As to any Person:  (i) All statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, arbitrator’s decisions, and/or similar rulings, in each
instance ((i) and (ii)) of or by any federal, state, municipal, and other
governmental authority, or court, tribunal, panel, or other body which has or
claims jurisdiction over such Person, or any property of such Person, or of any
other Person for whose conduct such Person would be responsible.

 

“Applicable Margin”:   With respect to Revolving Credit Loans, for the period
from the Restatement Effective Date to the first Adjustment Date thereafter, the
Applicable Margin shall

 

3

--------------------------------------------------------------------------------


 

be the applicable margin corresponding to Level II(1) in the first table below,
and thereafter, at any time prior to January 31, 2009, for each period
commencing on an Adjustment Date through the date immediately preceding the next
Adjustment Date (each a “Rate Adjustment Period”), the Applicable Margin shall
be the applicable margin per annum set forth in the first table below opposite
to the Borrowers’ applicable EBITDA as determined for the applicable period
consisting of the twelve (12) consecutive months ending on or about the calendar
quarter ending immediately prior to the applicable Rate Adjustment Period
pertaining to such Adjustment Date:

 

LEVEL

 

EBITDA

 

LIBOR RATE
APPLICABLE
MARGIN

 

BASE RATE
APPLICABLE
MARGIN

 

I

 

Greater than $70,000,000

 

1.25

%

0.00

%

 

 

 

 

 

 

 

 

II

 

Greater than $50,000,000 and less than or equal to $70,000,000

 

1.50

%

0.00

%

 

 

 

 

 

 

 

 

III

 

Less than or equal to $50,000,000

 

1.75

%

0.00

%

 

Commencing with the Adjustment Date on February 1, 2009, during each Rate
Adjustment Period, the Applicable Margin for Revolving Credit Loans shall be the
applicable margin per annum set forth in the table immediately below opposite to
the Borrowers’ applicable EBITDA as determined for the applicable period
consisting of the twelve (12) consecutive months ending on or about the calendar
quarter ending immediately prior to the applicable Rate Adjustment Period
pertaining to such Adjustment Date:

 


LEVEL


 


EBITDA


 


LIBOR RATE APPLICABLE MARGIN


 


BASE RATE APPLICABLE MARGIN


 

I

 

Greater than $80,000,000

 

1.25

%

0.00

%

 

 

 

 

 

 

 

 

II

 

Greater than $60,000,000 and less than or equal to $80,000,000

 

1.50

%

0.00

%

 

 

 

 

 

 

 

 

III

 

Less than or equal to $60,000,000

 

1.75

%

0.00

%

 

With respect to Term Loan B, the Applicable Margin shall be the applicable
margin per annum set forth in the table below opposite to the Borrowers’
applicable outstanding balance for Term Loan B:

 

--------------------------------------------------------------------------------

(1) Applicable Margin for Revolving Credit Loans under the Existing Agreement is
Level II.

 

4

--------------------------------------------------------------------------------


 

LEVEL

 

TERM LOAN B PRINCIPAL
BALANCE

 

LIBOR RATE
APPLICABLE
MARGIN FOR
TERM LOAN B

 

BASE RATE
APPLICABLE
MARGIN FOR
TERM LOAN B

 

I

 

Less than or equal to $25,000,000

 

3.375

%

2.00

%

 

 

 

 

 

 

 

 

II

 

Greater than $25,000,000 and less than or equal to $35,000,000

 

3.625

%

2.00

%

 

 

 

 

 

 

 

 

III

 

Greater than $35,000,000

 

3.875

%

2.00

%

 

Any delay by the Borrowers in delivering the financial statements and reports
required to be delivered by the Borrowers pursuant to Section 6.5 shall, at the
Agent’s option, result in the Applicable Margin being set, in each case, at the
amount set forth opposite Level III in the first two tables above or such other
Level as determined by the Agent until the next Adjustment Date.

 

“Appraised Inventory Liquidation Value”:  The product of (a) the Cost of
Eligible Inventory (net of Inventory Reserves) multiplied by (b) that
percentage, determined from the then most recent appraisal of the Inventory of
the Borrowers undertaken at the request of the Agent, to reflect the appraiser’s
estimate of the net recovery on the Inventory of the Borrowers in the event of
an in-store liquidation of that Inventory.

 

“Appraised Inventory Percentage”:  For the period commencing on April 1 of each
calendar year and ending on August 31 of each calendar year, Eighty-Seven and
One-Half of One Percent (87.5%) and, at any other time during any calendar year,
Eighty-Five Percent (85%).

 

“Approved Customs Broker”:  A customs broker satisfactory to the Agent which has
entered into a Customs Agent Agreement with the Agent and a Borrower.

 

“Approved Fund”: Any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group”:  Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignee Lender”:  Is defined in Section 16.1(a).

 

“Assigning Lender”:  Is defined in Section 16.1(b).

 

“Assignment and Assumption”:  Is defined in Section 16.1.

 

“Auto-Extension Letter of Credit”:  Is defined in Section 2.18(d).

 

5

--------------------------------------------------------------------------------


 

“Availability”:  The lesser of (a) or (b), where:

 

(a)           is the result of

 

(i)            The Maximum Revolving Credit Ceiling

 

Minus

 

(ii)           The aggregate unpaid balance of the Loan Account (other than the
outstanding principal balance of Term Loan A and Term Loan B)

 

Minus

 

(iii)          The aggregate undrawn Stated Amount of all then outstanding L/Cs.

 

(b)           is the result of

 

(i)            The Borrowing Base

 

Minus

 

(ii)           The aggregate unpaid balance of the Loan Account (other than the
outstanding principal balance of Term Loan A and Term Loan B)

 

Minus

 

(iii)          The aggregate undrawn Stated Amount of all then outstanding L/Cs.

 

Minus

 

(iv)          The aggregate of the Availability Reserves.

 

“Availability Reserves”:  Such reserves as the Agent from time to time
determines in the Agent’s discretion as being appropriate to reflect the
impediments to the Agent’s ability to realize upon the Collateral.  Without
limiting the generality of the foregoing, Availability Reserves may include (but
are not limited to) reserves based on the following:

 

(i)            Rent for up to three (3) months for any store located in
Pennsylvania, Virginia or Washington (but only if a landlord’s waiver,
acceptable to the Agent, has not been received by the Agent).

 

(ii)           Customer Credit Liabilities.

 

(iii)          Taxes and other governmental charges, including, ad valorem,
personal property, and other taxes which might have priority over the Collateral
Interests of the Agent in the Collateral.

 

(iv)          L/C Landing Costs.

 

6

--------------------------------------------------------------------------------


 

“BAL Loan”:  The Loan made under the terms of the BAL Loan Agreement.

 

“BAL Loan Agreement”:  That certain Master Loan and Security Agreement, dated as
of June 21, 2007 by and among Gander and Banc of America Leasing & Capital, LLC.

 

“Bank of America”:  Bank of America, N.A., and its successors.

 

“Bankruptcy Code”:  Title 11, U.S.C., as amended from time to time.

 

“Base”:  For any day a fluctuating rate per annum equal to the higher of (a) the
“prime rate” publicly announced from time to time by Bank of America and (b) the
Federal Funds Rate plus ½ of 1%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Margin Loan”:  Each Revolving Credit Loan or relevant portion of the Term
Loan while bearing interest determined by reference to Base.

 

“Base Margin Rate”:  The aggregate of Base plus the Base Rate Applicable Margin
per annum.

 

“Base Rate Applicable Margin”.  See definition of Applicable Margin.

 

“Blocked Account”:  Any DDA into which the contents of any other DDA is
transferred.

 

“Blocked Account Agreement”:  An Agreement, in form satisfactory to the Agent,
which Agreement recognizes the Agent’s Collateral Interest in the contents of
the DDA which is the subject of such Agreement and agrees that such contents
shall be transferred only to the Concentration Account or as otherwise
instructed by the Agent.

 

“Borrower” and “Borrowers”:  Is defined in the Preamble.

 

“Borrower Materials”:  Is defined in Section 6.1.

 

“Borrowing Base”:  The aggregate of the following:

 

(a)           The face amount of Eligible Credit Card Receivables multiplied by
the Credit Card Advance Rate.

 

Plus

 

(b)           The Appraised Inventory Percentage of the Appraised Inventory
Liquidation Value.

 

Minus

 

7

--------------------------------------------------------------------------------


 

(c)           The Term Loan A to Value Reserve.

 

Minus (at any time after the Term Loan B Guaranties have been released or
otherwise terminated and so long as Term Loan B is outstanding)

 

(d)           The Term Loan B to Value Reserve.

 

“Borrowing Base Certificate”:  Is defined in Section 6.4.

 

“Business Day”:  Any day other than (a) a Saturday or Sunday; or (b) any day on
which commercial banks in Boston, Massachusetts or in Minneapolis, Minnesota,
are authorized to close under law, or are in fact closed.

 

“Business Plan”:  The Borrowers’ business plan delivered pursuant to Section
5.19, and any revision, amendment, or update of such business plan to which the
Agent has provided its written sign-off.

 

“Capital Expenditures”:  The expenditure of funds or the incurrence of
liabilities which may be capitalized in accordance with GAAP.

 

“Capital Lease”:  Any lease which may be capitalized in accordance with GAAP.

 

“Change in Control”:  The occurrence of any of the following:

 

(a)           Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than members of the Erickson Family, the Holiday Companies,
Affiliates of the Holiday Companies or the Pratt Parties becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of Forty Percent
(40%) or more of the equity securities of Gander entitled to vote for members of
the board of directors or equivalent governing body of Gander on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right).

 

(b)           During any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
Gander ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause

 

8

--------------------------------------------------------------------------------


 

(ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

(c)           (1) Gander ceases at any time to be the 100% shareholder of
Holdings; (2) Holdings ceases at any time to be the 100% shareholder of OAC; (3)
OAC ceases at any time to be the 100% shareholder in Overton or (4) Overton
ceases at any time to be the (a) 100% shareholder in CME or (b) sole member of
OMC, in each case except pursuant to transactions permitted under Section
5.20(d).

 

“Chattel Paper”:  Has the meaning given that term in the UCC.

 

“Closing Certificate”:  The Closing Certificate delivered by the Borrowers
pursuant to Section 4.3, dated the Restatement Effective Date, and in form and
substance acceptable to the Agent.

 

“Code”:  Internal Revenue Code of 1986.

 

“Collateral”:  Is defined in Section 9.1.

 

“Collateral Interest”:  Any interest in property to secure an obligation,
including, without limitation, a security interest, mortgage, and deed of trust.

 

“Concentration Account”:  Is defined in Section 8.3.

 

“Consent”:  Actual consent given by the Lender from whom such consent is sought.

 

“Control”:  The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Copyright Security Agreement”: The Copyright Collateral Assignment and Security
and Agreement, dated on or about the date of this Agreement between Overton and
the Agent, for the benefit of the Lenders, such Copyright Security Agreement to
be on terms and conditions acceptable to the Agent, as further amended,
restated, modified or supplemented and in effect from time to time.

 

“Cost”:  The calculated cost of purchases, based upon a Borrower’s accounting
practices, known to the Agent, which practices are in effect on the date on
which this Agreement was executed as such calculated cost is determined from:
invoices received by such Borrower; such Borrower’s purchase journal; or such
Borrower’s stock ledger.

 

“Costs of Collection”:  Includes, without limitation, all attorneys’ reasonable
fees and reasonable out-of-pocket expenses incurred by the Agent’s attorneys,
and all reasonable

 

9

--------------------------------------------------------------------------------


 

out-of-pocket costs incurred by the Agent in the administration of the
Liabilities and/or the Loan Documents, including, without limitation, reasonable
costs and expenses associated with travel on behalf of the Agent, where such
costs and expenses are directly or indirectly related to or in respect of the
Agent’s: administration and management of the Liabilities; negotiation,
documentation, and amendment of any Loan Document; or efforts to preserve,
protect, collect, or enforce the Collateral, the Liabilities, and/or the Agent’s
Rights and Remedies and/or any of the rights and remedies of the Agent against
or in respect of any guarantor or other person liable in respect of the
Liabilities (whether or not suit is instituted in connection with such
efforts).  “Costs of Collection” also includes the reasonable fees and expenses
of the Lenders’ Special Counsel and reasonable consulting, accounting,
appraisal, investment banking and similar professional fees and charges.  The
Costs of Collection are Liabilities, and at the Agent’s option may bear interest
at the then effective Base Margin Rate.

 

“Credit Card Advance Rate”:  Ninety-Two and One-Half of One Percent (92.5%).

 

“Customer Credit Liability”:  Gift certificates, customer deposits, offsets,
merchandise credits, layaway obligations, frequent shopping programs, and
similar liabilities of a Borrower to its retail customers and prospective
customers.

 

“Customs Agent Agreement”:  A Customs Agent Agreement, substantially in the form
of EXHIBIT E hereto, entered into among the Agent, a Borrower, and an Approved
Customs Broker.

 

“DDA”:  Any checking or other demand daily depository account maintained by a
Borrower.

 

“Debtor Relief Law”:   The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Delinquent Revolving Credit Lender”:   Is defined in Section 2.25(c).

 

“Deposit Account Control Agreement”:  Is defined in Section 8.1(c).

 

“Documents”:  Has the meaning given that term in the UCC.

 

“Documents of Title”:  Has the meaning given that term in the UCC.

 

“Drawdown Date”:  As applicable, the date on which (a) the Restatement Effective
Date occurs and the Term Loan is made, (b) any Revolving Credit Loan is made or
is to be made or (c) any Revolving Credit Loan is converted or continued in
accordance with Section 2.5 or all or any portion of the Term Loan is converted
or continued in accordance with Section 3.5.

 

“EBITDA”: With respect to any fiscal period, an amount equal to the sum of (a)
Net Income of the Borrowers for such fiscal period, plus (b) in each case to the
extent deducted in the

 

10

--------------------------------------------------------------------------------


 

calculation of Net Income and without duplication, (i) depreciation and
amortization for such fiscal period, plus (ii) income tax expense for such
fiscal period, plus (iii) Interest Expense paid or accrued during such fiscal
period, plus (iv) other noncash charges for such fiscal period (excluding LIFO
reserves), all as determined in accordance with GAAP, after eliminating
therefrom all extraordinary nonrecurring items of income or expense, in each
case determined on a consolidated basis.

 

“Eligible Assignee”:  Any of (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Agent, the Issuer and the SwingLine Lender, and (ii) unless an Event
of Default has occurred and is continuing, a Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include any Borrower or any of the
Borrowers’ Affiliates or Subsidiaries.

 

“Eligible Credit Card Receivables”:  Under Four (4) Business Day accounts due to
the Borrowers on a non-recourse basis from major credit card processors.

 

“Eligible In-Transit Inventory”:  Inventory (without duplication as to Eligible
Inventory), title to which has passed to any Borrower and which has then been
shipped or is scheduled to be shipped for receipt, within Sixty (60) days, at a
warehouse of such Borrower located in a jurisdiction in the United States in
which the Agent will have a first and only perfected security interest in such
Inventory, provided that:

 

(a)           Such Inventory is of such types, character, qualities and
quantities (net of Inventory Reserves) as the Agent in its discretion from time
to time determines to be eligible for borrowing;

 

(b)           The documents which relate to such shipment either name the Agent
as consignee of the subject Inventory or the Agent has control over the
documents which evidence ownership of the subject Inventory (such as by
providing to the Agent a Customs Agent Agreement); and

 

(c)           The Agent is named as loss payee on any special policies of
insurance taken out by any Borrower for the period during which such Inventory
is in transit.

 

“Eligible Inventory”:  All of the following: (a) Such of the Inventory of any
Borrower (not duplicative of Eligible In-Transit Inventory or Eligible L/C
Inventory) at such locations, and of such types, character, qualities and
quantities, as the Agent in its discretion from time to time determines to be
acceptable for borrowing, as to which Inventory, the Agent has a perfected
security interest which is prior and superior to all security interests, claims,
and Encumbrances (other than Permitted Encumbrances), (b) Eligible In-Transit
Inventory, and (c) Eligible L/C Inventory.

 

“Eligible L/C Inventory”:  Inventory (without duplication as to Eligible
Inventory), which is to be manufactured or has then been shipped or is scheduled
to be shipped for receipt, within Sixty (60) days, at a warehouse of any
Borrower located in a jurisdiction in the United States in which the Agent will
have a first and only perfected security interest in such Inventory and payment
for the underlying Inventory is to be made by an L/C, provided that:

 

11

--------------------------------------------------------------------------------


 

(a)           Such Inventory is of such types, character, qualities and
quantities (net of Inventory Reserves) as the Agent in its discretion from time
to time determines to be eligible for borrowing; and

 

(b)           The documents which relate to such shipment either name the Agent
as consignee of the subject Inventory or the Agent has control over the
documents which evidence ownership of the subject Inventory (such as by
providing to the Agent a Customs Agent Agreement);

 

(c)           Inventory to be manufactured shall only constitute Eligible L/C
Inventory to the extent the L/C issued in connection therewith remains undrawn;
and

 

(d)           The Agent is named as loss payee on any special policies of
insurance taken out by the applicable Borrower for the period during which such
Inventory is in transit.

 

“Employee Benefit Plan”:  As defined in ERISA.

 

“Encumbrance”:  Each of the following:

 

(a)           A Collateral Interest or agreement to create or grant a Collateral
Interest; the interest of a lessor under a Capital Lease; conditional sale or
other title retention agreement; sale of accounts receivable or chattel paper;
or other arrangement pursuant to which any Person is entitled to any preference
or priority with respect to the property or assets of another Person or the
income or profits of such other Person; each of the foregoing whether consensual
or non-consensual and whether arising by way of agreement, operation of law,
legal process or otherwise.

 

(b)           The filing authorized by a Borrower of any financing statement
under the UCC or comparable law of any jurisdiction.

 

“End Date”:  The date upon which both (a) all Liabilities have been paid in full
and (b) all obligations of each of the Lenders to make loans and advances and to
provide other financial accommodations to the Borrowers hereunder shall have
been irrevocably terminated.

 

“Environmental Laws”:  All of the following:

 

(a)           Applicable Law which regulates or relates to, or imposes any
standard of conduct or liability on account of or in respect to environmental
protection matters, including, without limitation, Hazardous Materials, as are
now or hereafter in effect.

 

(b)           The common law relating to damage to Persons or property from
Hazardous Materials.

 

“Equipment”:  Includes, without limitation, “equipment” as defined in the UCC,
and also all furniture, store fixtures, motor vehicles, rolling stock, aircraft,
machinery, office equipment, plant equipment, tools, dies, molds, and other
goods, property, and assets which are used and/or were purchased for use in the
operation or furtherance of a Borrower’s business, and any and all accessions or
additions thereto, and substitutions therefor.

 

12

--------------------------------------------------------------------------------


 

“Erickson Family”:  The descendants of Arthur T. and Elsie P. Erickson and
Alfred W. and Rose E. Erickson, or trusts established primarily for the benefit
of such descendants and/or their spouses or relatives.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate”:  Any Person (whether or not incorporated), which is under
common control with a Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“Events of Default”:  Is defined in Article 11.  An “Event of Default” shall be
deemed to have occurred and to be continuing unless and until that Event of
Default has been duly waived by the requisite Lenders or by the Agent as
applicable.

 

“Excess Cash Flow Payment”:  Is defined in Section 3.3(b)(i)(B).

 

“Excess Cash Flow Payment Condition”: Availability as set forth in the most
recent Borrowing Base Certificate delivered to the Agent pursuant to Section 6.4
immediately prior to the date on which the Excess Cash Flow Payment of the Term
Loan B is due is equal to or greater than 20% of the lesser of (1) the
then-current Maximum Revolving Credit Ceiling or (2) (x) the then-current
Borrowing Base plus (y) the Term Loan A to Value Reserve (and, at any time after
the Term Loan B Guaranties have been released or otherwise terminated, the Term
Loan B to Value Reserve) less (z) Availability Reserves.

 

“Excluded Gander Collateral”:  Is defined in Section 9.1(b).

 

“Exempt DDA”:  A depository account maintained by a Borrower, the only contents
of which may be transfers from the Operating Account and actually used solely
(i) for petty cash purposes; or (ii) for payroll.

 

“Existing Letters of Credit”:  Those letters of credit issued by the Agent for
the account of Gander prior to the Restatement Effective Date and listed on
Schedule 2.18 to the Closing Certificate.

 

“Existing Loan Agreement”:  Is defined in the preamble to this Agreement.

 

“Existing Loans”:  The amounts issued under the Revolving Credit Loans and Term
Loan A by the Lenders for the account of Gander under the Existing Loan
Agreement outstanding immediately prior to the Restatement Effective Date.

 

“Federal Funds Rate”:  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such

 

13

--------------------------------------------------------------------------------


 

day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent.

 

“Fiscal”:  When followed by “month” or “quarter”, Fiscal means the relevant
fiscal period based on a Borrower’s fiscal year and accounting conventions. 
When followed by a reference to a specific year, Fiscal means Gander’s fiscal
year, which ends on the Saturday closest to the end of January, such that a
reference to Fiscal 2007 would refer to the Reference Period ending Saturday,
February 2, 2008.

 

“Foreign Lender”:  Any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrowers are resident for tax purposes.  For
purposes of this definition, the United States, each State thereof, and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fund”: Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“GAAP”:  Principles which are consistent with those promulgated or adopted by
the Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made.

 

“General Intangibles”:  Includes, without limitation, “general intangibles” as
defined in the UCC; and also all: rights to payment for credit extended;
deposits; amounts due to a Borrower; credit memoranda in favor of a Borrower;
warranty claims; tax refunds and abatements; insurance refunds and premium
rebates; all means and vehicles of investment or hedging, including, without
limitation, options, warrants, and futures contracts; records; customer lists;
telephone numbers; goodwill; causes of action; judgments; payments under any
settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of a Borrower to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi-conductors chips and printouts; trade secrets rights,
copyrights, copyright applications, mask work rights and interests, and
derivative works and interests; user, technical reference, and other manuals and
materials; trade names, trademarks, trademark applications, service marks, and
all goodwill relating thereto; applications for registration of the foregoing;
and all other general intangible property of a Borrower in the nature of
intellectual property; proposals; cost estimates, and reproductions on paper, or
otherwise, of any and all concepts or ideas, and any matter related to, or
connected with, the design, development, manufacture, sale, marketing, leasing,
or use of any or all property produced, sold, or leased by a Borrower or credit
extended

 

14

--------------------------------------------------------------------------------


 

or services performed, by a Borrower, whether intended for an individual
customer or the general business of a Borrower, or used or useful in connection
with research by a Borrower.

 

“Goods”:  Has the meaning given that term in the UCC, and also includes all
things movable when a security interest therein attaches and also all computer
programs embedded in goods and any supporting information provided in connection
with a transaction relating to the program if (i) the program is associated with
the goods in such manner that it customarily is considered part of the goods or
(ii) by becoming the owner of the goods, a Person acquires a right to use the
program in connection with the goods.

 

“Granting Lender”:  Is defined in Section 16.7.

 

“Hazardous Materials”:  Any (a) substance which is defined or regulated as a
hazardous material in or under any Environmental Law, and (b) oil in any
physical state.

 

“Holiday Companies”:  Holiday Companies, Inc., a Minnesota corporation.

 

“Holiday Guaranty.”  That certain Guaranty of Term Loan B dated as of even date
herewith by Holiday Stationstores in favor of the Agent and the Term Loan B
Lenders pursuant to which Holiday Stationstores guaranties to the Term Loan B
Lenders and the Agent the payment and performance of the Obligations under Term
Loan B and in form and substance satisfactory to the Term Loan B Lenders and the
Agent.

 

“Holiday Stationstores”:  Holiday Stationstores, Inc., a Minnesota corporation.

 

“In Default”:  Any occurrence, circumstance, or state of facts with respect to
any Borrower which (a) is an Event of Default; or (b) would become an Event of
Default if any requisite notice were given and/or any requisite period of time
were to run and such occurrence, circumstance, or state of facts were not
absolutely cured within any applicable grace period.

 

“Indebtedness”:  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

 

(a)           every obligation of such Person for money borrowed.

 

(b)           every obligation of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses.

 

(c)           every reimbursement obligation of such Person with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person.

 

(d)           every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue by more than Forty-Five
(45) days or which are being contested in good faith).

 

15

--------------------------------------------------------------------------------


 

(e)           every obligation of such Person under any Capital Lease.

 

(f)            every obligation of such Person under any lease of goods or other
property, whether real or personal, which is treated as an operating lease under
GAAP and as a loan or financing for U.S. income tax purposes (a “Synthetic
Lease”).

 

(g)           all sales by such Person of (i) accounts or general intangibles
for money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith.

 

(h)           every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of capital stock issued by such Person or any rights measured by the
value of such capital stock.

 

(i)            every obligation of such Person under any forward contract,
futures contract, swap, option or other financing agreement or arrangement
(including, without limitation, caps, floors, collars and similar agreements),
the value of which is dependent upon interest rates, currency exchange rates,
commodities or other indices (a “derivative contract”).

 

(j)            every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law.

 

(k)           every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guarantying or otherwise acting
as surety for, any obligation of a type described in any of clauses (a) through
(j) (the “primary obligation”) of another Person (the “primary obligor”), in any
manner, whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (ii)
to purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any Capital
Lease shall be the principal component of the aggregate of the rentals
obligation under such Capital Lease payable over the term thereof that is not
subject to termination by the lessee, (v) any sale of receivables shall be the
amount of unrecovered capital

 

16

--------------------------------------------------------------------------------


 

or principal investment of the purchaser (other than a Borrower or any of its
wholly-owned subsidiaries) thereof, excluding amounts representative of yield or
interest earned on such investment, (w) any Synthetic Lease shall be the
stipulated loss value, termination value or other equivalent amount, (x) any
derivative contract shall be the maximum amount of any termination or loss
payment required to be paid by such Person if such derivative contract were, at
the time of determination, to be terminated by reason of any event of default or
early termination event thereunder, whether or not such event of default or
early termination event has in fact occurred, (y) any equity related purchase
obligation shall be the maximum fixed redemption or purchase price thereof
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price and (z) any guaranty or other contingent liability referred to
in clause (k) shall be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty or other contingent
obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Indemnified Person”:  Is defined in Section 19.9(b).

 

“Information”:  Is defined in Section 19.13.

 

“Instrument of Accession”: Is defined in Section 16.9.

 

“Instruments”:  Has the meaning given that term in the UCC.

 

“Interest Expense”:  For any period, the aggregate amount of interest required
to be paid or accrued by the Borrowers during such period on all Indebtedness of
the Borrowers outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any Capital
Lease, and including commitment fees, agency fees, facility fees, balance
deficiency fees and similar fees or expenses in connection with the borrowing of
money.

 

“Interest Payment Date”:  With reference to:

 

Each LIBOR Loan:  The last day of the Interest Period relating thereto (and on
the last day of month three and each third month thereafter for any such loan
which has an Interest Period longer than three months); the Termination Date;
and the End Date.

 

Each Base Margin Loan:  The first day of each month; the Termination Date; and
the End Date.

 

“Interest Period”:  The following:

 

(a)           With respect to each LIBOR Loan: Subject to Subsection (c), below,
the period commencing on the date of the making or continuation of, or
conversion to, the subject LIBOR Loan and ending one, two, three, or six months
thereafter, as the Borrowers may elect by notice (pursuant to Section 2.5) to
the Agent; provided, however, that with respect to Term Loan B, the period as
may be agreed by the Borrowers and the Term Loan B Lenders.

 

17

--------------------------------------------------------------------------------


 

(b)           With respect to each Base Margin Loan: Subject to Subsection (c),
below, the period commencing on the date of the making or continuation of or
conversion to, the subject Base Margin Loan and ending on that date (i) as of
which the subject Base Margin Loan is converted to a LIBOR Loan, as the
Borrowers may elect by notice (pursuant to Section 2.5) to the Agent, or (ii) on
which the subject Base Margin Loan is paid by the Borrowers.

 

(c)           The setting of Interest Periods is in all instances subject to the
following:

 

(i)            Any Interest Period for a Base Margin Loan which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day.

 

(ii)           Any Interest Period for a LIBOR Loan which would otherwise end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day, unless that succeeding Business Day is in the next calendar month,
in which event such Interest Period shall end on the last Business Day of the
month during which the Interest Period ends.

 

(iii)          Subject to Subsection (iv), below, any Interest Period applicable
to a LIBOR Loan, which Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period ends, shall end on the last Business Day of the month during which that
Interest Period ends.

 

(iv)          Any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date.

 

(v)           The number of Interest Periods in effect at any one time is
subject to Section 2.11(d) hereof.

 

“Internal Control Event”:  A material weakness in, or fraud that involves
management or other employees who have a significant role in, a Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Inventory”:  Includes, without limitation, “inventory” as defined in the UCC
and also all: (a) Goods which are leased by a Person as lessor; are held by a
Person for sale or lease or to be furnished under a contract of service; are to
be furnished by a Person under a contract of service; or consist of raw
materials, work in process, or materials used or consumed in a business; (b)
Goods of said description in transit; (c) Goods of said description which are
returned, repossessed and rejected; (d) packaging, advertising, and shipping
materials related to any of the foregoing; (e) all names, marks, and General
Intangibles affixed or to be affixed or associated thereto; and (f) Documents
and Documents of Title which represent any of the foregoing.

 

“Inventory Reserves”:  Such Reserves as may be established from time to time by
the Agent in the Agent’s discretion with respect to Eligible Inventory. 
Inventory Reserves shall be such reserves established by the Agent in connection
with the Restatement Effective Date.

 

18

--------------------------------------------------------------------------------


 

Thereafter, the Agent may make adjustments from time to time relating to, among
other things, determinations by the Agent that: (i) the number of days of the
turnover of the inventory of any Borrower for any period has changed in any
material respect, (ii) the liquidation value of the Eligible Inventory, or any
category thereof, has changed in any material respect, or (iii) the nature and
quality of the inventory of any Borrower has changed in any material respect or
the mix of such inventory has changed materially.  In determining whether to
establish Reserves, the Agent may consider events, conditions, contingencies or
risks which are also considered in determining Eligible Inventory or in
establishing the Availability Reserves.

 

“Investment Property”:  Has the meaning given that term in the UCC.

 

“ISP”:  With respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer”:  The issuer of any L/C.

 

“Issuer Documents”:  With respect to any L/C, the Letter of Credit Application,
and any other document, agreement, and instrument entered into by the Issuer and
a Borrower (or any Subsidiary) or in favor of the Issuer and relating to any
such L/C.

 

“L/C”:  Any letter of credit, the issuance of which is procured by the Agent for
the account of a Borrowers and any acceptance made on account of such letter of
credit.

 

“L/C Landing Costs”:  To the extent not included in the Stated Amount of an L/C,
customs, duty, freight, and other out-of-pocket costs and expenses which will be
expended to “land” the Inventory, the purchase of which is supported by such
L/C.

 

“Lead Arranger”:  Banc of America Securities, LLC.

 

“Lead Borrower”:  Is defined in Section 19.22.

 

“Lease”:  Any lease or other agreement, no matter how styled or structured,
pursuant to which a Borrower is entitled to the use or occupancy of any space.

 

“Leasehold Interest”:  Any interest of a Borrower as lessee under any Lease.

 

“Lenders”:  Collectively, the Revolving Credit Lenders and the Term Loan
Lenders, and each individually a “Lender”.

 

“Lenders’ Fee Letter”:  The Lenders’ Fee Letter, dated on or about the date of
this Agreement from the Borrowers to the Lenders.

 

“Lenders’ Special Counsel”:  A single counsel, selected by the Majority Lenders
following the occurrence of an Event of Default, to represent the interests of
the Lenders in connection with the enforcement, attempted enforcement, or
preservation of any rights and

 

19

--------------------------------------------------------------------------------


 

remedies under this, or any other Loan Document, as well as in connection with
any “workout”, forbearance, or restructuring of the credit facility contemplated
hereby.

 

“Letter of Credit Application”:  Is defined in Section 2.18.

 

“Letter of Credit Expiration”:  The day that is Seven (7) days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter-of-Credit Right”:  Has the meaning given that term in the UCC and also
refers to any right to payment or performance under an L/C, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.

 

“Liabilities”:  Includes, without limitation, the following:

 

(a)           All and each of the following, whether now existing or hereafter
arising under this Agreement or under any of the other Loan Documents:

 

(i)            Any and all direct and indirect liabilities, debts, and
obligations of the Borrowers to the Agent or any Revolving Credit Lender or Term
Loan Lender, each of every kind, nature, and description.

 

(ii)           Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by the Borrowers to the
Agent or any Revolving Credit Lender (including all future advances whether or
not made pursuant to a commitment by the Agent or any Revolving Credit Lender)
or Term Loan Lender, whether or not any of such are liquidated, unliquidated,
primary, secondary, secured, unsecured, direct, indirect, absolute, contingent,
or of any other type, nature, or description, or by reason of any cause of
action which the Agent or any Revolving Credit Lender or any Term Loan Lender
may hold against the Borrowers.

 

(iii)          All notes and other obligations of the Borrowers now or hereafter
assigned to or held by the Agent or any Revolving Credit Lender or any Term Loan
Lender, each of every kind, nature, and description.

 

(iv)          All interest (including post-petition interest, whether or not
permitted in a bankruptcy proceeding), fees, and charges and other amounts which
may be charged by the Agent or any Revolving Credit Lender or any Term Loan
Lender to the Borrowers and/or which may be due from the Borrowers to the Agent
or any Revolving Credit Lender or any Term Loan Lender from time to time.

 

(v)           All costs and expenses incurred or paid by the Agent or any
Revolving Credit Lender or any Term Loan Lender in respect of any agreement
between the Borrowers and the Agent or any Revolving Credit Lender or any Term
Loan Lender or instrument furnished by the Borrowers to the Agent or any
Revolving Credit Lender or any Term Loan Lender (including, without limitation,
Costs of Collection, attorneys’ reasonable fees, and all court and litigation
costs and expenses).

 

20

--------------------------------------------------------------------------------


 

(vi)          Any and all covenants of the Borrowers to or with the Agent or any
Revolving Credit Lender or any Term Loan Lender and any and all obligations of
the Borrowers to act or to refrain from acting in accordance with any agreement
between the Borrowers and the Agent or any Revolving Credit Lender or any Term
Loan Lender or instrument furnished by the Borrowers to the Agent or any
Revolving Credit Lender or any Term Loan Lender.

 

(vii)         Any forward contract, futures contract, swap, option or other
financing agreement (including, without limitation, caps, floors, collars and
similar agreements), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices, entered into between the
Borrowers and Bank of America.

 

(viii)        Each of the foregoing as if each reference to the “the Agent or
any Revolving Credit Lender or any Term Loan Lender” were to each Affiliate of
the Agent.

 

(b)           Any and all direct or indirect liabilities, debts, and obligations
of the Borrowers to the Agent or any Affiliate of the Agent, each of every kind,
nature, and description owing on account of any service or accommodation
provided to, or for the account of the Borrowers pursuant to this or any other
Loan Document, including cash management services and the issuances of L/Cs.

 

“LIBOR”:  That per annum rate equal to the LIBOR Offer Rate except that, in the
event that the Agent determines that any Lender may be subject to the Reserve
Percentage, “LIBOR” shall mean, with respect to any LIBOR Loans then outstanding
(from the date on which that Reserve Percentage first became applicable to such
loans), and with respect to all LIBOR Loans thereafter made, an interest rate
per annum equal to the decimal equivalent of the following fraction:

 

LIBOR Offer Rate
1 minus Reserve Percentage.

 

“LIBOR Business Day”:  Any day which is both a Business Day and a day on which
the principal market in LIBOR in which Bank of America participates is open for
dealings in United States Dollar deposits.

 

“LIBOR Loan”:  Any Revolving Credit Loan or relevant portion of the Term Loan
which bears interest determined by reference to LIBOR.

 

“LIBOR Offer Rate”:  (a) That rate of interest (rounded upwards, if necessary,
to the next 1/100 of 1%) determined by the Agent at which deposits on U.S.
Dollars for such Interest Period are offered based on information presented on
Telerate Page 3750 at or about 10:00AM Two (2) LIBOR Business Days before the
first day of the Interest Period for the subject LIBOR Loan for a deposit
approximately in the amount of the subject loan, for a period of time
approximately equal to such Interest Period, or (b) if such information on such
Telerate Page is not available, the rate at which deposits on U.S. Dollars are
offered to Bank of America, by first-class banks in the LIBOR market in which
Bank of America participates at 10:00AM Two (2) LIBOR Business Days before the
first day of the Interest Period for the subject LIBOR Loan

 

21

--------------------------------------------------------------------------------


 

for a deposit approximately in the amount of the subject loan, for a period of
time approximately equal to such Interest Period.

 

“LIBOR Rate”:  That per annum rate equal to the sum of (a) LIBOR plus (b) the
LIBOR Rate Applicable Margin.

 

“LIBOR Rate Applicable Margin”:  See definition of Applicable Margin.

 

“Lien”:  Any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Liquidation”:  The exercise, by the Agent, of those rights accorded to the
Agent under the Loan Documents as a creditor of the Borrowers following and on
account of the occurrence of an Event of Default looking towards the realization
on the Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”)
are used with like meaning in this Agreement.

 

“Loan Account”:  Is defined in Section 2.8.

 

“Loan Commitment”:  With respect to each Revolving Credit Lender, that
respective Revolving Credit Lender’s Revolving Credit Dollar Commitment, and
with respect to each Term Loan Lender, that respective Term Loan Lender’s Term
Loan Commitment.

 

“Loan Documents”:  This Agreement and each other instrument, guaranty, security
document or other document or agreement from time to time executed and/or
delivered in connection with the arrangements contemplated hereby or in
connection with any transaction with the Agent or any Affiliate of the Agent,
including, without limitation, any transaction which arises out of any cash
management, depository, investment, letter of credit, interest rate protection,
or equipment leasing services provided by the Agent or any Affiliate of the
Agent, as each may be amended from time to time.

 

“Loan Request”:  Is defined in Section 2.5.

 

“Loans”:  Collectively, the Revolving Credit Loans and the Term Loan.

 

“Local Account”:  Is defined in Section 8.3.

 

“Majority Lenders”:  (i) Lenders (other than Delinquent Revolving Credit
Lenders) holding 51% or more of the Aggregate Loan Commitments (other than any
Loan Commitments held by Delinquent Revolving Credit Lenders), or if the
Revolving Credit Dollar Commitment has been terminated, Lenders (other than
Delinquent Revolving Credit Lenders) holding 51% or more of the sum of the total
outstanding principal amount of all Loans, the undrawn Stated Amount of L/Cs
outstanding and unpaid Reimbursement Obligations, (ii) Term Loan A Lenders

 

22

--------------------------------------------------------------------------------


 

holding 51% or more of Term Loan A, and (iii)Term Loan B Lenders holding 51% or
more of Term Loan B.

 

“Majority-Owned Subsidiary”:  Any Subsidiary that is Controlled by a Borrower
and in which a Borrower owns less than 100% of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body of such Subsidiary.

 

“Material Accounting Change”:  Any change in GAAP applicable to accounting
periods subsequent to any Borrower’s fiscal year most recently completed prior
to the execution of this Agreement, which change has a material effect on such
Borrower’s financial condition or operating results, as reflected on financial
statements and reports prepared by or for such Borrower, when compared with such
condition or results as if such change had not taken place or where preparation
of such Borrower’s statements and reports in compliance with such change results
in the breach of a financial performance covenant imposed pursuant to Section
6.11 where such a breach would not have occurred if such change had not taken
place or visa versa.

 

“Maturity Date”:  With respect to the Revolving Credit Loans and Term Loan A,
the Maturity Date is June 30, 2012, and with respect to Term Loan B, the
Maturity Date is December 6, 2011.

 

“Maximum Revolving Credit Ceiling”:  $345,000,000, as the same may be increased
or decreased from time to time in accordance with the provisions of Sections
2.15, 16.9 and 16.10 hereof up to an aggregate amount not to exceed
$400,000,000.

 

“Maximum Revolving Credit Dollar Commitment”:  As set forth on SCHEDULE 2.22,
annexed hereto (as such amounts may change in accordance with the provisions of
this Agreement).

 

“Net Income”:  The net income (or deficit) of the Borrowers determined on a
consolidated basis, after deduction of all expenses, taxes, and other proper
charges, determined in accordance with GAAP, after eliminating therefrom all
extraordinary nonrecurring items of income.

 

“Nominee”:  A business entity (such as a corporation or limited partnership)
formed by the Agent to own or manage any Post Foreclosure Asset.

 

“Non-Extension Notice Date”:  Is defined in Section 2.18(d).

 

“Note”: Any Revolving Credit Note, Swing Line Note or Term Note, as the case may
be.

 

“Obligations”:  Collectively, the Revolving Credit Obligations and the Term Loan
Obligations.

 

“OverAdvance”:  A loan, advance, or providing of credit support (such as the
issuance of any L/C) to the extent that, immediately after its having been made,
Availability is less than zero.

 

23

--------------------------------------------------------------------------------


 

“Overton”:  Is defined in the Preamble.

 

“Overton’s Borrowers”:  Is defined in the Preamble.

 

“Overton’s Excess Cash Flow”:  With respect to any fiscal period, an amount
equal to EBITDA (for purposes of this definition only, the definition of
“EBITDA” shall be read as if it referred only to the EBITDA of the Overton’s
Borrowers) for such fiscal period less the sum of (i) Capital Expenditures by
the Overton’s Borrowers for such period (other than financed Capital
Expenditures or Capital Expenditures paid in proceeds or tenant allowances),
(ii) cash interest payments by the Borrowers on Term Loan B for such period and
cash interest payments by the Overton’s Borrowers on Revolving Credit Loans for
such period as determined by the Agent; (iii) cash prepayments and repayments of
Term Loan B by the Borrowers for such period; and (iv) taxes paid in cash by the
Overton’s Borrowers for such period.

 

“Participant”:  Is defined in Section 16.3.

 

“Patent Security Agreement”: The Patent Collateral Assignment and Security and
Agreement, dated on or about the date of this Agreement between Overton and the
Agent, for the benefit of the Lenders, such Patent Security Agreement to be on
terms and conditions acceptable to the Agent, as further amended, restated,
modified or supplemented and in effect from time to time.

 

“Patriot Act” is defined in Section 19.20.

 

“Payment Intangible”:  Has the meaning given that term in the UCC and also
refers to any general intangible under which the Account Debtor’s primary
obligation is a monetary obligation.

 

“Perfection Certificate”:  Collectively, the Perfection Certificates dated as of
the Restatement Effective Date and delivered by the Borrowers to the Agent.

 

“Permitted Acquisition”: Any acquisition, other than (a) the Acquisition and (b)
the acquisition of Equipment or Inventory in the ordinary course of business, by
a Borrower, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, the capital stock of, or a business line or unit or a
division of, any Person; provided that:

 

(i)            the Agent shall have received reasonable advance notice of such
acquisition including a reasonably detailed description thereof at least ten
days prior to the consummation of such acquisition (or such shorter period as
may be agreed to by the Agent);

 

(ii)           such Borrower shall have delivered to the Agent, five days prior
to the consummation of such acquisition (or such shorter period as may be agreed
to by the Agent), copies of the material purchase and sale documents in
substantially final form together with copies of such schedules and exhibits
thereto as are then available and such other documents, instruments and
information reasonably requested by the Agent;

 

24

--------------------------------------------------------------------------------


 

(iii)          immediately prior to, and after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(iv)          all transactions in connection with such acquisition shall be
consummated, in all material respects, in accordance with all Requirements of
Law and in accordance with all consents and approvals of any governmental
authority;

 

(v)           such acquisition shall be consensual and shall have been approved
by the board of directors of the Person so acquired;

 

(vi)          in the case of the acquisition of capital stock, the issuer of
such capital stock shall (a) be organized under the laws of a State or other
political subdivision of the United States of America and (b) become a
wholly-owned Subsidiary or Majority-Owned Subsidiary of such Borrower
immediately after consummation of such acquisition, and, in each case, such
Borrower shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of such Borrower, the actions set forth in Section 5.29;

 

(vii)         on a pro forma basis after giving effect to such acquisition (all
such pro forma adjustments being satisfactory to the Agent in its discretion),
(a) the Borrowers shall be in compliance with each of the financial covenants
set forth in Section 6.11, as of the most recently ended Reference Period for
which financial statements have been delivered and (b) Availability shall, at
all times during the period of three (3) consecutive months most recently ended
prior to such acquisition exceed and for the period of twelve (12) consecutive
months immediately following such acquisition shall be projected to exceed, 20%
of the lesser of (1) the then-current Maximum Revolving Credit Ceiling or (2)
(x) the then-current Borrowing Base plus (y) the Term Loan A to Value Reserve
(and, at any time after the Term Loan B Guaranties have been released or
otherwise terminated and so long as Term Loan B is outstanding, the Term Loan B
to Value Reserve) less (z) Availability Reserves;

 

(viii)        any Person or assets or division acquired in accordance herewith
shall be in same business or lines of business in which such Borrower and/or its
Subsidiaries are engaged as of the Restatement Effective Date or a line of
business reasonably related or incidental thereto (including, without
limitation, internet and catalog businesses);

 

(ix)           the aggregate consideration paid or payable (including any
assumed Indebtedness) shall not exceed (a) $5,000,000 in the aggregate in
connection with any such acquisition, (b) $5,000,000 in the aggregate in
connection with all such acquisitions in any Fiscal Year, and (c) $10,000,000 in
the aggregate in connection with all such acquisitions since the Restatement
Effective Date; provided, however, that so long as the Term Loan B Obligations
remain outstanding, the aggregate consideration paid or payable (including any
assumed Indebtedness) shall not exceed (a) $1,000,000 in the aggregate in
connection with any such acquisition, (b) $1,000,000 in the aggregate in
connection with all such acquisitions in any Fiscal Year, and (c) $2,000,000 in
the aggregate in connection with all such acquisitions since the Restatement
Effective Date ; and

 

(x)            such Borrower shall have delivered to Agent (a) a certificate, in
form and substance reasonably satisfactory to it, from the chief financial
officer of such Borrower

 

25

--------------------------------------------------------------------------------


 

certifying that the conditions set forth in clauses (iii) through (ix) above are
satisfied (which certificate shall attach supporting projections, information
and calculations with respect to the requirements set forth in clause (vii)
above (all based on fair and reasonable projections of the financial performance
of such Borrower) and (b) promptly following the consummation of such
acquisition, copies, certified by a duly authorized officer on behalf of such
Borrower to be true and complete, of the final material purchase and sale
documents including the schedules and exhibits thereto.

 

Notwithstanding anything to the contrary contained herein, Inventory acquired in
connection with any Permitted Acquisition shall not be deemed to be Eligible
Inventory for any purpose hereunder until such time the Agent shall have
received the results of an examination and appraisal of such Inventory (which
shall be in form, scope and substance reasonably satisfactory to the Agent)
conducted by such appraisers as are satisfactory to the Agent.

 

“Permitted Encumbrances”:  Is defined in Section 5.6(a).

 

“Permitted Investments”:  Is defined in Section 5.20.

 

“Person”:  Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.

 

“Platform”:  Is defined in Section 6.1.

 

“Pledge Agreement”:  The Securities Pledge Agreement dated on or about the date
of this Agreement among each of the Borrowers and the Agent, for the benefit of
the Lenders, such Pledge Agreement to be on terms and conditions acceptable to
the Agent, as further amended, restated, modified or supplemented and in effect
from time to time.

 

“Post Foreclosure Asset”:  All or any part of the Collateral, ownership of which
is acquired by the Agent or a Nominee on account of the “bidding in” at a
disposition as part of a Liquidation or by reason of a “deed in lieu” type of
transaction.

 

“Pratt Equity Cash Proceeds”: The net proceeds received in cash, in an aggregate
amount not to exceed $30,000,000, in connection with the issuance of 5,701,255
shares of capital stock of Gander to GRATCO LLC, a Missouri limited liability
company, in December, 2006.

 

“Pratt Guaranty.”  That certain Guaranty of Term Loan B dated as of even date
herewith by David C. Pratt in favor of the Agent and the Term Loan B Lenders
pursuant to which David C. Pratt guaranties to the Term Loan B Lenders and the
Agent the payment and performance of the Term Loan B Obligations and in form and
substance satisfactory to the Term Loan B Lenders and the Agent.

 

“Pratt Parties”: David C. Pratt, the David C. Pratt Irrevocable Grantor Retained
Annuity Trust (or other trusts or entities established primarily for the benefit
of the descendants or other beneficiaries of David C. Pratt), GRATCO, LLC, a
Missouri limited liability company, and their respective Affiliates (other than
the Borrowers).

 

26

--------------------------------------------------------------------------------


 

“Proceeds”:  Includes, without limitation, “Proceeds” as defined in the UCC and
each type of property described in Section 9.1.

 

“Projections”:  Is defined in Section 6.10(d).

 

“Protective OverAdvances”:  Revolving Credit Loans which are OverAdvances, but
as to which each of the following conditions is satisfied: (a) the Maximum
Revolving Credit Ceiling is not exceeded; and (b) when aggregated with all other
Protective OverAdvances, such Revolving Credit Loans do not aggregate more than
five percent (5%) of the lesser of (i) the then-current Borrowing Base and (ii)
the Maximum Revolving Credit Ceiling; and (c) such Revolving Credit Loans are
made or undertaken in the Agent’s discretion to protect and preserve the
interests of the Lenders.

 

“Rate Adjustment Period”: Is defined in the definition of Applicable Margin.

 

“Real Estate”:  All real property at any time owned or leased (as lessee or
sublessee) by any Borrower.

 

“Receipts”:  All cash, cash equivalents, money, checks, credit card slips,
receipts and other Proceeds from any sale of the Collateral.

 

“Receivables Collateral”:  That portion of the Collateral which consists of
Accounts, Accounts Receivable, General Intangibles, Chattel Paper, Instruments,
Documents of Title, Documents, Investment Property, Payment Intangibles,
Letter-of-Credit Rights, bankers’ acceptances, and all other rights to payment.

 

“Reference Period”: For any date, the period of twelve (12) consecutive fiscal
months of a Borrower ending on the last day of the fiscal month ending on or
immediately prior to such date.

 

“Register”:  Is defined in Section 16.1(d).

 

“Registered Public Accounting Firm”:  Has the meaning specified in the
Securities Laws and shall be independent of the Borrowers as prescribed by the
Securities Laws.

 

“Reimbursement Obligation”:  The Borrowers’ obligation to reimburse the Agent
and the Revolving Credit Lenders on account of any drawing under any L/C as
provided in Section 2.20.

 

“Related Parties”: With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, and advisors of such Person
and of such Person’s Affiliates.

 

“Requirements of Law”:  As to any Person:

 

(a)           Applicable Law.

 

(b)           That Person’s organizational documents.

 

27

--------------------------------------------------------------------------------


 

(c)           That Person’s by-laws and/or other instruments which deal with
corporate or similar governance, as applicable.

 

“Reserve Percentage”:  The decimal equivalent of that rate applicable to a
Lender under regulations issued from time to time by the Board of Governors of
the Federal Reserve System for determining the maximum reserve requirement of
that Lender with respect to “Eurocurrency liabilities” as defined in such
regulations. The Reserve Percentage applicable to a particular LIBOR Loan shall
be based upon that in effect during the subject Interest Period, with changes in
the Reserve Percentage which take effect during such Interest Period to take
effect (and to consequently change any interest rate determined with reference
to the Reserve Percentage) if and when such change is applicable to such loans.

 

“Reserves”:  The following: Availability Reserves and Inventory Reserves.

 

“Restatement Effective Date”:  The date on which the conditions set forth in
Section 4 have been satisfied and this Agreement first became effective.

 

“Revolving Credit”:  Revolving credit loans made or to be made by the Revolving
Credit Lenders pursuant to Section 2.1 and SwingLine Loans.

 

“Revolving Credit Dollar Commitment”:  With respect to each Revolving Credit
Lender, such Revolving Credit Lender’s Revolving Credit Percentage Commitment
multiplied by the Maximum Revolving Credit Ceiling.

 

“Revolving Credit Early Termination Fee”:  Is defined in Section 2.15.

 

“Revolving Credit Lenders”:  A Lender identified on SCHEDULE 2.22 which holds a
Revolving Credit Dollar Commitment or who becomes a  Revolving Credit Lender in
accordance with Section 16.1.

 

“Revolving Credit Loans”:  Loans made under the Revolving Credit, except that
where the term “Revolving Credit Loan” is used with reference to available
interest rates applicable to the loans under the Revolving Credit, it refers to
so much of the unpaid principal balance of the Loan Account as bears the same
rate of interest for the same Interest Period. (See Section 2.11, 2.11(c)).

 

“Revolving Credit Note”:  Is defined in Section 2.9.

 

“Revolving Credit Obligations”:  The aggregate liabilities, obligations and
indebtedness of the Borrowers of any character on account of or in respect to
the Revolving Credit.

 

“Revolving Credit Percentage Commitment”:  As set forth on SCHEDULE 2.22,
annexed hereto (as such amounts may change in accordance with the provisions of
this Agreement).

 

“Sarbanes-Oxley”:  The Sarbanes-Oxley Act of 2002.

 

28

--------------------------------------------------------------------------------


 

“Securities Laws”:  The Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Sellers”:  Each of the stockholders of Holdings listed as sellers on the
signature pages to the Acquisition Agreement.

 

“Stated Amount”:  The maximum amount for which an L/C may be honored.

 

“Subsidiary”: With respect to a Person, a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.

 

“SuperMajority Lenders”:  Lenders (other than Delinquent Revolving Credit
Lenders) holding 66-2/3% or more of the Aggregate Loan Commitments (other than
Loan Commitments held by a Delinquent Revolving Credit Lender), or if the
Revolving Credit Dollar Commitment has been terminated, Lenders (other than
Delinquent Revolving Credit Lenders) holding 66-2/3% of the sum of the total
outstanding principal amount of all Loans, the undrawn Stated Amount of L/Cs
outstanding and unpaid Reimbursement Obligations; provided that, for purposes of
Sections 2.11(f), 13.1(b), 13.2(b), 15.3(b), and 15.3(c) and so long as Term
Loan B is outstanding, “SuperMajority Lenders” shall mean Lenders (other than
Delinquent Revolving Credit Lenders) holding 60% or more of the Aggregate Loan
Commitments (other than Loan Commitments held by a Delinquent Revolving Credit
Lender), or if the Revolving Credit Dollar Commitment has been terminated,
Lenders (other than Delinquent Revolving Credit Lenders) holding 60% of the sum
of the total outstanding principal amount of all Loans, the undrawn Stated
Amount of L/Cs outstanding and unpaid Reimbursement Obligations.

 

“SuperMajority Term Loan A Lenders”:  Term Loan A Lenders holding 66-2/3% or
more of the total outstanding principal amount of Term Loan A.

 

“SuperMajority Term Loan B Lenders”:  Term Loan B Lenders holding 66-2/3% or
more of the total outstanding principal amount of Term Loan B.

 

“SwingLine”:    The facility pursuant to which the SwingLine Lender may advance
Revolving Credit Loans aggregating up to the SwingLine Loan Ceiling.

 

“SwingLine Lender”:  Bank of America, in its capacity as provider of SwingLine
Loans, or any successor SwingLine Lender hereunder.

 

29

--------------------------------------------------------------------------------


 

“SwingLine Loan Ceiling”:  Ten percent (10%) of the Maximum Revolving Credit
Ceiling in effect from time to time (subject to increase as provided in Section
16.9 and 16.10).

 

“SwingLine Loans”:  Is defined in Section 2.7.

 

“SwingLine Note”:  Is defined in Section 2.7.

 

“Syndication Agent”:  Wells Fargo Foothill, Inc.

 

“Term Loan”:  Collectively, Term Loan A and Term Loan B or, as the context
requires, either of them.

 

“Term Loan A”: The term loan made to the Borrowers by the Term Loan A Lenders
pursuant to Section 3.1(a).

 

“Term Loan A Commitment”:  With respect to each Term Loan A Lender, the amount
set forth on SCHEDULE 2.22 hereto as the amount of such Term Loan A Lender’s
commitment to make a portion of the Term Loan A to the Borrowers on the
Restatement Effective Date.

 

“Term Loan A Early Termination Fee”:  Is defined in Section 3.4.

 

“Term Loan A Lender”:  A Lender identified on SCHEDULE 2.22 which holds a Term
Loan A Commitment or who becomes a Term Loan A Lender in accordance with Section
16.1.

 

“Term Loan A Obligations”:  The aggregate of the Borrowers’ liabilities,
obligations, and indebtedness of any character on account of or in respect to
the Term Loan A.

 

“Term Loan A Percentage”:  With respect to each Term Loan A Lender, the
percentage set forth on SCHEDULE 2.22 hereto as such Lender’s percentage of the
aggregate Term Loan A Commitments of all the Term Loan A Lenders.

 

“Term Loan A to Value Reserve”:  At any time of determination by the Agent, from
time to time an amount equal to the greater of,

 

(a)           $0; or

 

(b)           the principal amount of the Term Loan A minus the Appraised
Inventory Liquidation Value multiplied by 5.0%.

 

“Term Loan B”: The term loan made to the Borrowers by the Term Loan B Lenders
pursuant to Section 3.1(b).

 

“Term Loan B Commitment”:  With respect to each Term Loan B Lender, the amount
set forth on SCHEDULE 2.22 hereto as the amount of such Term Loan B Lender’s
commitment to make a portion of the Term Loan B to the Borrowers on the
Restatement Effective Date.

 

“Term Loan B Guaranties”:  Collectively, the Pratt Guaranty and the Holiday
Guaranty.

 

30

--------------------------------------------------------------------------------


 

“Term Loan B Guarantor”:  David C. Pratt, in his capacity as guarantor under the
Pratt Guaranty, or Holiday Stationstores, in its capacity as guarantor under the
Holiday Guaranty, or, as the context requires, both of them.

 

Term Loan B Lender”:  A Lender identified on SCHEDULE 2.22 which holds a Term
Loan B Commitment or who becomes a Term Loan B Lender in accordance with Section
16.1.

 

“Term Loan B Obligations”:  The aggregate of the Borrowers’ liabilities,
obligations, and indebtedness of any character on account of or in respect to
the Term Loan B.

 

“Term Loan B Percentage”:  With respect to each Term Loan B Lender, the
percentage set forth on SCHEDULE 2.22 hereto as such Lender’s percentage of the
aggregate Term Loan B Commitments of all the Term Loan B Lenders.

 

“Term Loan B Priority Collateral”:  Means all assets of the Overton’s Borrowers
except for Inventory and credit card receivables and all proceeds and products
thereof.

 

“Term Loan B to Value Reserve”:  At any time of determination by the Agent, from
time to time an amount equal to the greater of,

 

(a)           $0; or

 

(b)           the sum of the principal amount of the Term Loan B plus the BAL
Loan minus the Appraised Inventory Liquidation Value multiplied by 8.5%;
provided that during the period commencing April 1 of each calendar year and
ending on August 31 of each calendar year, the Appraised Inventory Liquidation
Value shall be multiplied by 6.0%.

 

“Term Loan Commitment”:  A Term Loan A Commitment or a Term Loan B Commitment,
or, as the context requires, both of them.

 

“Term Loan Lender”:  A Term Loan A Lender or a Term Loan B Lender or, as the
context requires, both of them.

 

“Term Loan Obligations”:  Collectively, the Term Loan A Obligations and the Term
Loan B Obligations.

 

“Term Loan Percentage”:  The Term Loan A Percentage or the Term Loan B
Percentage, as the context requires.

 

“Term Note”:  A Term Note A or Term Note B, or, as the context requires, both of
them.

 

“Term Note A”:  Is defined in Section 3.2.

 

“Term Note B”:  Is defined in Section 3.2.

 

“Termination Date”:  The earliest of (a) the Maturity Date with respect to the
Revolving Credit and Term Loan A; or (b) the occurrence of any event described
in Section 11.11, below; or (c) the Agent’s notice to the Borrowers setting the
Termination Date on account of the

 

31

--------------------------------------------------------------------------------


 

occurrence of any Event of Default other than as described in Section 11.11,
below; or (d) that date, Ninety (90) days following irrevocable written notice
of which is provided by the Borrowers to the Agent.

 

“Trademark Security Agreements”: The (i) Trademark Collateral Security and
Pledge Agreement, dated on or about the date of this Agreement between Overton
and the Agent, for the benefit of the Lenders, such Trademark Security Agreement
to be on terms and conditions acceptable to the Agent, as further amended,
restated, modified or supplemented and in effect from time to time, and (ii)
Second Amended and Restated Trademark Collateral Security and Pledge Agreement,
dated as of August 15, 2007 between Gander and the Agent, for the benefit of the
Lenders, as further amended, restated, modified or supplemented and in effect
from time to time.

 

“Transfer”:  Wire transfer pursuant to the wire transfer system maintained by
the Board of Governors of the Federal Reserve Board, or as otherwise may be
agreed to from time to time by the Agent making such Transfer and the subject
Lender. Wire instructions may be changed in the same manner that Notice
Addresses may be changed (Section 17.1), except that no change of the wire
instructions for Transfers to any Lender shall be effective without the consent
of the Agent.

 

“UCC”:  The Uniform Commercial Code as in effect from time to time in
Massachusetts.

 

“Unanimous Consent”:  Consent of Lenders (other than Delinquent Revolving Credit
Lenders) holding 100% of the Aggregate Loan Commitments (other than any Loan
Commitments held by Delinquent Revolving Credit Lenders), or if the Revolving
Credit Dollar Commitment has been terminated, Lenders (other than Delinquent
Revolving Credit Lenders) holding 100% of the sum of the total outstanding
principal amount of all Loans, the undrawn Stated Amount of L/Cs outstanding and
unpaid Reimbursement Obligations.

 

“Unpaid Reimbursement Obligation”:  Any Reimbursement Obligation for which the
Borrowers do not reimburse the Agent and the Revolving Credit Lenders on the
date specified in, and in accordance with Section 2.20.

 

“Upfront Fee”:  Is defined in Section 2.12.

 

“Unused Amount”:  Is defined in Section 6.12.

 

“Unused Line Fee”:  Is defined in Section 2.14.

 

ARTICLE II.         THE REVOLVING CREDIT AND CERTAIN TERMS OF GENERAL
APPLICATION

 

2.1.         ESTABLISHMENT OF REVOLVING CREDIT.

 

(a)           The Revolving Credit Lenders hereby establish a revolving line of
credit in the Borrowers’ favor pursuant to which each Revolving Credit Lender,
subject to, and in accordance

 

32

--------------------------------------------------------------------------------


 

with, this Agreement, acting through the Agent, shall make loans and advances
and otherwise provide financial accommodations to and for the account of the
Borrowers as provided herein.

 

(b)           Loans, advances, and financial accommodations under the Revolving
Credit shall be made with reference to the Borrowing Base and shall be subject
to Availability. The Borrowing Base and Availability shall be determined by the
Agent by reference to Borrowing Base Certificates furnished as provided in
Section 6.4, below, and shall be subject to the following:

 

(i)            Such determination shall take into account such Reserves as the
Agent may reasonably determine as being applicable thereto.

 

(ii)           The Cost of Eligible Inventory will be determined in a manner
consistent with current tracking practices, based on the Borrower’s stock ledger
inventory.

 

(c)           The commitment of each Revolving Credit Lender to provide such
loans, advances, and financial accommodations is subject to Section 2.22.

 

(d)           The proceeds of borrowings under the Revolving Credit shall be
used to refinance existing Indebtedness and for working capital purposes,
including, without limitation, inventory purchases. No proceeds of a borrowing
under the Revolving Credit may be used, nor shall any be requested, with a view
towards the accumulation of any general fund or funded reserve of the Borrowers
other than in the ordinary course of the Borrowers’ businesses and consistent
with the provisions of this Agreement.

 

2.2.         ADVANCES IN EXCESS OF BORROWING BASE (OVERADVANCES).

 

(a)           No Revolving Credit Lender has any obligation to make any loan or
advance, or otherwise to provide any credit to or for the benefit of the
Borrowers where the result of such loan, advance, or credit is an OverAdvance.

 

(b)           The Revolving Credit Lenders’ obligations, among themselves, are
subject to Section 2.25(a) (which relates to each Revolving Credit Lender’s
making amounts available to the Agent) and to Section 15.3(a) (which relates to
Protective OverAdvances).

 

(c)           The Revolving Credit Lenders’ providing of an OverAdvance on any
one occasion does not affect the obligations of the Borrowers hereunder
(including the Borrowers’ obligation to immediately repay any amount which
otherwise constitutes an OverAdvance) nor obligate the Revolving Credit Lenders
to do so on any other occasion.

 

2.3.         RISKS OF VALUE OF COLLATERAL. The Agent’s reference to a given
asset in connection with the making of loans, credits, and advances and the
providing of financial accommodations under the Revolving Credit or the Term
Loan and/or the monitoring of compliance with the provisions hereof shall not be
deemed a determination by the Agent or any Revolving Credit Lender or any Term
Loan Lender relative to the actual value of the asset in question. All risks
concerning the value of the Collateral are and remain upon the Borrowers. All
Collateral secures the prompt, punctual, and faithful performance of the
Liabilities whether

 

33

--------------------------------------------------------------------------------


 

or not relied upon by the Agent in connection with the making of loans, credits,
and advances and the providing of financial accommodations under the Revolving
Credit and the Term Loan.

 

2.4.         COMMITMENT TO MAKE REVOLVING CREDIT LOANS AND SUPPORT LETTERS OF
CREDIT. Subject to the provisions of this Agreement, the Revolving Credit
Lenders shall make a loan or advance under the Revolving Credit and the Agent
shall issue an L/C for the account of, or shall have an L/C issued for the
account of, the Borrowers, in each instance if duly and timely requested by the
Borrowers as provided herein provided that:

 

(i)            No OverAdvance is then outstanding and none will result
therefrom.

 

(ii)           The Revolving Credit has not been suspended (as to which, see
Section 2.5(g)).

 

2.5.         REVOLVING CREDIT LOAN REQUESTS.

 

(a)           Requests for loans and advances under the Revolving Credit or for
the continuance or conversion of an interest rate applicable to a Revolving
Credit Loan may be requested by the Lead Borrower in the form attached as
EXHIBIT H or in such other manner as may from time to time be acceptable to the
Agent (each a “Loan Request”).

 

(b)           Subject to the provisions of this Agreement, the Lead Borrower may
request a Revolving Credit Loan and elect an interest rate and Interest Period
to be applicable to that Revolving Credit Loan by giving notice to the Agent by
no later than the following:

 

(i)            If such Revolving Credit Loan is to be or is to be converted to a
Base Margin Loan: By 1:00PM on the Business Day on which the subject Revolving
Credit Loan is to be made or is to be so converted. Base Margin Loans requested
by the Lead Borrower, other than those resulting from the conversion of a LIBOR
Loan, shall not be less than $10,000.

 

(ii)           If such Revolving Credit Loan is to be, or is to be continued as,
or converted to, a LIBOR Loan: By 10:30AM Two (2) LIBOR Business Days before the
commencement of any new Interest Period or the end of the then applicable
Interest Period. LIBOR Loans and conversions to LIBOR Loans shall each be not
less than $1,000,000 and in increments of $100,000 in excess of such minimum.

 

(iii)          Any LIBOR Loan which matures while the Borrowers are In Default
shall be converted, at the option of the Agent, to a Base Margin Loan
notwithstanding any notice from the Lead Borrower that such Loan is to be
continued as a LIBOR Loan.

 

(c)           Any request for a Revolving Credit Loan or for the continuance or
conversion of an interest rate applicable to a Revolving Credit Loan which is
made after the applicable deadline therefor, as set forth above, shall be deemed
to have been made at the opening of business on the then next Business Day or
LIBOR Business Day, as applicable.

 

34

--------------------------------------------------------------------------------


 

(d)           The Lead Borrower may request that the Agent cause the issuance by
the Issuer of L/Cs for the account of any Borrower as provided in Section 2.18.

 

(e)           The Agent may rely on any request for a loan or advance, or other
financial accommodation under the Revolving Credit which the Agent, in good
faith, believes to have been made by a Person duly authorized to act on behalf
of the Lead Borrower and may decline to make any such requested loan or advance,
or issuance, or to provide any such financial accommodation pending the Agent’s
being furnished with such documentation concerning that Person’s authority to
act as may be satisfactory to the Agent.

 

(f)            A request by the Lead Borrower for a loan or advance, or other
financial accommodation under the Revolving Credit shall be irrevocable and
shall constitute certification by the Lead Borrower that as of the date of such
request, each of the following is true and correct:

 

(i)            There has been no material adverse change in the Borrowers’
financial condition from the most recent financial information furnished Agent
or any Revolving Credit Lender pursuant to this Agreement.

 

(ii)           To the extent necessary, all or a portion of any loan or advance
so requested will be set aside by the Borrowers to cover the Borrowers’
obligations for sales tax on account of sales since the then most recent
borrowing pursuant to the Revolving Credit.

 

(iii)          Each representation which is made herein or in any of the Loan
Documents was true in all material respects as of the date as of which they were
made and each of the representations and warranties contained in this Agreement
are true in all material respects, with the same effect as if made at and as of
the date of such request (except to the extent of changes resulting from
transactions contemplated or permitted by this Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse, and to the extent that such
representations and warranties relate expressly to an earlier date).

 

(iv)          Unless accompanied by a written Certificate of the Lead Borrower’s
President or its Chief Financial Officer describing (in reasonable detail) the
facts and circumstances thereof and the steps (if any) being taken to remedy
such condition, that the Borrowers are not In Default.

 

(g)           If, at any time or from time to time, the Borrowers are In
Default:

 

(i)            The Agent may suspend the Revolving Credit immediately, in which
event, neither the Agent nor any Lender shall be obligated, during such
suspension, to make any loan or advance, or to provide any financial
accommodation hereunder or to seek the issuance of any L/C.

 

(ii)           The Agent may suspend the right of the Lead Borrower to request
any LIBOR Loan or to convert any Base Margin Loan to a LIBOR Loan.

 

35

--------------------------------------------------------------------------------


 

2.6.         MAKING OF REVOLVING CREDIT LOANS.

 

(a)           A loan or advance under the Revolving Credit shall be made by the
transfer of the proceeds of such loan or advance to the Operating Account or as
otherwise instructed by the Lead Borrower.

 

(b)           A loan or advance shall be deemed to have been made under the
Revolving Credit (and the Borrowers shall be indebted to the Agent and the
Revolving Credit Lenders for the amount thereof immediately) at the following:

 

(i)            The Agent’s initiation of the transfer of the proceeds of such
loan or advance in accordance with the Lead Borrower’s instructions (if such
loan or advance is of funds requested by the Lead Borrower).

 

(ii)           The charging of the amount of such loan to the Loan Account (in
all other circumstances).

 

(c)           Except where there has been gross negligence or willful misconduct
on the part of the Agent or any Revolving Credit Lender, there shall not be any
recourse to or liability of the Agent or any Revolving Credit Lender, on account
of:

 

(i)            Any delay in the making of any loan or advance requested under
the Revolving Credit.

 

(ii)           Any delay by any bank or other depository institution in treating
the proceeds of any such loan or advance as collected funds.

 

(iii)          Any delay in the receipt, and/or any loss, of funds which
constitute a loan or advance under the Revolving Credit, the wire transfer of
which was properly initiated by the Agent in accordance with wire instructions
provided to the Agent by the Lead Borrower.

 

2.7.         SWINGLINE LOANS.

 

(a)           Subject to the terms and conditions set forth herein, the
SwingLine Lender agrees, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.7, to make loans (in the aggregate,
the “SwingLine Loans”) in accordance with the procedures set forth in this
Agreement for the making of loans and advances under the Revolving Credit.

 

(b)           The aggregate unpaid principal balance of the SwingLine Loans
shall not at any one time be in excess of the SwingLine Loan Ceiling.

 

(c)           The aggregate unpaid principal balance of SwingLine Loans shall
bear interest at the rate applicable to Base Margin Loans and shall be repayable
as a loan under the Revolving Credit.

 

36

--------------------------------------------------------------------------------


 

(d)           The Borrowers’ obligation to repay SwingLine Loans shall be
evidenced by a Note (the “SwingLine Note”), in the form of EXHIBIT A, annexed
hereto, executed by the Borrowers, and payable to the SwingLine Lender. Neither
the original nor a copy of that Note shall be required, however, to establish or
prove any Liability. The Borrowers shall execute a replacement of any SwingLine
Note which has been lost, mutilated, or destroyed thereof and deliver such
replacement to the SwingLine Lender.

 

(e)           For all purposes of this Agreement, the SwingLine Loans and the
Borrowers’ obligations to the SwingLine Lender constitute Revolving Credit Loans
and are secured as “Liabilities”.

 

(f)            SwingLine Loans may be subject to periodic settlement with the
Revolving Credit Lenders as provided in this Agreement.

 

2.8.         THE LOAN ACCOUNT.

 

(a)           An account (“Loan Account”) shall be opened on the books of the
Agent in which a record shall be kept of all loans, advances and payments made
under the Revolving Credit and the Term Loan.

 

(b)           The Agent shall also keep a record (either in the Loan Account or
elsewhere, as the Agent may from time to time elect) of all interest, fees,
service charges, costs, expenses, and other debits owed to the Agent and each
Revolving Credit Lender or Term Loan Lender, as applicable, on account of the
Liabilities and of all credits against such amounts so owed.

 

(c)           All credits against the Liabilities shall be conditional upon
final payment to the Agent for the account of each Revolving Credit Lender or
Term Loan Lender, as applicable, of the items giving rise to such credits. The
amount of any item credited against the Liabilities which is charged back
against the Agent or any Revolving Credit Lender or any Term Loan Lender, as
applicable, for any reason or is not so paid shall be a Liability and shall be
added to the Loan Account, whether or not the item so charged back or not so
paid is returned.

 

(d)           Except as otherwise provided herein, all fees, service charges,
costs, and expenses for which the Borrowers are obligated hereunder are payable
on demand. In the determination of Availability, the Agent may deem fees,
service charges, accrued interest, and other payments which will be due and
payable between the date of such determination and the first day of the then
next succeeding month as having been advanced under the Revolving Credit whether
or not such amounts are then due and payable.

 

(e)           The Agent, without the request of the Lead Borrower, may advance
under the Revolving Credit any interest, fee, service charge, or other payment
to which the Agent or any Revolving Credit Lender or any Term Loan Lender, as
applicable, is entitled from the Borrowers pursuant hereto and may charge the
same to the Loan Account notwithstanding that an OverAdvance may result thereby.
Such action on the part of the Agent shall not constitute a waiver of the
Agent’s rights and the Borrowers’ obligations under Section 2.10(b). Any amount
which is added to the principal balance of the Loan Account as provided in this
Section 2.8(e) shall bear interest at the interest rate then and thereafter
applicable to Base Margin Loans.

 

37

--------------------------------------------------------------------------------


 

(f)            Any statement rendered by the Agent or any Revolving Credit
Lender or any Term Loan Lender, as applicable, to the Borrowers concerning the
Liabilities shall be considered correct and accepted by the Borrowers and shall
be conclusively binding upon the Borrowers unless the Lead Borrower provides the
Agent with written objection thereto within Thirty (30) days from the mailing of
such statement, which written objection shall indicate, with particularity, the
reason for such objection. The Loan Account and the Agent’s books and records
concerning the loan arrangement contemplated herein and the Liabilities shall be
prima facie evidence and proof of the items described therein.

 

2.9.         THE REVOLVING CREDIT NOTES. The Borrowers’ obligation to repay
loans and advances under the Revolving Credit, with interest as provided herein,
shall be evidenced by Notes (each, a “Revolving Credit Note”) in the form of
EXHIBIT B, annexed hereto, executed by the Borrowers, one payable to each
Revolving Credit Lender. Neither the original nor a copy of any Revolving Credit
Note shall be required, however, to establish or prove any Liability. In the
event that any Revolving Credit Note is ever lost, mutilated, or destroyed, the
Borrowers shall execute a replacement thereof and deliver such replacement to
the Agent.

 

2.10.       PAYMENT OF THE LOAN ACCOUNT.

 

(a)           The Borrowers may repay all or any portion of the principal
balance of the Loan Account from time to time until the Termination Date.

 

(b)           The Borrowers, without notice or demand from the Agent or any
Revolving Credit Lender, shall pay the Agent that amount, from time to time,
which is necessary so that there is no OverAdvance outstanding.

 

(c)           The Borrowers shall repay the then entire unpaid balance of the
Loan Account and all other Liabilities on the Termination Date.

 

(d)           The Agent shall endeavor to cause the application of payments (if
any), pursuant to Sections 2.10(a) and 2.10(b) against LIBOR Loans then
outstanding in such manner as results in the least cost to the Borrowers, but
shall not have any affirmative obligation to do so nor liability on account of
the Agent’s failure to have done so. In no event shall action or inaction taken
by the Agent excuse the Borrowers from any indemnification obligation under
Section 2.10(e).

 

(e)           The Borrowers shall indemnify the Agent, each Revolving Credit
Lender and each Term Loan Lender and hold the Agent, each Revolving Credit
Lender and each Term Loan Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits and amounts payable by the Agent
or such Revolving Credit Lender or Term Loan Lender on account of “breakage
fees” (so-called)) which the Agent or such Revolving Credit Lender or Term Loan
Lender may sustain or incur (including, without limitation, by virtue of
acceleration after the occurrence of any Event of Default) as a consequence of
the following:

 

(i)            Default by the Borrowers in payment of the principal amount of or
any interest on any LIBOR Loan as and when due and payable, including any such
loss or

 

38

--------------------------------------------------------------------------------


 

expense arising from interest or fees payable by such Revolving Credit Lender or
Term Loan Lender in order to maintain its LIBOR Loans.

 

(ii)           Default by the Borrowers in making a borrowing or conversion
after the Lead Borrower has given (or is deemed to have given) a request for a
Revolving Credit Loan or a request to convert a Loan from one applicable
interest rate to another.

 

(iii)          The making of any payment on a LIBOR Loan or the making of any
conversion of any such Loan to a Base Margin Loan on a day that is not the last
day of the applicable Interest Period with respect thereto.

 

(f)            All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment, or setoff.

 

2.11.       INTEREST ON REVOLVING CREDIT LOANS.

 

(a)           Each Revolving Credit Loan shall bear interest at the Base Margin
Rate unless timely notice is given (as provided in Section 2.5) that the subject
Revolving Credit Loan (or a portion thereof) is, or is to be converted to, a
LIBOR Loan.

 

(b)           Each Revolving Credit Loan which consists of a LIBOR Loan shall
bear interest at the applicable LIBOR Rate.

 

(c)           Subject to, and in accordance with, the provisions of this
Agreement, the Borrowers may cause all or a part of the unpaid principal balance
of the Loan Account to bear interest at the Base Margin Rate or the LIBOR Rate
as specified from time to time by the Borrowers.

 

(d)           The Borrowers shall not select, renew, or convert any interest
rate for a Revolving Credit Loan such that, in addition to interest at the Base
Margin Rate, there are more than Six (6) LIBOR Rates applicable to the Revolving
Credit Loans at any one time.

 

(e)           The Borrowers shall pay accrued and unpaid interest on each
Revolving Credit Loan in arrears as follows:

 

(i)            On the applicable Interest Payment Date for that Revolving Credit
Loan.

 

(ii)           On the Termination Date and on the End Date.

 

(iii)          Following the occurrence of any Event of Default, with such
frequency as may be determined by the Agent.

 

(f)            Following the occurrence and during the continuance of any Event
of Default (and whether or not the Agent exercises the Agent’s rights on account
thereof), all Revolving Credit Loans shall bear interest, at the option of the
Agent or at the instruction of the SuperMajority Lenders at a rate which is the
aggregate of the rate applicable to Base Margin Loans plus Three Percent (3%)
per annum.

 

39

--------------------------------------------------------------------------------


 

2.12.       UPFRONT FEES. In consideration of the commitment to make loans and
advances to the Borrowers under the Revolving Credit and Term Loan, as
applicable, and to maintain sufficient funds available for such purposes, there
has been earned and the Borrowers shall pay to the Agent for the accounts of the
Lenders a fee (the “Upfront Fee”) as set forth in the Lenders Fee Letter.

 

2.13.       AGENT’S FEE. In addition to any other fee or expense to be paid by
the Borrowers on account of the Revolving Credit or the Term Loan, the Borrowers
shall pay the Agent the “Agent’s Fee” and the other fees payable for the account
of the Agent set forth in the Agent’s Fee Letter.

 

2.14.       UNUSED LINE FEE. In addition to any other fee to be paid by the
Borrowers on account of the Revolving Credit or the Term Loan, the Borrowers
shall pay the Agent for the account of each Revolving Credit Lender, in
accordance with its Revolving Credit Percentage Commitment, a fee (the “Unused
Line Fee”) of 0.25% per annum of the average difference, during the month just
ended (or relevant period with respect to the payment being made on the
Termination Date) between the Maximum Revolving Credit Ceiling and the aggregate
of the unpaid principal balance of the Loan Account (other than the outstanding
principal balance of the Term Loan) and the undrawn Stated Amount of L/Cs
outstanding during the relevant period. The Unused Line Fee shall be paid in
arrears, on the first day of each month after the Restatement Effective Date and
on the Termination Date.

 

2.15.       EARLY TERMINATION FEE.

 

(a)             Subject to the provisions of Section 2.15(b), in the event that
the Termination Date occurs, on or prior to the second anniversary of the
Restatement Effective Date, the Borrowers shall pay to the Agent, for the
benefit of the Revolving Credit Lenders, a fee (the “Revolving Credit Early
Termination Fee”) determined and payable as follows:

 

(i)            0.75% of the highest Maximum Revolving Credit Ceiling if the
Termination Date occurs on or before January 1, 2008.

 

(ii)           0.50% of the highest Maximum Revolving Credit Ceiling if the
Termination Date occurs after January 1, 2008, but on or before January 1, 2009.

 

(b)           No Revolving Credit Early Termination Fee shall be payable (i)
after January 1, 2009 or (ii) if the Termination Date occurs as a result of
funds borrowed from Bank of America or any of its Affiliates.

 

(c)           The Revolving Credit Early Termination Fee shall be allocated to
the Revolving Credit Lenders pro rata based upon their Revolving Credit Dollar
Commitment.

 

(d)           The Borrowers shall have no right to reduce the Maximum Revolving
Credit Ceiling, provided, however, that in connection with the sale or issuance
of any of its equity interests to any Person, in terms satisfactory to the
Agent, the Borrowers shall, with at least three (3) Business Days prior written
notice to the Agent, have the right to reduce the Maximum Revolving Credit
Ceiling by $5,000,000 or an integral multiple thereof, provided, however, that

 

40

--------------------------------------------------------------------------------


 

no such reduction in the Maximum Revolving Credit Ceiling shall be greater than
$75,000,000 in the aggregate and that no reduction in the Maximum Revolving
Credit Ceiling may be reinstated.

 

2.16.       CONCERNING FEES.

 

(a)           In addition to any other right to which the Agent is then entitled
on account thereof, the Agent may assess an additional fee payable by the
Borrowers on account of the accommodation by the Agent, from time to time, of
the Borrowers’ request that the Agent depart or dispense with one or more of the
administrative provisions of this Agreement and/or the Borrowers’ failure to
comply with any of such provisions.

 

(i)            By way of non-exclusive example, the Agent may assess a fee on
account of any of the following:

 

(A)       The Borrowers’ failure to pay that amount which is necessary so that
no OverAdvance is outstanding (as required under Section 2.10(b) hereof).

 

(B)       The providing of a loan or advance under the Revolving Credit or
charging of the Loan Account such that an OverAdvance is made.

 

(C)       The foreshortening of any of the time frames with respect to the
making of Revolving Credit Loans as set forth in Section 2.5.

 

(D)       The Borrowers’ failure to provide a financial statement or report
within the applicable time frame provided for such report under Article 6.

 

(ii)           The inclusion of the foregoing right on the part of the Agent to
assess a fee does not constitute an obligation, on the part of the Agent, to
waive any provision of this Agreement under any circumstances. The assessment of
any such fee in any particular circumstance shall not constitute the Agent’s
waiver of any breach of this Agreement on account of which such fee was assessed
nor a course of action on which the Borrowers may rely.

 

(b)           The Borrowers shall not be entitled to any credit, rebate or
repayment of any fee earned by the Agent or any Revolving Credit Lender or any
Term Loan Lender pursuant to this Agreement or any Loan Document notwithstanding
any termination of this Agreement or suspension or termination of the Agent’s
and any Revolving Credit Lender’s or Term Loan Lender’s respective obligation to
make loans and advances hereunder.

 

41

--------------------------------------------------------------------------------


 

2.17.       AGENT’S AND LENDERS’ DISCRETION.

 

(a)           Each reference in the Loan Documents to the exercise of discretion
or the like by the Agent, any Revolving Credit Lender or any Term Loan Lender
shall be to such Person’s reasonable exercise of its judgment, in good faith,
based upon such Person’s consideration of any such factors as the Agent, any
Revolving Credit Lender or any Term Loan Lender believes, taking into account
information of which that Person then has actual knowledge:

 

(i)            Will or reasonably would be expected to affect the value of the
Collateral, the enforceability of the Agent’s Collateral Interests therein, or
the amount which the Agent would likely realize therefrom (taking into account
delays which may possibly be encountered in the Agent’s realizing upon the
Collateral and likely Costs of Collection).

 

(ii)           That any report or financial information delivered to the Agent
or any Revolving Credit Lender or any Term Loan Lender by or on behalf of the
Borrowers is incomplete, inaccurate, or misleading in any material manner or was
not prepared in accordance with the requirements of this Agreement.

 

(iii)          An increase in the likelihood that the Borrowers will become the
subject of a bankruptcy or insolvency proceeding.

 

(iv)          That the Borrowers are In Default.

 

(b)           In the exercise of such judgment, the Agent and Revolving Credit
Lender and Term Loan Lender may also take into account any of the following
factors:

 

(i)            Those included in, or tested by, the definitions of “Eligible
Inventory” and “Cost”.

 

(ii)           Changes in the current financial and business climate of the
industry in which any Borrower competes (having regard for such Borrower’s
position in that industry).

 

(iii)          Changes in general macroeconomic conditions which have a material
effect on any Borrower’s cost structure.

 

(iv)          Material changes in or to the mix of any Borrowers’ Inventory.

 

(v)           Changes in seasonality with respect to any Borrower’s Inventory
and patterns of retail sales.

 

(vi)          Changes in such other factors as the Agent and each Revolving
Credit Lender and Term Loan Lender reasonably determines as having a material
bearing on credit risks associated with the providing of loans and financial
accommodations to the Borrowers.

 

42

--------------------------------------------------------------------------------


 

(c)           The burden of establishing the failure of the Agent or any
Revolving Credit Lender or any Term Loan Lender to have acted in a reasonable
manner in such Person’s exercise of such discretion shall be upon the Borrowers.

 

2.18.       PROCEDURES FOR ISSUANCE OF L/CS.

 

(a)           Subject to the terms and conditions hereof and the execution and
delivery by Lead Borrower of a letter of credit application on the Agent’s
customary form (a “Letter of Credit Application”), the Agent on behalf of the
Revolving Credit Lenders and in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 2 and upon the representations and
warranties of the Borrowers contained herein, agrees, in its individual
capacity, to issue, extend, and renew for the account of a Borrower one or more
L/Cs, in such form as may be requested from time to time by the Lead Borrower
and agreed to by the Agent. Such Letter of Credit Application must be received
by the Agent not later than 11:00AM, at least two (2) Business Days, or such
later date and time as the Agent may agree in a particular instance in its sole
discretion, prior to the proposed issuance date or date of amendment, as the
case may be, of any L/C. In the case of a request for an initial issuance of an
L/C, such Letter of Credit Application shall specify in form and detail
satisfactory to the Agent: (A) the proposed issuance date of the requested L/C
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the Agent may require. In the
case of a request for an amendment of any outstanding L/C, such Letter of Credit
Application shall specify in form and detail satisfactory to the Agent: (A) the
L/C to be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Agent may require. Additionally, the Lead Borrower shall furnish
to the Agent such other documents and information pertaining to such requested
L/C issuance or amendment, including any Issuer Documents, as the Agent may
require.

 

Unless the Agent has received written notice from any Revolving Credit Lender or
the  Lead Borrower, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable L/C, that one or more applicable
conditions contained in Article 4 shall not then be satisfied, then, subject to
the terms and conditions hereof, the Agent shall, on the requested date, issue
an L/C for the account of the applicable Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the Agent’s usual
and customary business practices.

 

Promptly after its delivery of any L/C or any amendment to an L/C to an advising
bank with respect thereto or to the beneficiary thereof, the Agent will also
deliver to the Lead Borrower a true and complete copy of such L/C or amendment.

 

43

--------------------------------------------------------------------------------


 

(b)           The Agent will cause the issuance of any L/C so requested by the
Lead Borrower, provided that, at the time that the request is made, the
Revolving Credit has not been suspended as provided in Section 2.5(g) and if so
issued:

 

(i)            The aggregate Stated Amount of all L/Cs then outstanding, does
not exceed Sixty Million Dollars ($60,000,000).

 

(ii)           The expiry of the L/C is not later than the earlier of Thirty
(30) days prior to the Maturity Date or the following:

 

(A)       Standby: One (1) year from initial issuance.

 

(B)       Documentary: Two Hundred Seventy (270) days from issuance.

 

(iii)          If the expiry of an L/C is later than the Maturity Date with
respect to the Revolving Credit, the Agent may require such L/C to be 105% cash
collateralized at its issuance.

 

(iv)          An OverAdvance will not result from the issuance of the subject
L/C.

 

(c)           Unless otherwise specified herein, the amount of an L/C at any
time shall be deemed to be the Stated Amount of such L/C in effect at such time;
provided, however, that with respect to any L/C that, by its terms or the terms
of any Issuer Document related thereto, provides for one or more automatic
increase in the stated amount thereof, the amount of such L/C shall be deemed to
be the maximum Stated Amount of such L/C after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

 

(d)           If the Lead Borrower so requests in any applicable Letter of
Credit Application, the Agent may, in its sole and absolute discretion, agree to
issue an L/C that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the Agent to prevent any such extension at least once in each 12-month
period (commencing with the date of issuance of such L/C) by giving prior notice
to the beneficiary thereof not later than a day (the “Non-Extension Notice
Date”) in each such 12-month period to be agreed upon at the time such L/C is
issued. Unless otherwise directed by the Agent, the Lead Borrower shall not be
required to make a specific request for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the Agent to permit the
extension of such L/C at any time to an expiry date not later than the Letter of
Credit Expiration; provided, however, that the Agent shall not permit any such
extension if (A) it has determined that it would not be permitted, or would have
no obligation, at such time to issue such L/C in its revised form (as extended)
under the terms hereof (by reason of the provisions of Subsection 2.18(f) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Non-Extension Notice Date (1) that the Majority Lenders have elected not to
permit such extension or (2) from any Revolving Credit Lender or the Lead
Borrower that one or more of the applicable conditions specified in Article 4 is
not then satisfied, and in each such case directing the Agent not to permit such
extension.

 

44

--------------------------------------------------------------------------------


 

(e)           Except where there has been gross negligence or willful misconduct
on the part of the Agent or any Revolving Credit Lender, there shall not be any
recourse to, nor liability of, the Agent or any Revolving Credit Lender on
account of

 

(i)            Any delay by an Issuer to issue an L/C;

 

(ii)           Any action or inaction of an Issuer on account of or in respect
to, any L/C.

 

(f)            Notwithstanding anything to the contrary contained in this
Section 2, the Agent shall not be under any obligation to cause the Issuer to
issue any L/C if:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Agent from
issuing such L/C, or any laws applicable to the Agent or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Agent shall prohibit, or request that the
Agent refrain from, the issuance of letters of credit generally or such L/C in
particular or shall impose upon the Agent with respect to such L/C any
restriction, reserve or capital requirement (for which the Agent is not
otherwise compensated hereunder) not in effect on the Restatement Effective
Date, or shall impose upon the Agent any unreimbursed loss, cost or expense that
was not applicable on the Restatement Effective Date and that the Agent in good
faith deems material to it;

 

(ii)           the issuance of such L/C would violate one or more policies of
the Agent;

 

(iii)          except as otherwise agreed by the Agent, such L/C is to be
denominated in a currency other than United States Dollars;

 

(iv)          a default of any Revolving Credit Lender’s obligations to fund
under this Section 2 exists or any Revolving Credit Lender is at such time a
Delinquent Revolving Credit Lender hereunder, unless the Agent has entered into
satisfactory arrangements with the Borrowers or such Revolving Credit Lender to
eliminate the Agent’s risk with respect to such Revolving Credit Lender;

 

(v)           the Agent shall not amend any L/C if the Agent would not be
permitted at such time to issue such L/C in its amended form under the terms
hereof; or

 

(vi)          the Agent shall be under no obligation to amend any L/C if the
Agent would have no obligation at such time to issue such L/C in its amended
form under the terms hereof, or the beneficiary of such L/C does not accept the
proposed amendment to the L/C.

 

45

--------------------------------------------------------------------------------


 

2.19.       FEES FOR L/CS.

 

(a)           The Borrowers shall pay to the Agent for the benefit of the
Revolving Credit Lenders a fee, on account of L/Cs, the issuance of which had
been procured by the Agent, quarterly in arrears, and on the Termination Date
and on the End Date, equal to:

 

(i)            The LIBOR Applicable Margin on account of standby letters of
credit.

 

(ii)           The LIBOR Applicable Margin minus 50 basis points on account of
documentary letters of credit.

 

(iii)          Following the occurrence and during the continuance of any Event
of Default, such fee shall be increased by Three Percent (3%) per annum.

 

(b)           In addition to the fee to be paid as provided in Subsection
2.19(a), above, the Borrowers shall pay to the Agent (or to the Issuer, if so
requested by Agent), on demand, all issuance, processing, negotiation,
amendment, and administrative fees and other amounts charged by the Issuer on
account of, or in respect to, any L/C.

 

(c)           If any change in Applicable Law shall either:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirements against letters of credit heretofore or hereafter issued by
any Issuer or with respect to which any Revolving Credit Lender or any Issuer
has an obligation to lend to fund drawings under any L/C; or

 

(ii)           impose on any Issuer any other condition or requirements relating
to any such letters of credit;

 

and the result of any event referred to in Section 2.19(c)(i) or 2.19(c)(ii),
above, shall be to increase the cost to any Revolving Credit Lender or to any
Issuer of issuing or maintaining any L/C (which increase in cost shall be the
result of such Issuer’s reasonable allocation among that Revolving Credit
Lender’s or Issuer’s letter of credit customers of the aggregate of such cost
increases resulting from such events), then, upon demand by the Agent and
delivery by the Agent to the Borrowers of a certificate of an officer of the
subject Revolving Credit Lender or the subject Issuer describing such change in
law, executive order, regulation, directive, or interpretation thereof, its
effect on such Revolving Credit Lender or such Issuer, and the basis for
determining such increased costs and their allocation, the Borrowers shall
immediately pay to the Agent, from time to time as specified by the Agent, such
amounts as shall be sufficient to compensate the subject Revolving Credit Lender
or the subject Issuer for such increased cost. Absent manifest error, any
Revolving Credit Lender’s or any Issuer’s determination of costs incurred under
Section 2.19(c)(i) or 2.19(c)(ii), above, and the allocation, if any, of such
costs among the Borrowers and other letter of credit customers of such Revolving
Credit Lender or such Issuer, if done in good faith and made on an equitable
basis and in accordance with such officer’s certificate, shall be conclusive and
binding on the Borrowers.

 

46

--------------------------------------------------------------------------------


 

2.20.       CONCERNING L/CS.

 

(a)           None of the Issuer, the Issuer’s correspondents, any Revolving
Credit Lender, the Agent, or any advising, negotiating, or paying bank with
respect to any L/C shall be responsible in any way for:

 

(i)            The performance by any beneficiary under any L/C of that
beneficiary’s obligations to the Borrowers.

 

(ii)           The form, sufficiency, correctness, genuineness, authority of any
person signing; falsification; or the legal effect of; any documents called for
under any L/C if (with respect to the foregoing) such documents on their face
appear to be in order.

 

(b)           The Issuer may honor, as complying with the terms of any L/C and
of any drawing thereunder, any drafts or other documents otherwise in order, but
signed or issued by an administrator, executor, conservator, trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver, or other legal representative of the party authorized
under such L/C to draw or issue such drafts or other documents.

 

(c)           Unless otherwise agreed to, in the particular instance, the
Borrowers hereby authorize any Issuer to:

 

(i)            Select an advising bank, if any.

 

(ii)           Select a paying bank, if any.

 

(iii)          Select a negotiating bank.

 

(d)           All directions, correspondence, and funds transfers relating to
any L/C are at the risk of the Borrowers. The Issuer shall have discharged the
Issuer’s obligations under any L/C which, or the drawing under which, includes
payment instructions, by the initiation of the method of payment called for in,
and in accordance with, such instructions (or by any other commercially
reasonable and comparable method). None of the Agent, any Revolving Credit
Lender, or the Issuer shall have any responsibility for any inaccuracy,
interruption, error, or delay in transmission or delivery by post, telegraph or
cable, or for any inaccuracy of translation.

 

(e)           The Agent’s, each Revolving Credit Lender’s, each Term Loan
Lender’s and the Issuer’s rights, powers, privileges and immunities specified in
or arising under this Agreement are in addition to any heretofore or at any time
hereafter otherwise created or arising, whether by statute or rule of law or
contract.

 

(f)            Except to the extent otherwise expressly provided hereunder or
agreed to in writing by the Issuer and the Borrowers, (i) documentary L/Cs will
be governed by the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial L/C, and (ii) the rules of
the ISP shall apply to each standby L/C.

 

47

--------------------------------------------------------------------------------


 

(g)           The obligations of the Borrowers under this Agreement with respect
to L/Cs are absolute, unconditional, and irrevocable and shall be performed
strictly in accordance with the terms hereof under all circumstances, whatsoever
including, without limitation, the following:

 

(i)            Any lack of validity or enforceability or restriction, restraint,
or stay in the enforcement of this Agreement, any L/C, or any other agreement or
instrument relating thereto.

 

(ii)           The Borrowers’ consent to any amendment or waiver of, or consent
to the departure from, any L/C.

 

(iii)          The existence of any claim, counterclaim, set-off, defense, or
other right which the Borrowers or any Affiliate may have at any time against
the beneficiary or any transferee of such L/C (or any Person for whom any such
beneficiary or any such transferee may be acting), the Issuer or any other
Person, whether in connection with this Agreement the transactions contemplated
hereby or by such L/C or any agreement or instrument relating thereto, or any
unrelated transaction.

 

(iv)          Any good faith honoring of a drawing under any L/C, which drawing
possibly could have been dishonored based upon a strict construction of the
terms of the L/C.

 

(v)           Any draft, demand, certificate or other document presented under
such L/C proving to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such L/C.

 

(vi)          Any payment by the Issuer under such L/C against presentation of a
draft or certificate that does not strictly comply with the terms of such L/C;
or any payment made by the Issuer under such L/C to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such L/C, including any arising in connection
with any proceeding under any Debtor Relief Law.

 

(vii)         Any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Affiliate.

 

(h)           The Lead Borrower shall promptly examine a copy of each L/C and
each amendment thereto that is delivered to the Lead Borrower and, in the event
of any claim of noncompliance with the Lead Borrower’s instructions or other
irregularity, the Lead Borrower shall immediately notify the Issuer. The
Borrowers shall be conclusively deemed to have waived any such claim against the
Issuer and its correspondents unless such notice is given as aforesaid.

 

(i)            Upon receipt from the beneficiary of any L/C of any notice of a
drawing under such L/C, the Issuer shall notify the Lead Borrower and the Agent
thereof. Not later than

 

48

--------------------------------------------------------------------------------


 

11:00AM on the date of any payment by the Issuer under a L/C, the Borrowers
shall reimburse the Issuer through the Agent in an amount equal to the amount of
such drawing. If the Borrowers fail to so reimburse the Issuer by such time, the
Agent shall promptly notify each Revolving Credit Lender of the payment date and
of the amount of the Unpaid Reimbursement Obligation. In such event, the
Borrowers shall be deemed to have requested a Revolving Credit Loan in all
respects bearing interest at the Base Margin Rate with a Drawdown Date as of the
date on which the Agent paid the draft presented for honor or otherwise made
such payment, in an amount equal to the amount of, such draft or other payment,
and the notice from the Agent to the Revolving Credit Lenders shall be deemed to
be a notice of a Loan Request made by the Agent (without regard to the minimum
and multiples specified in Section 2 for the principal amount of Base Margin
Loans, but subject to the amount of the unutilized portion of the Maximum
Revolving Credit Dollar Commitment and the conditions set forth in Article 4).

 

(j)            No later than 1:00PM (Boston time) on the Business Day next
following the receipt of such notice, each Revolving Credit Lender shall make
available to the Agent, at the Agent’s Office, in immediately available funds,
such Revolving Credit Lender’s Revolving Credit Percentage Commitment of such
Unpaid Reimbursement Obligation, and to the extent not otherwise reimbursed by
the Borrowers pursuant to clause (k) below, together with an amount equal to the
product of (a) the average, computed for the period referred to in clause (c)
below, of the weighted average interest rate paid by the Agent for federal funds
acquired by the Agent during each day included in such period, times (b) the
amount equal to such Revolving Credit Lender’s Revolving Credit Percentage
Commitment of such Unpaid Reimbursement Obligation, times (c) a fraction, the
numerator of which is the number of days that elapse from and including the date
the Agent paid the draft presented for honor or otherwise made payment to the
date on which such Revolving Credit Lender’s Revolving Credit Percentage
Commitment of such Unpaid Reimbursement Obligation shall become immediately
available to the Agent, and the denominator of which is 360. Any notice given by
the Agent pursuant to this Section 2.20(j) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(k)           With respect to any Unpaid Reimbursement Obligation that is not
fully refinanced by a Revolving Credit Loan in all respects bearing interest at
the Base Margin Rate because a Default or Event of Default is then continuing,
the conditions set forth in Article 4 cannot be satisfied or for any other
reason, the Borrowers shall be deemed to have incurred from the Agent an
extension of credit resulting from and in the amount of the Unpaid Reimbursement
Obligation that is not so refinanced, which extension of credit shall be due and
payable on demand (together with interest) and shall bear interest at the
default rate of interest for Revolving Credit Loans bearing interest at the Base
Margin Rate. In such event, each Revolving Credit Lender’s payment to the Agent
pursuant to this Section 2.20 shall be deemed payment in respect of its
participation in such extension of credit and shall constitute a funding of such
Revolving Credit Lender’s participation in such extension of credit in
satisfaction of its participation obligation under this Section 2.20.

 

(l)            Until each Revolving Credit Lender funds its Revolving Credit
Percentage Commitment of the Revolving Credit Loans or participations as set
forth in this Section 2.20 to reimburse the Agent for any amount drawn under any
L/C, interest in respect of such Revolving

 

49

--------------------------------------------------------------------------------


 

Credit Lender’s Revolving Credit Percentage Commitment of such amount shall be
solely for the account of the Agent.

 

(m)          If any Revolving Credit Lender fails to make available to the Agent
any amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.20 by the time specified in this Section
2.20, the Agent shall be entitled to recover from such Revolving Credit Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Agent at a rate per annum equal to the weighted
average interest rate paid by the Agent for federal funds acquired by the Agent
during each day included in such period. A certificate of the applicable Issuing
Bank submitted to any Revolving Credit Lender (through the Agent) with respect
to any amounts owing under this clause (m) shall be conclusive absent manifest
error.

 

(n)           At any time after the Agent has made a payment under any L/C and
has received from any Revolving Credit Lender such Revolving Credit Lender’s
participation in respect of such payment in accordance with this Section 2.20,
if the Agent receives any payment in respect of the related Unpaid Reimbursement
Obligation or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of cash collateral applied thereto by the Agent),
the Agent will distribute to such Revolving Credit Lender its Revolving Credit
Percentage Commitment thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Credit
Lender’s participation was outstanding) in United States Dollars and in the same
funds as those received by the Agent. If any payment received by the Agent
pursuant to this Section 2.20(n) is required to be returned in connection with
any bankruptcy or insolvency proceeding or otherwise (including pursuant to any
settlement entered into by the applicable Issuer in its discretion), each
Revolving Credit Lender shall pay to the Agent its Revolving Credit Percentage
Commitment thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Revolving Credit
Lender, at a rate per annum equal to the weighted average interest rate paid by
the Agent for federal funds acquired by the Agent during each day included in
such period. The obligations of the Revolving Credit Lenders under the
immediately preceding sentence shall survive the payment in full of the
Liabilities and the termination of this Agreement.

 

(o)           Each Revolving Credit Lender and the Borrowers agree that, in
paying any drawing under an L/C, the Agent shall not have any responsibility to
obtain any document (other than any sight draft, certificates, and documents
expressly required by the L/C) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
L/C; provided, however, that this assumption is not intended to, and shall not,
preclude Borrowers’ pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. In furtherance
and not in limitation of the foregoing, the Agent may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Agent shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or

 

50

--------------------------------------------------------------------------------


 

purporting to transfer or assign an L/C of the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

 

(p)           Upon the request of the Agent, (A) if the Agent has honored any
full or partial drawing request under any L/C and such drawing has resulted in
an extension of credit resulting from and in the amount of the Unpaid
Reimbursement Obligation pursuant to Section 2.20(k), or (B) if, as of the
Letter of Credit Expiration Date, any L/C or Unpaid Reimbursement Obligation for
any reason remains outstanding, the Borrowers shall, in each case, immediately
Cash Collateralize the then outstanding amount of all such L/C or Unpaid
Reimbursement Obligations. For purposes of this Section 2.20(p), “Cash
Collateralize” means to pledge and deposit with or deliver to the Agent, for the
benefit of the Revolving Credit Lenders, as collateral, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Agent (which documents are hereby consented to by the Revolving Credit Lenders).
Derivatives of such term have corresponding meanings. The Borrowers hereby grant
to the Agent, for benefit of the Revolving Credit Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.

 

2.21.       CHANGED CIRCUMSTANCES.

 

(a)           The Agent may advise the Borrowers that the Agent has made the
good faith determination (which determination shall be final and conclusive) of
any of the following:

 

(i)            Adequate and fair means do not exist for ascertaining the rate
for LIBOR Loans.

 

(ii)           The continuation of or conversion of any Loan to a LIBOR Loan has
been made impracticable or unlawful by the occurrence of a contingency that
materially and adversely affects the applicable market or the compliance by the
Agent or any Lender in good faith with any Applicable Law.

 

(iii)          The indices on which the interest rates for LIBOR Loans are based
shall no longer represent the effective cost to the Agent or any Lender for U.S.
dollar deposits in the interbank market for deposits in which it regularly
participates.

 

(b)           In the event that the Agent advises the Borrowers of an occurrence
described in Section 2.21(a), then, until the Agent notifies the Borrowers that
the circumstances giving rise to such notice no longer apply:

 

(i)            The obligation of the Agent or each Revolving Credit Lender or
Term Loan Lender, as applicable to make loans of the type affected by such
changed circumstances or to permit the Borrowers to select the affected interest
rate as otherwise applicable to any Revolving Credit Loans or all or any portion
of the Term Loan shall be suspended.

 

(ii)           Any notice which the Lead Borrower had given the Agent with
respect to any LIBOR Loan, the time for action with respect to which has not
occurred prior to the

 

51

--------------------------------------------------------------------------------


 

Agent’s having given notice pursuant to Section 2.21(a), shall be deemed at the
option of the Agent to not having been given.

 

2.22.       LENDERS’ COMMITMENTS.

 

(a)           Subject to Sections 16.1 and 16.2 (which provide for assignments
and assumptions of commitments), each Revolving Credit Lender’s “Revolving
Credit Percentage Commitment”, and  “Maximum Revolving Credit Dollar Commitment”
(respectively so referred to herein) is set forth on SCHEDULE 2.22, annexed
hereto.

 

(b)           The obligations of the Revolving Credit Lenders hereunder are
several and not joint. The failure of any Revolving Credit Lender to make any
loan or advance under the Revolving Credit, to fund any participation in L/Cs
and SwingLine Loans, or to make any payment pursuant to Section 19.9(c) on any
date required hereunder shall not relieve any other Revolving Credit Lender of
its corresponding obligation to do so on such date, and no Revolving Credit
Lender shall be responsible for the failure of any other Revolving Credit Lender
to so make its Revolving Credit Percentage Commitment, to purchase its
participation, or to make its payment under Section 19.9(c). No Revolving Credit
Lender shall have any obligation to make any loan or advance under the Revolving
Credit in excess of the lesser of the following:

 

(i)            That Revolving Credit Lender’s Revolving Credit Percentage
Commitment of the subject loan or advance or of Availability.

 

(ii)           That Revolving Credit Lender’s Maximum Revolving Credit Dollar
Commitment.

 

Further, no Revolving Credit Lender shall have any obligation to make any loan
or advance under the Revolving Credit if the aggregate loans and advances
outstanding under the Revolving Credit attributable to such Revolving Credit
Lender, after giving effect to the subject loan or advance, would exceed the
Maximum Revolving Credit Dollar Commitment of such Revolving Credit Lender.

 

(c)           No Revolving Credit Lender shall have any liability to the
Borrowers on account of the failure of any other Revolving Credit Lender to
provide any loan or advance under the Revolving Credit nor any obligation to
make up any shortfall which may be created by such failure.

 

(d)           The Revolving Credit Dollar Commitments, Revolving Credit
Commitment Percentages, and identities of the Revolving Credit Lenders may be
changed, from time to time by the reallocation or assignment of Revolving Credit
Dollar Commitments and Revolving Credit Commitment Percentages amongst the
Revolving Credit Lenders or with other Persons who determine to become
“Revolving Credit Lenders”, provided, however unless an Event of Default has
occurred (in which event, no consent of the Borrowers is required) any
assignment to a Person not then a Revolving Credit Lender shall be subject to
the prior consent of the Borrowers (not to be unreasonably withheld), which
consent will be deemed given unless the

 

52

--------------------------------------------------------------------------------


 

Borrowers provide the Agent with written objection, not more than Five (5)
Business Days after the Agent shall have given the Borrowers written notice of a
proposed assignment).

 

(e)           Upon written notice given the Borrowers from time to time by the
Agent, of any assignment or allocation referenced in Section 2.22(d):

 

(i)            The Borrowers shall execute one or more replacement Revolving
Credit Notes to reflect such changed Maximum Revolving Credit Dollar
Commitments, Revolving Credit Commitment Percentages, and identities and shall
deliver such replacement Revolving Credit Notes to the Agent (which promptly
thereafter shall deliver to the Borrowers the Revolving Credit Notes so
replaced) provided however, in the event that a Revolving Credit Note is to be
exchanged following its acceleration or the entry of an order for relief under
the Bankruptcy Code with respect to the Borrowers, the Agent, in lieu of causing
the Borrowers to execute one or more new Revolving Credit Notes, may issue the
Agent’s Certificate confirming the resulting Revolving Credit Dollar Commitments
and Revolving Credit Percentage Commitments.

 

(ii)           Such change shall be effective from the effective date specified
in such written notice and any Person added as a Revolving Credit Lender shall
have all rights and privileges of a Revolving Credit Lender hereunder thereafter
as if such Person had been a signatory to this Agreement and any other Loan
Document to which a Revolving Credit Lender is a signatory and any Person
removed as a Revolving Credit Lender shall be relieved of any obligations or
responsibilities of a Revolving Credit Lender hereunder thereafter.

 

2.23.       REVOLVING CREDIT FUNDING PROCEDURES. Subject to Section 2.24:

 

(a)          The Agent shall advise each Revolving Credit Lender, no later than
2:00PM on a date on which any Revolving Credit Loan (other than a SwingLine
Loan) is to be made on that date. Such advice, in each instance, may be by
telephone or facsimile transmission, provided that if such advice is by
telephone, it shall be confirmed in writing. Advice of a Revolving Credit Loan
shall include the amount of and interest rate applicable to the subject
Revolving Credit Loan.

 

(b)          Subject to that Revolving Credit Lender’s Revolving Credit Dollar
Commitment, each Revolving Credit Lender, by no later than the end of business
on the day on which the subject Revolving Credit Loan is to be made, shall
Transfer that Revolving Credit Lender’s Revolving Credit Percentage Commitment
of the subject Revolving Credit Loan to the Agent.

 

(c)          Unless the Agent shall have received notice from a Revolving Credit
Lender at least one (1) Business Day prior to the proposed date on which any
Revolving Credit Loan (other than a SwingLine Loan) is to be made that such
Revolving Credit Lender will not make available to the Agent such Revolving
Credit Lender’s Revolving Credit Percentage Commitment of such Revolving Credit
Loan, the Agent may assume that such Revolving Credit Lender has made such
Revolving Credit Percentage Commitment of such Revolving Credit Loan available
on such date, and the Agent may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Revolving
Credit Lender has not in fact made its

 

53

--------------------------------------------------------------------------------


 

Revolving Credit Percentage Commitment of such Revolving Credit Loan available,
then the applicable Revolving Credit Lender and the Borrowers severally agree to
pay to the Agent forthwith on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to the Borrowers to but excluding the date of
payment to the Agent, at (A) in the case of a payment to be made by such
Revolving Credit Lender, the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Revolving
Credit Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrowers the amount
of such interest paid by the Borrowers for such period.

 

(d)          Unless the Agent shall have received notice from the Lead Borrower
at least one (1) Business Day prior to the date on which any payment is due to
the Agent for its account or the account of the Revolving Credit Lenders
hereunder that the Borrowers will not make such payment, the Agent may assume
that the Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Revolving Credit Lenders severally agrees to repay to the Agent forthwith on
demand the amount so distributed to such Revolving Credit Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation. A
statement of the Agent submitted to such Revolving Credit Lender with respect to
any amounts owing under this paragraph shall be conclusive (absent manifest
error) evidence of the amount due and owing to the Agent by such Revolving
Credit Lender.

 

2.24.       SWINGLINE LOAN PROCEDURES.

 

(a)          In the event that, when a Revolving Credit Loan is requested, the
aggregate unpaid balance of the SwingLine Loan is less than the SwingLine Loan
Ceiling, then the SwingLine Lender may advise the Agent that the SwingLine
Lender has determined to include up to the amount of the requested Revolving
Credit Loan as part of the SwingLine Loan. In such event, the SwingLine Lender
shall Transfer the amount of the requested Revolving Credit Loan to the Agent.

 

(b)           The SwingLine Loan shall be converted to a Revolving Credit Loan
in which all Revolving Credit Lenders participate as follows:

 

(i)            At any time and from time to time, the SwingLine Lender may
advise the Agent that all, or any part of the SwingLine Loan is to be converted
to a Revolving Credit Loan in which all Revolving Credit Lenders participate.

 

(ii)            At the initiation of a Liquidation, the then entire unpaid
principal balance of the SwingLine Loan shall be converted to a Revolving Credit
Loan in which all Revolving Credit Lenders participate.

 

54

--------------------------------------------------------------------------------


 

In either such event, the Agent shall advise each Revolving Credit Lender of
such conversion as if, and with the same effect as if such conversion were the
making of a Revolving Credit Loan as provided in Section 2.1.

 

(c)           The SwingLine Lender, in separate capacities, may also be the
Agent and a Revolving Credit Lender.

 

(d)           The SwingLine Lender, in its capacity as SwingLine Lender, is not
a “Revolving Credit Lender” for any of the following purposes:

 

(i)             Except as otherwise specifically provided in the relevant
Section, any distribution pursuant to Section 2.26.

 

(ii)            Determination of whether the requisite Loan Commitments have
Consented to action requiring such Consent.

 

2.25.       AGENT’S COVERING OF FUNDING.

 

(a)           Subject to the provisions of Section 2.22 hereof, each Revolving
Credit Lender shall make available to the Agent, as provided herein, that
Revolving Credit Lender’s Revolving Credit Percentage Commitment of the
following:

 

(i)            Each Revolving Credit Loan, up to the maximum amount of that
Revolving Credit Lender’s Revolving Credit Dollar Commitment of the Revolving
Credit Loans.

 

(ii)           Up to the maximum amount of that Revolving Credit Lender’s
Revolving Credit Dollar Commitment of each L/C Drawing (to the extent that such
L/C Drawing is not “covered” by a Revolving Credit Loan as provided herein).

 

(b)           In all circumstances, the Agent may:

 

(i)            Assume that each Revolving Credit Lender, subject to Section
2.25(a), timely shall make available to the Agent that Revolving Credit Lender’s
Revolving Credit Percentage Commitment of each Revolving Credit Loan, notice of
which is provided pursuant to Section 2.23 and shall make available, to the
extent not “covered” by a Revolving Credit Loan, that Revolving Credit Lender’s
Revolving Credit Percentage Commitment of any honoring of an L/C.

 

(ii)           In reliance upon such assumption, make available the
corresponding amount to the Borrowers.

 

(iii)           Assume that each Revolving Credit Lender timely shall pay, and
shall make available, to the Agent all other amounts which that Revolving Credit
Lender is obligated to so pay and/or make available hereunder or under any of
the Loan Documents.

 

55

--------------------------------------------------------------------------------


 

(c)           In the event that, in reliance upon any of such assumptions, the
Agent makes available, a Revolving Credit Lender’s Revolving Credit Percentage
Commitment of one or more Revolving Credit Loans, or any other amount to be made
available hereunder or under any of the Loan Documents, which amount a Revolving
Credit Lender (a “Delinquent Revolving Credit Lender”) fails to provide to the
Agent within One (1) Business Day of written notice of such failure, then:

 

(i)            The amount which had been made available by the Agent is an
“Agent’s Cover” (and is so referred to herein).

 

(ii)           All interest paid by the Borrowers on account of the Revolving
Credit Loan or coverage of the subject L/C Drawing which consist of the Agent’s
Cover shall be retained by the Agent until the Agent’s Cover, with interest, has
been paid.

 

(i)            The Delinquent Revolving Credit Lender shall pay to the Agent, on
demand, interest at a rate equal to the prevailing federal funds rate on any
Agent’s Cover in respect of that Delinquent Revolving Credit Lender.

 

(ii)           The Agent shall have succeeded to all rights to payment to which
the Delinquent Revolving Credit Lender otherwise would have been entitled
hereunder in respect of those amounts paid by or in respect of the Borrowers on
account of the Agent’s Cover together with interest until it is repaid. Such
payments shall be deemed made first towards the amounts in respect of which the
Agent’s Cover was provided and only then towards amounts in which the Delinquent
Revolving Credit Lender is then participating. For purposes of distributions to
be made pursuant to Section 2.26(a) (which relates to ordinary course
distributions) or Section 13.6 (which relates to distributions of proceeds of a
Liquidation) below, amounts shall be deemed distributable to a Delinquent
Revolving Credit Lender (and consequently, to the Agent to the extent to which
the Agent is then entitled) at the highest level of distribution (if applicable)
at which the Delinquent Revolving Credit Lender would otherwise have been
entitled to a distribution.

 

(iii)          Subject to Subsection 2.25(c)(iv), the Delinquent Revolving
Credit Lender shall be entitled to receive any payments from the Borrowers to
which the Delinquent Revolving Credit Lender is then entitled, provided however
there shall be deducted from such amount and retained by the Agent any interest
to which the Agent is then entitled on account of Section 2.25(c)(ii), above.

 

(vi)          A Delinquent Revolving Credit Lender shall not be relieved of any
obligation of such Delinquent Revolving Credit Lender hereunder (all and each of
which shall constitute continuing obligations on the part of any Delinquent
Revolving Credit Lender).

 

56

--------------------------------------------------------------------------------


 

(d)           A Delinquent Revolving Credit Lender may cure its status as a
Delinquent Revolving Credit Lender by paying the Agent the aggregate of the
following:

 

(i)            The Agent’s Cover (to the extent not previously repaid by the
Borrowers and retained by the Agent in accordance with Subsection 2.25(c)(iv),
above) with respect to that Delinquent Revolving Credit Lender.

 

Plus

 

(ii)           The aggregate of the amount payable under Subsection
2.25(c)(iii), above (which relates to interest to be paid by that Delinquent
Revolving Credit Lender).

 

Plus

 

(iii)           All such costs and expenses as may be incurred by the Agent in
the enforcement of the Agent’s rights against such Delinquent Revolving Credit
Lender.

 

2.26.       ORDINARY COURSE DISTRIBUTIONS. This Section 2.26 applies unless the
provisions of Section 13.6 (which relates to distributions in the event of a
Liquidation) becomes operative.

 

(a)           Weekly, on such day as may be set from time to time by the Agent
(or more frequently at the Agent’s option) the Agent and each Revolving Credit
Lender shall settle up on amounts advanced under the Revolving Credit and
collected funds received in the Concentration Account.

 

(b)           The Agent shall distribute to the SwingLine Lender and to each
Revolving Credit Lender, such Person’s respective pro-rata share of interest
payments on the Revolving Credit Loans when applied by the Agent as provided in
Section 8.5(a). For purposes of calculating interest due to a Revolving Credit
Lender, that Revolving Credit Lender shall be entitled to receive interest on
the actual amount contributed by that Revolving Credit Lender towards the
principal balance of the Revolving Credit Loans outstanding during the
applicable period covered by the interest payment made by the Borrowers. Any net
principal reductions to the Revolving Credit Loans received by the Agent in
accordance with the Loan Documents during such period shall not reduce such
actual amount so contributed, for purposes of calculation of interest due to
that Revolving Credit Lender, until the Agent has distributed to that Revolving
Credit Lender its pro-rata share thereof.

 

(c)           The Agent shall distribute to each Term Loan Lender such Person’s
respective pro-rata share of interest payments on the Term Loan when applied by
the Agent as provided in Section 8.5(a). For purposes of calculating interest
due to a Term Loan Lender, that Term Loan Lender shall be entitled to receive
interest on the actual amount contributed by that Term Loan Lender towards the
principal balance of the Term Loan outstanding during the applicable period
covered by the interest payment made by the Borrowers. Any net principal
reductions to the Term Loan received by the Agent in accordance with the Loan
Documents during such period shall not reduce such actual amount so contributed,
for purposes of calculation of interest due to

 

57

--------------------------------------------------------------------------------


 

that Term Loan Lender, until the Agent has distributed to that Term Loan Lender
its pro-rata share thereof.

 

(d)           The Agent shall distribute fees paid on account of the Revolving
Credit in accordance with the terms of the Agreement.

 

(e)           The Agent shall distribute fees paid on account of the Term Loan
in accordance with the terms of the Agreement.

 

(f)            No Revolving Credit Lender shall have any interest in, or right
to receive any part of, the Agent’s Fee to be paid by the Borrowers to the Agent
pursuant to this Agreement.

 

(g)           Any amount received by the Agent as reimbursement for any cost or
expense (including without limitation, attorneys’ reasonable fees) shall be
distributed by the Agent to that Person which is entitled to such reimbursement
as provided in this Agreement (and if such Person(s) is (are) the Revolving
Credit Lenders or the Term Loan Lenders, pro-rata based upon their respective
Revolving Credit Commitment Percentages or Term Loan Percentages, as applicable,
at the date on which the expense, in respect of which such reimbursement is
being made, was incurred).

 

(h)          Each distribution pursuant to this Section 2.26 is subject to
Section 2.25(c), above.

 

2.27.       JOINT AND SEVERAL LIABILITY OF BORROWERS.

 

(a)          Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Liabilities.

 

(b)          Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Liabilities (including any Liabilities arising under
this Section 2.27), it being the intention of the parties hereto that all the
Liabilities shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 

(c)          If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Liabilities as and when due or to perform any
of the Liabilities in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Liability.

 

(d)          The Liabilities of each Borrower under this Agreement and pursuant
to the provisions of this Section 2.27 constitute the absolute and
unconditional, full recourse Liabilities of each Borrower enforceable against
each Borrower to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of this Agreement or any other

 

58

--------------------------------------------------------------------------------


 

circumstances whatsoever.

 

(e)          Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Liabilities, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Liabilities, the
acceptance of any payment of any of the Liabilities, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Liabilities, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Liabilities or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
Agent or any Lender with respect to the failure by any Borrower to comply with
any of its respective Liabilities, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.27 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its obligations under
this Section 2.27, it being the intention of each Borrower that, so long as any
of the Liabilities hereunder remain unsatisfied, the obligations of each
Borrower under this Section 2.27 shall not be discharged except by performance
and then only to the extent of such performance. The obligations of each
Borrower under this Section 2.27 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower or Agent or
any Lender.

 

(f)           Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Liabilities. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of the Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Liabilities.

 

(g)          Each Borrower waives all rights and defenses arising out of an
election of remedies by Agent or any Lender, even though that election of
remedies, such as a foreclosure with respect to security for a guaranteed
obligation, has destroyed Agent’s or such Lender’s rights of subrogation and
reimbursement against such Borrower.

 

(h)          The provisions of this Section 2.27 are made for the benefit of
Agent, Lenders and

 

59

--------------------------------------------------------------------------------


 

their respective successors and assigns, and may be enforced by it or them from
time to time against any or all Borrowers as often as occasion therefor may
arise and without requirement on the part of Agent, Lender, successor or assign
first to marshal any of its or their claims or to exercise any of its or their
rights against any Borrower or to exhaust any remedies available to it or them
against any Borrower or to resort to any other source or means of obtaining
payment of any of the Liabilities hereunder or to elect any other remedy. The
provisions of this Section 2.27 shall remain in effect until all of the
Liabilities shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Liabilities, is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, bankruptcy or reorganization of any Borrower, or
otherwise, the provisions of this Section 2.27 will forthwith be reinstated in
effect, as though such payment had not been made.

 

(i)           Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Liabilities or any collateral security therefor until such time as all of the
Liabilities have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to Agent or any
Lender hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Liabilities arising hereunder or thereunder, to the prior
payment in full in cash of the Liabilities and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Liabilities
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

 

(j)           Each Borrower hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the Liabilities.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Liabilities shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Liabilities.

 

ARTICLE III.        THE TERM LOANS

 

3.1.         COMMITMENT TO LEND. (a) In connection with the Existing Loan
Agreement, each Term Loan A Lender made a loan to Gander in the amount of its
Term Loan Percentage of Term Loan A in the principal amount of $20,000,000.

 

60

--------------------------------------------------------------------------------


 

(b)           Subject to the terms and conditions set forth in this Agreement,
on the Restatement Effective Date  each Term Loan B Lender agrees to lend to the
Borrowers the amount of its Term Loan Percentage of Term Loan B in the principal
amount of $40,000,000.

 

3.2.         THE TERM NOTES. Term Loan A, issued by Term Loan A Lenders, shall
be evidenced by separate promissory notes of the Borrowers, each in
substantially the form of Exhibit G-1 hereto (each a “Term Note A”), with the
Term Notes previously issued to Term Loan A Lenders under the Existing Loan
Agreement being amended and restated on the Restatement Effective Date to
reference the Borrowers. Term Loan B, issued by Term Loan B Lenders, shall be
evidenced by separate promissory notes of the Borrowers, each in substantially
the form of Exhibit G-2 hereto (each a “Term Note B”) and issued to the Term
Loan B Lenders on the Restatement Effective Date. The Borrowers irrevocably
authorize each Term Loan Lender to make or cause to be made a notation on such
Term Loan Lender’s records reflecting the original principal amount of such Term
Loan Lender’s portion of the Term Loan and, at or about the time of the Term
Loan Lender’s receipt of any principal payment on the Term Note, an appropriate
notation on such Term Loan Lender’s records reflecting such payment. The
aggregate unpaid amount set forth on each Term Loan Lender’s records shall be
prima facie evidence of the principal amount thereof owed and unpaid on such
Term Loan Lender’s Term Loan, but the failure to record, or any error in so
recording, any such amount on such Term Loan Lender’s records shall not affect
the obligations of the Borrowers hereunder or under any Term Notes to make
payments of principal of and interest on the Term Notes when due.

 

3.3.         PAYMENTS OF PRINCIPAL OF TERM LOANS.

 

(a)           Term Loan A.

 

(i)            Except as contemplated by Section 13.6, the Borrowers may not
make any prepayments of principal on account of Term Loan A until the Borrowers’
Revolving Credit Obligations to the Revolving Credit Lenders have been paid in
full and the Revolving Credit Dollar Commitments have been terminated; provided,
however, from the period commencing on the first anniversary of the Restatement
Effective Date through the Maturity Date, the Borrowers may prepay Term Loan A
in whole or in part, provided that at the time of such prepayment:

 

(A)       the Borrowers are not In Default, and no Event of Default exists or
would occur as a result of such prepayment,

 

(B)       the Borrowers shall have delivered to the Agent evidence for the 2
month period ending immediately prior to the prepayment of Term Loan A
demonstrating, in form and substance satisfactory to the Agent, that
Availability was greater than $50,000,000 at all times during such 2 month
period, and

 

(C)       the Borrowers shall have delivered to the Agent pro forma financial
statements for the succeeding period of 2 months demonstrating, in form and
substance satisfactory to the Agent, that Availability will exceed $50,000,000
at all times during such 2 month period after giving effect to the prepayment of
Term Loan A.

 

61

--------------------------------------------------------------------------------


 

(b)           Term Loan B.

 

(i)            Mandatory Payments.

 

(A)       The Borrowers shall repay Term Loan B in the amounts set forth in the
table below to the Agent for the account of the Term Loan B Lenders at the times
therein specified:

 

DATE

 

AMOUNT

December 31, 2008

 

$2,500,000

July 31, 2009

 

$2,500,000

December 31, 2009

 

$5,000,000

July 31, 2010

 

$5,000,000

December 31, 2010

 

$6,250,000

March 31, 2011

 

$6,250,000

June 30, 2011

 

$6,250,000

September 30, 2011

 

$6,250,000

Maturity Date with respect to
Term Loan B

 

Remaining Principal Balance of
Term Loan B

 

(B)       The Borrowers shall repay Term Loan B in an amount equal to 50% of
Overton’s Excess Cash Flow (the “Excess Cash Flow Payment”) (i) for the Fiscal
year 2009, on July 31, 2010, and (ii) for the Fiscal year 2010, on July 31,
2011, so long as the Excess Cash Flow Payment Condition is satisfied as
determined with reference to the then most recent Borrowing Base Certificate.
If  the Borrowers are unable to meet the Excess Cash Flow Payment Condition on
the applicable date of payment, the  Borrowers  shall repay Term Loan B in an
amount equal to the Excess Cash Flow Payment plus any interest that has accrued
thereon on the last day of the subsequent Fiscal quarter so long as the Excess
Cash Flow Payment Condition is satisfied as determined by reference to the then
most recent Borrowing Base Certificate. Any amount of Excess Cash Flow Payment
not repaid on the date or dates set forth above (whether or not the Excess Cash
Flow Payment Condition is satisfied) shall bear interest at LIBOR plus the Term
Loan B Applicable Margin plus 2.0% until such repayment is made.

 

62

--------------------------------------------------------------------------------


 

(C)       Notwithstanding anything in clause (A) to the contrary, the Borrowers
shall not make any repayment referred to in clause (A), and no Term Loan B
Lender shall accept such repayment, and an Event of Default shall occur under
Section 11.1, (I) if the Borrowers are In Default, or an Event of Default exists
or would occur as a result of such repayment, or (II) in the event that
Availability immediately before or after giving effect to any repayment referred
to in clause (A) would be less than 10% of the lesser of (1) the then-current
Maximum Revolving Credit Ceiling or (2) (x) the then-current Borrowing Base plus
(y) the Term Loan A to Value Reserve (and, at any time after the Term Loan B
Guaranties have been released or otherwise terminated and so long as Term Loan B
is outstanding, the Term Loan B to Value Reserve) less (z) Availability
Reserves.

 

Prepayments of Term Loan B shall be applied to reduce mandatory prepayments
under clause (A) above in the direct order of maturity.

 

(ii)           Optional Prepayments. Except as contemplated by Section 13.6, the
Borrowers may not make any prepayments of principal on account of Term Loan B
until the Borrowers’ Revolving Credit Obligations to the Revolving Credit
Lenders and Borrowers’ Term Loan A Obligations to the Term Loan A Lenders have
been paid in full and the Revolving Credit Dollar Commitments and Term Loan A
Commitments have been terminated; provided, however, that the Borrowers may
prepay Term Loan B in whole or in part at any time without penalty or premium,
subject to, in the case of prepayment of LIBOR borrowings, reimbursement of the
Term B Lenders’ breakage and redeployment costs, provided further that:

 

(A)       the Borrowers are not In Default, and no Event of Default exists or
would occur as a result of such prepayment;

 

(B)       the Borrowers shall have delivered to the Agent evidence
demonstrating, in form and substance satisfactory to the Agent, that
Availability for the period ending immediately prior to the prepayment of the
Term Loan B was equal to or greater than 20% of the lesser of (1) the
then-current Maximum Revolving Credit Ceiling or (2) (x) the then-current
Borrowing Base plus (y) the Term Loan A to Value Reserve (and, at any time after
the Term Loan B Guaranties have been released or otherwise terminated and so
long as Term Loan B is outstanding, the Term Loan B to Value Reserve) less (z)
Availability Reserves; and

 

(C)       the Borrowers shall have delivered to the Agent pro forma financial
statements for the succeeding period of six months demonstrating, in form and
substance satisfactory to the Agent, that Availability will equal or exceed 20%
of the lesser of (1) the then-current Maximum Revolving Credit Ceiling or (2)
(x) the then-current Borrowing Base plus (y) the Term Loan A to Value Reserve
(and, at any time after the Term Loan B Guaranties have been released or
otherwise terminated and so long as Term Loan B is outstanding, the

 

63

--------------------------------------------------------------------------------


 

Term Loan B to Value Reserve) less (z) Availability Reserves at all times during
such six month period after giving effect to such prepayment of the Term Loan B.

 

Prepayments of Term Loan B shall be applied to reduce mandatory prepayments
under clause (b)(i)(A) above in the direct order of maturity.

 

(c)           No amount repaid with respect to the Term Loan may be reborrowed.
In the event of any repayment or prepayment of any Term Loan on any day other
than an Interest Payment Date, such payment shall be accompanied by all interest
accrued with respect to the principal amount being repaid.

 

(d)           The Borrowers promise to pay (a) on the Maturity Date for Term
Loan A, and there shall become absolutely due and payable on such Maturity Date,
the amount outstanding under the Term Loan A facility on such date, together
with any and all accrued and unpaid interest thereon and fees in connection with
Term Loan A, and (b) subject to the provisions of Section 3.3(b)(i)(C), on the
Maturity Date for Term Loan B, and there shall become absolutely payable on such
Maturity Date, the amount outstanding under the Term Loan B facility on such
date, together with any and all accrued and unpaid interest thereon and fees in
connection with Term Loan B.

 

3.4.         TERM LOAN A EARLY TERMINATION FEE. If the Termination Date occurs,
on or prior to July 1, 2008, the Borrowers shall pay to the Agent for the pro
rata accounts of the Term Loan A Lenders, in view of the impracticality and
extreme difficulty of ascertaining the actual amount of damages to the Term Loan
A Lenders or profits lost by the Term Loan A Lenders as a result thereof, and by
mutual agreement of the parties as to a reasonable estimation and calculation of
the lost profits or damages of the Term Loan A Lenders, a fee with respect to
each such prepayment (the “Term Loan A Early Termination Fee”) in an amount
equal to 0.50% of the aggregate outstanding principal amount of the Term Loan A
if the Termination Date occurs on or before July 1, 2008. There shall be no Term
Loan A Early Termination Fee payable if the Termination Date occurs after July
1, 2008.

 

3.5.         INTEREST ON TERM LOAN.

 

(a) Term Loan A

 

(i)            The outstanding amount of Term Loan A shall bear interest until
repaid at the rate per annum equal to the sum of Base plus 1.25% unless timely
notice is given that all or a portion of Term Loan A is to be converted to a
LIBOR Loan; and

 

(ii)           each portion of the Term Loan A which consists of a LIBOR Loan
shall bear interest at the sum of LIBOR plus 2.75%

 

(b)  Term Loan B

 

(i)            The outstanding amount of Term Loan B shall bear interest until
repaid at the rate per annum equal to the sum of Base plus the Term Loan B
Applicable Margin

 

64

--------------------------------------------------------------------------------


 

unless timely notice is given that all or a portion of Term Loan B is to be
converted to a LIBOR Loan; and

 

(ii)           each portion of Term Loan B which consists of a LIBOR Loan shall
bear interest at the sum of LIBOR plus the Term Loan B Applicable Margin.

 

(c)  Subject to, and in accordance with, the provisions of this Agreement, the
Borrowers may cause all or a part of the unpaid principal balance of any Term
Loan to bear interest determined by reference to Base or LIBOR as specified from
time to time by the Borrowers. The Borrowers shall notify the Agent, such notice
to be irrevocable, at least two (2) LIBOR Business Days prior to the Drawdown
Date if all or any portion of such Term Loan is to bear interest at the LIBOR
Offer Rate. After a Term Loan has been made, the provisions of Section 2.5 shall
apply mutatis mutandis with respect to all or any portion of such Term Loan so
that the Borrowers may have the same interest rate options with respect to all
or any portion of the Term Loan as it would be entitled to with respect to
Revolving Credit Loans.

 

(d)  The Borrowers shall not select, renew, or convert any interest rate for all
or any portion of the Term Loan such that there are more than four (4) portions
of the Term Loans which are LIBOR Loans at any one time.

 

(e)  The Borrowers shall pay accrued and unpaid interest on each Term Loan in
arrears as follows:

 

(i) on the applicable Interest Payment Date for the relevant portion of the Term
Loan,

 

(ii) on the applicable Termination Date and on the End Date, and

 

(iii) following the occurrence of any Event of Default, with such frequency as
may be determined by the Agent.

 

(f)  Following the occurrence and continuance of any Event of Default, at the
option of the Agent or at the instruction of the SuperMajority Term Loan A
Lenders or SuperMajority Term Loan B Lenders, as the case may be, interest shall
accrue and shall be payable on the unpaid principal balance of the Term Loan A
or Term Loan B, as the case may be, at a rate which is the aggregate of the rate
applicable to the unpaid principal balance of such Term Loan as provided in
clause (a) or (b) herein, as the case may be, plus three percent (3%) per annum.

 

3.6.         PAYMENTS ON ACCOUNT OF TERM LOAN. The Borrowers authorize the Agent
to determine and to pay over directly to the Term Loan Lenders any and all
amounts due and payable from time to time under or on account of the Term Loan
as advances under the Revolving Credit of the Borrowers, it being understood,
however, that the authorization of the Agent provided in this Section 3.6 shall
not excuse the Borrowers from fulfilling its obligations to the Term Loan
Lenders on account of the Term Loan nor place any obligation on the Agent to do
so. The Agent shall provide prompt advice to the Borrowers of any amount which
is so paid over by the Agent to the Term Loan Lenders pursuant to this Section
3.6. The Borrowers shall not be entitled to any credit, rebate or repayment of
any fee or assessment previously earned by

 

65

--------------------------------------------------------------------------------


 

the Term Loan Lenders pursuant to this Agreement notwithstanding any termination
of this Agreement or suspension or termination of the Agent’s and any Lender’s
respective obligation to make loans and advances hereunder.

 

ARTICLE IV.        CONDITIONS PRECEDENT

 

Except as otherwise agreed to by the Borrowers and the Agent in writing, as a
condition to the amendment and restatement of this Agreement, each of the
documents respectively described in Sections 4.1 through and including 4.4 and
4.11 through and including 4.15, (each in form and substance satisfactory to the
Agent and each of the Revolving Credit Lenders and the Term Loan Lenders) shall
have been delivered to the Agent, and the conditions respectively described in
Sections 4.5 through and including 4.10, and 4.16, shall have been satisfied:

 

4.1.         CORPORATE DUE DILIGENCE. Each Borrower and Holiday Stationstores
shall deliver to the Agent:

 

(a)           A Certificate of corporate good standing issued as of a recent
date by the Secretary of State of the such Borrower’s or Holiday Stationstores’
jurisdiction of organization.

 

(b)           Certificates of due qualification, in good standing, issued as of
a recent date by the Secretary of State of each State in which the nature of
such Borrower’s or Holiday Stationstores’ business conducted or assets owned
could require such qualification.

 

(c)           A Certificate from a duly authorized officer of such Borrower or
Holiday Stationstores (i) of the due adoption, continued effectiveness, and
setting forth the texts of, each corporate resolution adopted in connection with
the establishment of the loan arrangement contemplated by the Loan Documents,
(ii) attesting to the true signatures of each Person authorized as a signatory
to any of the Loan Documents (iii) attaching such Borrower’s or Holiday
Stationstores’ articles of organization or formation, certified as of a recent
date by the Secretary of State of the such Borrower’s or Holiday Stationstores’
jurisdiction of organization, and confirming that there has been no change
thereto since the date of such certification, and (iv) attaching such Borrower’s
or Holiday Stationstores’ bylaws or operating agreement and any other
organizational documents.

 

4.2.         OPINIONS. Opinions of (a) Faegre & Benson LLP, counsel to the
Borrowers, (b) internal legal counsel to the Borrowers, each in form and
substance satisfactory to the Agent (c) Robinson, Bradshaw & Hinson, P.A., local
counsel to certain of the Borrowers in North Carolina and (d) Montgomery,
McCracken, Walker & Rhoads, LLP, local counsel to certain of the Borrowers in
New Jersey.

 

4.3.         LOAN DOCUMENTS AND ADDITIONAL DOCUMENTS. The Agent shall have
received each of this Agreement, the Pratt Guaranty, the Holiday Guaranty, the
Notes, the Pledge Agreement, the Trademark Security Agreements, the Copyright
Security Agreement, the Patent Security Agreement and any other Loan Documents,
each duly executed and delivered by the respective parties thereto, in full
force and effect and in form and substance satisfactory to the Agent, along with
such additional instruments and documents as the Agent or its counsel

 

66

--------------------------------------------------------------------------------


 

reasonably may require or request, including, without limitation, the following:
the Closing Certificate, the Agent’s Fee Letter, the Lenders’ Fee Letter and any
UCC financing statements.

 

4.4.         OFFICERS’ CERTIFICATES. Certificates executed by the President and
the Chief Financial Officer of each Borrower which states that:

 

(a)           Such officer, acting on behalf of such Borrower, has reviewed each
of the Loan Documents and has had the benefit of independent counsel of the
Borrowers’ selection (attorney Samuel P. Verduci) in connection with the review
and negotiation of the Loan Documents. In particular, and without limiting the
generality of such review, the following provisions of the Loan Documents have
been brought to the attention of such officer by such counsel:

 

(i)            The waiver of the right to a trial by jury in connection with
controversies arising out of the loan arrangement contemplated by the Loan
Documents.

 

(ii)           The designation of, and submission to the exclusive jurisdiction
and venue of, certain courts.

 

(iii)          Various other waivers and indemnifications included therein.

 

(iv)          The circumstances under which the Liabilities could be accelerated
and the grace periods available with respect to certain Events of Default.

 

(b)           The representations and warranties made by such Borrower to the
Agent, the Revolving Credit Lenders and the Term Loan Lenders in the Loan
Documents are true and complete as of the date of such certificate, and that no
event has occurred which is or which, solely with the giving of notice or
passage of time (or both), would be an Event of Default.

 

4.5.         REPRESENTATIONS AND WARRANTIES. Each of the representations made by
or on behalf of the Borrowers in this Agreement or in any of the other Loan
Documents or in any other report, statement, document, or paper provided by or
on behalf of the Borrowers shall be true and complete in all material respects
as of the date as of which such representation or warranty was made.

 

4.6.         MINIMUM DAY ONE AVAILABILITY. After giving effect to any Revolving
Credit Loans to be made or otherwise outstanding on the Restatement Effective
Date; all then held checks (if any); accounts payable which are overdue by more
than Fifteen (15) days beyond credit terms then accorded the Borrowers;
overdrafts; any charges to the Loan Account made in connection with the credit
facility contemplated hereby; and L/Cs to be outstanding as of or issued on or
immediately subsequent to, the Restatement Effective Date, Availability shall
not be less than $35,000,000.

 

4.7.         CAPITAL STRUCTURE. The Agent shall be satisfied with the capital
structure of the Borrowers.

 

4.8.         ALL FEES AND EXPENSES PAID. All fees due under or with respect to
the credit facility provided to the Borrowers by the Agent prior to the
amendment and restatement of this

 

67

--------------------------------------------------------------------------------


 

Agreement, all fees specified in the Agent’s Fee Letter and the Lenders’ Fee
Letter and all costs and expenses incurred by the Agent in connection with such
credit facility (including the fees and expenses of counsel to the Agent) shall
have been paid in full.

 

4.9.         BORROWER NOT IN DEFAULT. The Borrowers are not and will not be In
Default.

 

4.10.       NO ADVERSE CHANGE. Other than as set forth on SCHEDULE 5.18 to the
Closing Certificate, no event shall have occurred or failed to occur, which
occurrence or failure is or could have a materially adverse effect upon any
Borrower’s financial condition when compared with such Borrower’s financial
condition at the end of such Borrower’s prior fiscal year.

 

4.11.       PERFECTION CERTIFICATE AND LIEN SEARCH RESULTS. The Agent shall have
received from each Borrower a completed and fully executed Perfection
Certificate and the results of UCC, intellectual property and other lien
searches with respect to its Collateral, indicating no liens other than
Permitted Encumbrances, and otherwise in form and substance satisfactory to the
Agent.

 

4.12.       CERTIFICATES OF INSURANCE. The Agent shall have received (i)
certificates of insurance from the Borrowers’ independent insurance brokers
dated as of the Restatement Effective Date, identifying insurers, types of
insurance, insurance limits, and policy terms, , and otherwise describing the
insurance obtained in accordance with the provisions of this Agreement, and (ii)
copies of endorsements to the Borrowers’ policies naming the Agent, in its
capacity as Agent, as additional insured or Lenders’ loss payee, as applicable.

 

4.13.       BLOCKED ACCOUNT AGREEMENTS AND NOTIFICATIONS. The Agent shall have
received (i) copies of the notifications and the Blocked Account Agreements
required by Section 8.1(b).

 

4.14.       NOTIFICATIONS TO CREDIT CARD CLEARING HOUSES AND PROCESSORS. The
Agent shall have received copies of the notifications sent to the credit card
clearing houses and processors of the Borrowers as required by Section 8.2.

 

4.15.       BORROWING BASE CERTIFICATE. The Agent shall have received from the
Lead Borrower a Borrowing Base Certificate dated as of the Restatement Effective
Date.

 

4.16.       ACQUISITION AGREEMENT. The Agent shall have received from the
Borrowers:

 

(a)           a copy, certified by an authorized officer of the Gander, of duly
executed copies of the Acquisition Agreement and each of the other transaction
documents with respect to the Acquisition, each in full force and effect and in
form and substance satisfactory to the Agent, with no provision thereof having
been waived, amended, supplemented or otherwise modified without the consent of
the Agent, which consent may not be unreasonably withheld;

 

(b)           confirmation that the Acquisition has been consummated or will be
concurrently consummated with the funding of Term Loan B strictly in accordance
with all applicable requirements of law and the terms of the Acquisition
Agreement and the other Acquisition documentation delivered in accordance with
clause (a) above for total consideration not to

 

68

--------------------------------------------------------------------------------


 

exceed $73,000,000 with the post-Acquisition capitalization and structure of the
Borrowers being reasonably satisfactory to the Agent in all respects; and

 

(c)           evidence that the Pratt Parties and the Holiday Companies have
made a common equity contribution to Gander in a minimum aggregate amount of
$24,000,000 to be applied by Gander to consummate the Acquisition.

 

4.17.       EQUITY DOCUMENTS. The Agent shall have received from the Borrowers
all original share certificates evidencing such Borrower’s existing equity
interests represented in certificated form and stock transfer powers with
respect to such certificates, each duly executed in blank.

 

4.18.       BENEFIT OF CONDITIONS PRECEDENT. The conditions set forth in this
Article 4 are for the sole benefit of the Agent, each Revolving Credit Lender
and each Term Loan Lender and may be waived by the Agent (in consultation with
the Lenders), in whole or in part without prejudice to the Agent, any Revolving
Credit Lender or any Term Loan Lender.

 

No document shall be deemed delivered to the Agent, any Revolving Credit Lender
or any Term Loan Lender until received and accepted by the Agent at its offices
in Boston, Massachusetts. The execution and delivery of this Agreement or any
other Loan Document shall not be deemed a waiver of any of the conditions set
forth in this Article 4. Under no circumstances shall this Agreement take effect
until executed and accepted by the Agent at said offices. For purposes of
determining compliance with the conditions specified in this Article 4, each
Revolving Credit Lender and Term Loan Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Revolving Credit Lender or Term
Loan Lender unless the Agent shall have received notice from such Revolving
Credit Lender or Term Loan Lender prior to the proposed Restatement Effective
Date specifying its objections thereto.

 

ARTICLE V.         GENERAL REPRESENTATIONS, COVENANTS AND WARRANTIES

 

To induce each Revolving Credit Lender and Term Loan Lender to amend and restate
the credit facility as contemplated herein and to induce the Revolving Credit
Lenders and the Term Loan Lenders to provide loans and advances under the
Revolving Credit and the Term Loan (each of which loans shall be deemed to have
been made in reliance thereupon) the Borrowers, in addition to all other
representations, warranties, and covenants made by the Borrowers in any other
Loan Document, make those representations, warranties, and covenants included in
this Agreement.

 

5.1.         PAYMENT AND PERFORMANCE OF LIABILITIES. The Borrowers shall pay
each payment Liability when due (or when demanded, if payable on demand) and
shall promptly, punctually, and faithfully perform each other Liability.

 

69

--------------------------------------------------------------------------------


 

5.2.         DUE ORGANIZATION, AUTHORIZATION, NO CONFLICTS.

 

(a)           Each Borrower presently is and shall hereafter remain in good
standing in its jurisdiction of organization and is and shall hereafter remain
duly qualified and in good standing in every other State in which, by reason of
the nature or location of such Borrower’s assets or operation of such Borrower’s
business, such qualification may be necessary, except where the failure to so
qualify would not have a material adverse effect on the business or assets of
such Borrower.

 

(b)           Each Borrower’s exact legal name and organizational identification
number assigned to it by its applicable state of organization are listed in the
Perfection Certificate.

 

(c)           Each Borrower shall not change its State of organization; type of
organization; any organizational identification number assigned to such Borrower
by that State; or such Borrower’s federal taxpayer identification number.

 

(d)           Each Affiliate is listed on SCHEDULE 5.2 to the Closing
Certificate. Each Borrower shall provide the Agent with prior written notice of
any entity’s becoming or ceasing to be an Affiliate.

 

(e)           Each Borrower has all requisite power and authority to execute and
deliver all Loan Documents to which such Borrower is a party and has and will
hereafter retain all requisite power to perform all Liabilities.

 

(f)            The execution and delivery by each Borrower of each Loan Document
to which it is a party; such Borrower’s consummation of the transactions
contemplated by such Loan Documents (including, without limitation, the creation
of Collateral Interests by such Borrower to secure the Liabilities); such
Borrower’s performance under those of the Loan Documents to which it is a party;
the borrowings hereunder; and the use of the proceeds thereof:

 

(i)            Have been duly authorized by all necessary action.

 

(ii)           Do not, and will not, contravene in any material respect any
provision of any Requirement of Law or obligation of such Borrower.

 

(iii)          Will not result in the creation or imposition of, or the
obligation to create or impose, any Encumbrance upon any assets of such Borrower
pursuant to any Requirement of Law or obligation, except pursuant to the Loan
Documents.

 

(g)           The Loan Documents have been duly executed and delivered by each
Borrower and are the legal, valid and binding obligations of such Borrower,
enforceable against such Borrower in accordance with their respective terms.

 

5.3.         TRADE NAMES. Each Borrower will provide the Agent with not less
than Twenty-One (21) days prior written notice (with reasonable particularity)
of any change to such Borrower’s name from that under which such Borrower is
conducting its business at the

 

70

--------------------------------------------------------------------------------


 

execution of this Agreement and will not effect such change if an Event of
Default has occurred and is continuing.

 

5.4.         INFRASTRUCTURE.

 

(a)           Each Borrower has and will maintain a sufficient infrastructure to
conduct its business as presently conducted and as contemplated to be conducted
following its execution of this Agreement.

 

(b)           Each Borrower owns and possesses, or has the right to use (and
will hereafter own, possess, or have such right to use) all patents, industrial
designs, trademarks, trade names, trade styles, brand names, service marks,
logos, copyrights, trade secrets, know-how, confidential information, and other
intellectual or proprietary property of any third Person necessary for such
Borrower’s conduct of such Borrower’s business.

 

(c)           The conduct by each Borrower of such Borrower’s business does not
presently infringe (nor will such Borrower conduct its business in the future so
as to infringe) the patents, industrial designs, trademarks, trade names, trade
styles, brand names, service marks, logos, copyrights, trade secrets, know-how,
confidential information, or other intellectual or proprietary property of any
third Person, except for such infringement which would not have a material
adverse effect on such Borrower’s business or assets.

 

5.5.         LOCATIONS.

 

(a)           The Collateral, and the books, records, and papers of each
Borrower pertaining thereto, are kept and maintained solely at (i) such
Borrower’s chief executive offices, (ii) other locations set forth in the
Perfection Certificate, (iii) temporary locations in connection with sales at
trade shows, provided, however, that the aggregate amount of Collateral at such
locations shall not exceed $1,000,000 in the aggregate at any time, and (iv)
other locations, provided, however, such Borrower provides the Agent with prior
written notice at least Fourteen (14) days before moving any Collateral into
such location.

 

(b)           No Borrower shall remove any of the Collateral from said chief
executive office, those locations listed in the Perfection Certificate,
temporary locations in connection with trade shows to the extent permitted by
Section 5.5(a), temporary staging areas in connection with new store openings
the location of which has been disclosed to the Agent, or those other locations
for which such Borrower has provided the Agent notice in accordance with
Section 5.5(a), except for the following purposes:

 

(i)            To accomplish sales of Inventory in the ordinary course of
business (including, without limitation, any catalog or e-commerce business).

 

(ii)           To move Inventory or other Collateral from one such location to
another such location.

 

(iii)          To utilize such of the Collateral as is removed from such
locations in the ordinary course of business (such as motor vehicles).

 

71

--------------------------------------------------------------------------------


 

(iv)          To sell, lease or dispose of the Collateral as permitted by
Section 5.13(d).

 

(c)           No Borrower will open or close any location at which such Borrower
maintains, offers for sales, or stores any of the Collateral without providing
the Agent with prior written notice at least Fourteen (14) days before moving
any Collateral into or out of such location.

 

(d)           Except as otherwise disclosed pursuant to, or permitted by, this
Section 5.5, no tangible personal property of such Borrower is in the care or
custody of any third party or stored or entrusted with a bailee or other third
party and none shall hereafter be placed under such care, custody, storage, or
entrustment, all except for any property in transit to such Borrower, and any
Collateral not to exceed $1,000,000 at any one time.

 

5.6.         TITLE TO ASSETS.

 

(a)           The Borrowers are, and shall hereafter remain, the owners of the
Collateral free and clear of all Encumbrances with the exceptions of the
following (the “Permitted Encumbrances”):

 

(i)            Encumbrances in favor of the Agent.

 

(ii)           purchase money security interests in or purchase money mortgages
on real or personal property acquired after the date hereof to secure purchase
money Indebtedness of the type and amount permitted by Section 5.7(a)(iii) or so
called “floor plan financings” permitted by Section 5.7(a)(iv), incurred in
connection with the acquisition of such property or within sixty (60) days
following the acquisition of such property, which security interests or
mortgages cover only the real or personal property so acquired.

 

(iii)          Liens to secure taxes, assessments and other government charges
in respect of obligations not overdue or which are being contested in good faith
by appropriate proceedings or liens on properties to secure claims for labor,
material or supplies in respect of obligations not overdue or which are being
contested in good faith by appropriate proceedings, provided that the Borrowers
will pay all such taxes, assessments, charges or claims forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor.

 

(iv)          deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations.

 

(v)           Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens on properties, in existence less than One Hundred Twenty (120)
days from the date of creation thereof in respect of obligations not overdue.

 

(vi)          Those Encumbrances (if any) listed on SCHEDULE 5.6 to the Closing
Certificate.

 

72

--------------------------------------------------------------------------------


 

(b)           The Borrowers do not and shall not have possession of any property
on consignment to any Borrower having a value in excess of $4,000,000 in the
aggregate at any time.

 

5.7.         INDEBTEDNESS.

 

The Borrowers do not and shall not hereafter have any Indebtedness with the
exceptions of:

 

(i)            Any Indebtedness on account of the Revolving Credit or the Term
Loan.

 

(ii)           Endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business.

 

(iii)          Indebtedness incurred after the Restatement Effective Date in
connection with the holding of any real or personal property by the Borrowers or
the acquisition of any real or personal property or under any Capitalized Lease,
provided that the aggregate principal amount of such Indebtedness of the
Borrowers shall not exceed the aggregate amount of $20,000,000, or with the
consent of the Agent $35,000,000, at any one time.

 

(iv)          Indebtedness incurred in connection with so called “floor plan
financing” arrangements to finance the acquisition of Inventory of the
Borrowers; provided that (A) such financing arrangements shall be reasonably
satisfactory to the Agent and (B) if requested by the Agent, the Agent shall
have entered into intercreditor arrangements, reasonably satisfactory to the
Agent, with each holder of any such Indebtedness.

 

(v)           The Indebtedness (if any) listed on SCHEDULE 5.7 to the Closing
Certificate.

 

(vi)          Indebtedness consisting of obligations to purchase, redeem, retire
or otherwise acquire for value any shares of a Borrower’s capital stock from
current and former employees, directors and consultants of such Borrower or any
of its Affiliates, and any estate or personal representative of such employee,
director or consultant, provided, however, that no Borrower shall have an
obligation to purchase, redeem, retire or otherwise acquire any such shares to
the extent that such purchase, redemption, retirement or other acquisition is
not permitted by Section 5.20(b) of this Agreement.

 

(vii)         Other unsecured Indebtedness in an aggregate amount not to exceed
$50,000,000 outstanding at any one time; provided that the Borrowers shall not
be In Default (A) immediately prior to the incurrence of such Indebtedness or
(B) as a result of the incurrence of such Indebtedness; and provided, further,
that such Indebtedness shall be upon terms and conditions, including without
limitation covenants and events of default, no more restrictive in the
reasonable determination of the Agent than the terms and conditions set forth in
the Loan Documents.

 

73

--------------------------------------------------------------------------------


 

(viii)        Indebtedness assumed in connection with a Permitted Acquisition,
which Indebtedness exists at the time of such Permitted Acquisition and is not
created in contemplation of such Permitted Acquisition.

 

5.8.         INSURANCE.

 

(a)           SCHEDULE 5.8 to the Closing Certificate, is a schedule of all
insurance policies owned by each Borrowers or under which any Borrower is the
named insured. Each of such policies is in full force and effect. Neither the
issuer of any such policy nor any Borrower is in default or violation of any
such policy.

 

(b)           The Borrowers shall have and maintain at all times insurance
covering such risks, in such amounts, containing such terms, in such form and
with such endorsements, for such periods, and written by such companies as may
be satisfactory to the Agent.

 

(c)           All insurance carried by any Borrower shall provide for a minimum
of thirty (30) days’ prior written notice of cancellation to the Agent and all
such insurance which covers the Collateral and liability shall:

 

(i)            Be payable to the Agent as loss payee and/or additional insured
under a “standard” or “New York” loss payee clause for the benefit of the
Revolving Credit Lenders, the Term Loan Lenders and the Agent.

 

(ii)           Not include an endorsement in favor of any other Person with
respect to insured Collateral.

 

(d)           The coverage reflected on SCHEDULE 5.8 to the Closing Certificate,
presently satisfies the foregoing requirements, it being recognized by the
Borrowers, however, that such requirements may change hereafter to reflect
changing circumstances.

 

(e)           The Borrowers shall furnish the Agent from time to time with
certificates or other evidence satisfactory to the Agent regarding compliance by
the Borrowers with the foregoing requirements.

 

(f)            In the event of the failure by the Borrowers to maintain
insurance as required herein, the Agent, at its option, may obtain such
insurance, provided, however, the Agent’s obtaining of such insurance shall not
constitute a cure or waiver of any Event of Default occasioned by the Borrowers’
failure to have maintained such insurance.

 

5.9.         LICENSES. Each license, distributorship, franchise, and similar
agreement issued to, or to which a Borrower is a party and is material to the
business of such Borrower is in full force and effect. No party to any such
license or agreement is in default or violation thereof. The Borrowers have not
received any notice or threat of cancellation of any such license or agreement.

 

5.10.       LEASES. SCHEDULE 5.6 to the Closing Certificate lists all presently
effective Capital Leases and SCHEDULE 4 to the Perfection Certificate lists all
other presently effective

 

74

--------------------------------------------------------------------------------


 

Leases. Each of such Leases and Capital Leases is in full force and effect. No
Borrower and, to the knowledge of the Borrowers, no other party to any such
Lease or Capital Lease is in default or violation of any such Lease or Capital
Lease which is material to the business of the Borrowers. No Borrower has
received any notice or threat of cancellation of any such Lease or Capital
Lease. Each Borrowers hereby authorizes the Agent at any time and from time to
time to contact any of such Borrower’s landlords in order to confirm such
Borrower’s continued compliance with the terms and conditions of the Lease(s)
between the such Borrower and that landlord and to discuss such issues,
concerning the such Borrower’s occupancy under such Lease(s), as the Agent may
determine.

 

5.11.       REQUIREMENTS OF LAW. The Borrowers are in compliance with, and shall
hereafter comply with and use its assets in compliance with, all Requirements of
Law except where the failure of such compliance will not have a material adverse
effect on the Borrowers’ business or assets. The Borrowers have not received any
notice of any violation of any Requirement of Law (other than of a violation
which has no material adverse effect on the Borrowers’ business or assets),
which violation has not been cured or otherwise remedied.

 

5.12.       LABOR RELATIONS.

 

(a)           No Borrowers is presently a party to any collective bargaining or
other labor contract.

 

(b)           There is not presently pending and, to each Borrower’s knowledge,
there is not threatened any of the following:

 

(i)            Any strike, slowdown, picketing, work stoppage, or employee
grievance process.

 

(ii)           Any proceeding against or affecting the Borrowers relating to the
alleged violation of any Applicable Law pertaining to labor relations or before
National Labor Relations Board, the Equal Employment Opportunity Commission, or
any comparable governmental body, organizational activity, or other labor or
employment dispute against or affecting the Borrowers, which, if determined
adversely to the Borrowers could have more than a material adverse effect on the
Borrowers.

 

(iii)          Any lockout of any employees by such Borrowers (and no such
action is contemplated by such Borrower).

 

(iv)          Any application for the certification of a collective bargaining
agent.

 

(c)           No event has occurred or circumstance exists which could provide
the basis for any work stoppage or other labor dispute.

 

(d)           Each Borrower:

 

(i)            Has complied in all material respects with all Applicable Law
relating to employment, equal employment opportunity, nondiscrimination,
immigration, wages,

 

75

--------------------------------------------------------------------------------


 

hours, benefits, collective bargaining, the payment of social security and
similar taxes, occupational safety and health, and plant closing.

 

(ii)           Is not liable for the payment of any material amount of
compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for the Borrower’s failure to comply with any Applicable Law
referenced in Section 5.12(d)(i).

 

5.13.       MAINTAIN PROPERTIES. Each Borrower shall:

 

(a)           Keep the Collateral in good order and repair (ordinary reasonable
wear and tear and insured casualty excepted).

 

(b)           Not suffer or cause the waste or destruction of any material part
of the Collateral.

 

(c)           Not use any of the Collateral in violation of law or any policy of
insurance thereon.

 

(d)           Not sell, lease, or otherwise dispose of any of the Collateral,
other than the following:

 

(i)            The sale of Inventory in the ordinary course of business.

 

(ii)           The disposal of property which is obsolete, worn out, or damaged
beyond repair, in the ordinary course of business consistent with past
practices.

 

(iii)          Any sale, lease or other disposal if the Borrowers turn over to
the Agent all Receipts from such sale, lease or other disposal.

 

(iv)          The disposition of all or substantially all of the assets of any
Borrower (upon voluntary liquidation or otherwise) to another Borrower.

 

5.14.       TAXES.

 

(a)           With respect to each Borrower’s federal, state, and local tax
liability and obligations:

 

(i)            Each Borrower, in compliance with all Applicable Law, has
properly filed all returns due to be filed up to the date of this Agreement.

 

(ii)           Except as described on SCHEDULE 5.14 to the Closing Certificate:

 

(A)       At no time since December 31, 1998 has a Borrower received from any
taxing authority any request to perform any examination of or with respect to
such Borrower nor any other written notice in any way relating to any claimed
failure by any Borrower to comply with all Applicable Law concerning payment of
any taxes or other amounts in the nature of taxes.

 

76

--------------------------------------------------------------------------------


 

(B)       No agreement is extant which waives or extends any statute of
limitations applicable to the right of any taxing authority to assert a
deficiency or make any other claim for or in respect to federal income taxes.

 

(C)       No issue has been raised in any tax examination of any Borrower which,
by application of similar principles, reasonably could be expected to result in
the assertion of a deficiency for any fiscal year open for examination,
assessment, or claim by any taxing authority.

 

(b)           The Borrowers have, and hereafter shall: pay, as they become due
and payable, all taxes and unemployment contributions and other charges of any
kind or nature levied, assessed or claimed against the Borrowers or the
Collateral by any person or entity whose claim could result in an Encumbrance
upon any asset of the Borrowers or by any governmental authority; properly
exercise any trust responsibilities imposed upon the Borrowers by reason of
withholding from employees’ pay or by reason of the Borrowers’ receipt of sales
tax or other funds for the account of any third party; timely make all
contributions and other payments as may be required pursuant to any Employee
Benefit Plan now or hereafter established by the Borrowers; and timely file all
tax and other returns and other reports with each governmental authority to whom
the Borrowers are obligated to so file.

 

5.15.       NO MARGIN STOCK. The Borrowers are not engaged in the business of
extending credit for the purpose of purchasing or carrying any margin stock
(within the meaning of Regulations U, T, and X of the Board of Governors of the
Federal Reserve System of the United States). No part of the proceeds of any
borrowing hereunder will be used at any time to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

 

5.16.       ERISA.

 

(a)           No Borrower nor any ERISA Affiliate has ever:

 

(i)            Violated or failed to be in compliance in any material respect
with such Borrower’s Employee Benefit Plan.

 

(ii)           Failed timely to file all reports and filings required by ERISA
to be filed by such Borrower, which failure has resulted or could result in a
material liability to such Borrower.

 

(iii)          Engaged in any material nonexempt “prohibited transactions” or
any “reportable event” (respectively as described in ERISA) for which a report
has not been waived under applicable regulations.

 

(iv)          Engaged in, or committed, any act such that a material tax or
penalty reasonably could be imposed upon such Borrower on account thereof
pursuant to ERISA.

 

(v)           Accumulated any material cumulative funding deficiency within the
meaning of ERISA.

 

77

--------------------------------------------------------------------------------


 

(vi)          Terminated any Employee Benefit Plan such that a lien could be
asserted against any assets of such Borrower on account thereof pursuant to
ERISA.

 

(b)           As to any multiemployer plan (as defined in Section 3(37) of
ERISA), no Borrower nor any ERISA Affiliate has (x) incurred any material
liability (including secondary liability) to such multiemployer plan as a result
of a complete or partial withdrawal from such multiemployer plan under §4201 of
ERISA or as a result of a sale of assets described in §4204 of ERISA, or (y)
been notified that such multiemployer plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that such multiemployer plan
intends to terminate or has been terminated under §4041A of ERISA.

 

(c)           No Borrower nor any ERISA Affiliate shall ever engage in any
action of the type described in Section 5.16(a) and (b).

 

5.17.       HAZARDOUS MATERIALS.

 

(a)           No Borrower has ever: (i) been notified it is legally responsible
for any release or threat of release of any Hazardous Material which would have
a material adverse effect on such Borrower’s business or assets or (ii) received
notification of the incurrence of any expense in connection with the assessment,
containment, or removal of any Hazardous Material for which such Borrower would
be responsible which would have a material adverse effect on such Borrower’s
business or assets.

 

(b)           Each Borrower shall: (i) dispose of any Hazardous Material only in
compliance with all Environmental Laws and (ii) have possession of any Hazardous
Material only in the ordinary course of the Borrowers’ business and in
compliance with all Environmental Laws.

 

5.18.       LITIGATION. Except as described in SCHEDULE 5.18 to the Closing
Certificate, there is not presently pending or threatened by or against any
Borrower any suit, action, proceeding, or investigation which, if determined
adversely to such Borrower, would have a material adverse effect upon such
Borrower’s financial condition or ability to conduct its business as such
business is presently conducted or is contemplated to be conducted in the
foreseeable future.

 

5.19.       BUSINESS PLAN. The Borrowers have provided to the Agent and the
Lenders their Business Plan for the remainder of Fiscal 2007 and for Fiscals
2008, 2009 and 2010.

 

5.20.       DIVIDENDS. INVESTMENTS. CORPORATE ACTION. No Borrower shall:

 

(a)           Pay any cash dividend in respect of any class of such Borrower’s
capital stock other than dividends payable to another Borrower.

 

(b)           Own, redeem, retire, purchase, or acquire any of such Borrower’s
capital stock, other than (i) repurchases of capital stock from current or
former employees, directors or consultants of such Borrower or any of its
Affiliates and any estate or personal representative of such employee, director
or consultant in an aggregate amount not to exceed $2,500,000 in any

 

78

--------------------------------------------------------------------------------


 

fiscal year, provided that Term Loan B has been paid in full; and (ii) purchases
of capital stock of such Borrower made pursuant to an employee stock purchase
plan.

 

(c)           Invest in or purchase any stock or securities or rights to
purchase any such stock or securities, of any Person (other than those of
another Borrower), except for (i) marketable direct or guaranteed obligations of
the United States of America that mature within one (1) year from the date of
purchase by the Borrowers; (ii) demand deposits, certificates of deposit, bank
acceptances and time deposits of United States banks having total assets in
excess of $1,000,000,000, (iii) securities commonly known as “commercial paper”
issued by a corporation organized and existing under the laws of the United
States of America or any state thereof that at the time of purchase have been
rated and the ratings for which are not less than “P-1” if rated by Moody’s
Investors Services, Inc., and not less than “A 1” if rated by Standard & Poor’s
Ratings Group (“Permitted Investments”).

 

(d)           Merge or consolidate or be merged or consolidated with or into any
other corporation or other entity; provided that such Borrower may merge with
any other Borrower.

 

(e)           Consolidate any of such Borrower’s operations with those of any
other Person except as otherwise provided in clause (d) above.

 

(f)            Organize or create any Affiliate, other than a wholly-owned
Subsidiary or Majority-Owned Subsidiary of such Borrower, provided that, in each
case, (i) such Borrower and such Subsidiary shall comply with Section 5.29 and
(ii) such Subsidiary shall be organized under the laws of a State or other
political subdivision of the United States of America.

 

(g)           Subordinate any debts or obligations owed to such Borrower by any
third party to any other debts owed by such third party to any other Person.

 

(h)           Acquire any assets other than (i) in the ordinary course and
conduct of such Borrower’s business as described in Section 5.23 hereof, (ii) in
connection with a Permitted Acquisition or (iii) in connection with the
Acquisition.

 

5.21.       LOANS. No Borrower shall make any loans or advances to, nor acquire
the Indebtedness of, any Person, provided, however, the foregoing does not
prohibit any of the following:

 

(a)           Advance payments made to such Borrower’s suppliers in the ordinary
course.

 

(b)           Advances to such Borrower’s officers, employees, and salespersons
with respect to reasonable expenses to be incurred by such officers, employees,
and salespersons for the benefit of such Borrower, which expenses are properly
substantiated by the person seeking such advance and properly reimbursable by
such Borrower.

 

(c)           Advances to current or former employees, directors or consultants
of such Borrower or any of its Affiliates and any estate or personal
representative of such employee, director or consultant in connection with the
purchase of capital stock of such Borrower, provided that such Advances shall
not exceed $500,000 in any fiscal year.

 

79

--------------------------------------------------------------------------------


 

(d)           Advances by such Borrower to another Borrower.

 

5.22.       PROTECTION OF ASSETS. The Agent, in the Agent’s discretion, and from
time to time, may discharge any tax or Encumbrance on any of the Collateral, or
take any other action which the Agent may deem necessary or desirable to repair,
insure, maintain, preserve, collect, or realize upon any of the Collateral. The
Agent shall not have any obligation to undertake any of the foregoing and shall
have no liability on account of any action so undertaken except where there is a
specific finding in a judicial proceeding (in which the Agent has had an
opportunity to be heard), from which finding no further appeal is available,
that the Agent had acted in actual bad faith or in a grossly negligent manner.
The Borrowers shall pay to the Agent, on demand, or the Agent, in its
discretion, may add to the Loan Account, all amounts paid or incurred by the
Agent pursuant to this Section 5.22.

 

5.23.       LINE OF BUSINESS. No Borrower shall engage in any business other
than the business in which it is currently engaged or a business reasonably
related thereto (the conduct of which reasonably related business is reflected
in the Business Plan), which may include, without limitation, any catalog or
e-commerce business.

 

5.24.       AFFILIATE TRANSACTIONS. No Borrower shall make any payment, or give
any value to any Affiliate (other than another Borrower) except for (a) goods
and services described on SCHEDULE 5.24 to the Closing Certificate, and (b)
other goods and services which are actually purchased by such Borrower from, or
sold by such Borrower to, such Affiliate for a price and on terms which shall be
no less favorable to such Borrower than those which would have been charged and
imposed in an arms length transaction.

 

5.25.       COLLATERAL.

 

(a)           None of the Collateral constitutes, or is the proceeds of, “farm
products” as defined in §9-102(a)(34).

 

(b)           None of the account debtors or other persons obligated on any of
the Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral.

 

(c)           No Borrower holds any commercial tort claim except as indicated on
the Perfection Certificate.

 

(d)           Each Borrower has at all times operated its business in compliance
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances, except for such noncompliance which would not have a
material adverse effect, individually or in the aggregate, on the Borrowers’
business or assets.

 

5.26.       ADEQUACY OF DISCLOSURE.

 

(a)           Except as set forth on SCHEDULE 5.26 to the Closing Certificate,
all financial statements furnished to the Agent, to each Revolving Credit Lender
and to each Term Loan

 

80

--------------------------------------------------------------------------------


 

Lender by the Borrowers have been prepared in accordance with GAAP consistently
applied and present fairly the condition of the Borrowers at the date(s) thereof
and the results of operations and cash flows for the period(s) covered (provided
however, that unaudited financial statements are subject to normal year end
adjustments and to the absence of footnotes). There has been no change in the
financial condition, results of operations, or cash flows of the Borrowers since
the date of the most recent financial statements, other than changes in the
ordinary course of business, which changes have not been materially adverse,
either singularly or in the aggregate.

 

(b)           Except as set forth on SCHEDULE 5.26 to the Closing Certificate,
as of the date of this Agreement, the Borrowers do not have any material
contingent obligations or material obligation under any Lease or Capital Lease
which is not noted in the Borrowers’ financial statements furnished to the
Agent, to each Revolving Credit Lender and to each Term Loan Lender prior to the
execution of this Agreement.

 

(c)           No document, instrument, agreement, or paper now or hereafter
given to the Agent, to any Revolving Credit Lender or to any Term Loan Lender by
or on behalf of the Borrowers in connection with the execution of this Agreement
by the Agent, each Revolving Credit Lender and each Term Loan Lender (other than
projections or forecasts, which are and will be made in good faith using
reasonable assumptions taken as a whole) contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements therein not misleading. There is no
fact known to the Borrowers which has, or which, in the foreseeable future would
reasonably be expected to have, a material adverse effect on the financial
condition of the Borrowers which has not been disclosed in writing to the Agent,
to each Revolving Credit Lender and to each Term Loan Lender.

 

(d)           Since the date of each Borrower’s most recent financial
statements, no Internal Control Event has occurred.

 

5.27.       NO RESTRICTIONS ON LIABILITIES. No Borrower shall not enter into or
directly or indirectly become subject to any agreement which prohibits or
restricts, in any manner, such Borrower’s:

 

(a)           Creation of, and granting of Collateral Interests in favor of the
Agent.

 

(b)           Incurrence of Liabilities.

 

5.28.       OTHER COVENANTS. No Borrower shall not indirectly do or cause to be
done any act which, if done directly by such Borrower, would breach any covenant
contained in this Agreement.

 

81

--------------------------------------------------------------------------------


 

5.29.       ADDITIONAL SUBSIDIARIES. The Borrowers shall notify the Agent at the
time that any Person becomes a Subsidiary (including, without limitation, a
wholly-owned Subsidiary or Majority-Owned Subsidiary), and promptly thereafter
(and in any event within 10 Business Days), cause such Person to become a
“Borrower” under this Agreement and to execute and deliver such documents,
instruments and agreement and to take such other actions as the Agent shall
require to become a Borrower hereunder and to evidence and perfect a first
priority Lien in favor of the Agent (for the benefit of the Lenders) on all
assets of such Person (subject only to any Permitted Encumbrances on such
assets).

 

5.30.       FURTHER ASSURANCES.

 

(a)           No Borrower is the owner of, nor has it any interest in, any
material Collateral which, immediately upon the satisfaction of the conditions
precedent to the effectiveness of the credit facility contemplated hereby
(Article 4) will not be subject to a perfected Collateral Interest in favor of
the Agent (subject only to Permitted Encumbrances) to secure the Liabilities.

 

(b)           The Borrowers will not hereafter acquire any material Collateral
which is not, immediately upon such acquisition, subject to such a perfected
Collateral Interest in favor of the Agent to secure the Liabilities (subject
only to Permitted Encumbrances).

 

(c)           The Borrowers shall execute and deliver to the Agent such
instruments, documents, and papers, and shall do all such things from time to
time hereafter as the Agent may request to carry into effect the provisions and
intent of this Agreement; to protect and perfect the Agent’s Collateral
Interests in the Collateral; and to comply with all applicable statutes and
laws, and facilitate the collection of the Receivables Collateral. The Borrowers
shall execute all such instruments as may be required by the Agent with respect
to the recordation and/or perfection of the Collateral Interests created or
contemplated herein.

 

(d)           The Borrowers hereby irrevocably constitute and appoint the Agent
as and for the Borrowers’ true and lawful attorney, with full power of
substitution, to file any financing statements in order to perfect or protect
the Agent’s Collateral Interests in the Collateral.

 

(e)           This Agreement constitutes an authenticated record which
authorizes the Agent to file such financing statements as the Agent determines
as appropriate to perfect or protect the Collateral Interests created by this
Agreement.

 

(f)            A carbon, photographic, or other reproduction of this Agreement
or of any financing statement or other instrument executed pursuant to this
Section 5.30 shall be sufficient for filing to perfect the security interests
granted herein.

 

5.31.       REPRESENTATIONS AND WARRANTIES RELATED TO THE ACQUISITION. (a) The
representations and warranties made in the Acquisition Agreement and any of the
other Acquisition documents by or on behalf of Gander, as buyer, were true,
complete and correct in all respects as of the date that the Acquisition was
consummated and (b) to the best of the knowledge of Gander, the representations
and warranties made in the Acquisition Agreement and any of the other
Acquisition documents by or on behalf of the Sellers and Holdings were true and
complete in all respects as of the date that the Acquisition was consummated.

 

82

--------------------------------------------------------------------------------


 

5.32.       POST CLOSING COVENANTS. Within sixty (60) days of the Restatement
Effective Date, the Borrowers shall cooperate with the Agent in conducting (a)
an appraisal of the Collateral conducted by such appraisers as are satisfactory
to the Agent and (b) a commercial finance field exam of the Borrowers’ books and
records, in each case at the expense of the Borrowers.

 

ARTICLE VI.        FINANCIAL REPORTING AND PERFORMANCE COVENANTS

 

6.1.         MAINTAIN RECORDS. The Borrowers shall:

 

(a)           At all times, keep proper books of account, in which full, true,
and accurate entries shall be made of all of the Borrowers’ financial
transactions, all in accordance with GAAP applied consistently with prior
periods (except as required by changes in GAAP) to fairly reflect the financial
condition of the Borrowers at the close of, and its results of operations for,
the periods in question.

 

(b)           Timely provide the Agent with those financial reports, statements,
and schedules required by this Article 6 or otherwise, each of which reports,
statements and schedules shall be prepared, to the extent applicable, in
accordance with GAAP applied consistently with prior periods (except as required
by changes in GAAP) to fairly reflect the  financial condition of the Borrowers
at the close of, and the results of operations for, the period(s) covered
therein, (provided, however, that unaudited financial statements are subject to
normal year end adjustments and to the absence of footnotes).

 

(c)           At all times, keep accurate current records of the Collateral
including, without limitation, accurate current stock, cost, and sales records
of its Inventory, accurately and sufficiently itemizing and describing the
kinds, types, and quantities of Inventory and the cost and selling prices
thereof.

 

(d)           At all times, retain independent certified public accountants who
are reasonably satisfactory to the Agent and instruct such accountants to fully
cooperate with, and be available to, the Agent to discuss the Borrowers’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such accountants, as
may be raised by the Agent.

 

(e)           Within forty-five (45) days of the Restatement Effective Date,
adjust the Fiscal Years of each of the Overton’s Borrowers to be the same as
Gander; thereafter, not change a Borrower’s fiscal year without the consent of
the Agent.

 

The Borrowers hereby acknowledge that (a) the Agent and/or the Arranger will
make available to the Revolving Credit Lenders and the Term Loan Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Revolving Credit Lenders and the Term Loan Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrowers or their securities) (each, a “Public
Lender”). The Borrowers hereby agree that so long as the Borrowers are the
issuers of any outstanding debt or equity

 

83

--------------------------------------------------------------------------------


 

securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Agent, the Arranger, the Issuer, the Revolving Credit Lenders and the Term
Loan Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Agent and the Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor. Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

6.2.         ACCESS TO RECORDS.

 

(a)           The Borrowers shall accord the Agent with access from time to time
as the Agent may require to all properties owned by or over which the Borrowers
have control. The Agent shall have the right, and the Borrowers will permit the
Agent from time to time as Agent may request, to examine, inspect, copy, and
make extracts from any and all of the Borrowers’ books, records, electronically
stored data, papers, and files. The Borrowers shall make all of the Borrower’s
copying facilities available to the Agent.

 

(b)           The Borrowers hereby authorize the Agent to:

 

(i)            Inspect, copy, duplicate, review, cause to be reduced to hard
copy, run off, draw off, and otherwise use any and all computer or
electronically stored information or data which relates to the Borrowers, or any
service bureau, contractor, accountant, or other person, and directs any such
service bureau, contractor, accountant, or other person fully to cooperate with
the Agent with respect thereto.

 

(ii)           Verify at any time the Collateral or any portion thereof,
including verification with Account Debtors, and/or with the Borrowers’ computer
billing companies, collection agencies, and accountants and to sign the name of
the Borrowers on any notice to the Borrowers’ Account Debtors or verification of
the Collateral.

 

(c)           The Agent from time to time may designate one or more
representatives to exercise the Agent’s rights under this Section 6.2 as fully
as if the Agent were doing so.

 

84

--------------------------------------------------------------------------------


 

6.3.         NOTICE TO AGENT.

 

(a)           The Lead Borrower shall provide the Agent with written notice
within Three (3) Business Days after the occurrence of any of the following
events, which written notice shall be with reasonable particularity as to the
facts and circumstances in respect of which such notice is being given:

 

(i)            Any change in a Borrower’s President, Chief Executive Officer,
Chief Operating Officer, and Chief Financial Officer (without regard to the
title(s) actually given to the Persons discharging the duties customarily
discharged by officers with those titles).

 

(ii)           Any ceasing of any Borrower’s making of payment, in the ordinary
course, to any of its creditors (other than its ceasing of making of such
payments on account of an immaterial dispute).

 

(iii)          Any failure by any Borrower to pay rent at any of such Borrower’s
locations, which failure continues for more than Three (3) days following the
last day on which such rent was payable without a material adverse effect to the
Borrowers.

 

(iv)          Any material adverse change in the business, operations, or
financial affairs of the Borrowers.

 

(v)           The Borrowers’ becoming In Default.

 

(vi)          Any intention on the part of the Borrowers to discharge the
Borrowers’ present independent accountants or any withdrawal or resignation by
such independent accountants from their acting in such capacity (as to which,
see Subsection 6.1(d)).

 

(vii)         Any litigation which, if determined adversely to the Borrowers,
might have a material adverse effect on the financial condition of the
Borrowers.

 

(viii)        The occurrence of any Internal Control Event.

 

(ix)           The incurrence of any Indebtedness after the Restatement
Effective Date if, after giving effect to such incurrence, the Borrowers shall
have additional unsecured Indebtedness in aggregate principal amount exceeding
$10,000,000.

 

(x)            The receipt of any notices under the Acquisition Agreement.

 

(b)           The Borrowers shall:

 

(i)            At the request of the Agent, add the Agent as an addressee on all
mailing lists maintained by or for the Borrowers.

 

(ii)           At the request of the Agent, from time to time, provide the Agent
with copies of all advertising (including copies of all print advertising and
duplicate tapes of all video and radio advertising).

 

85

--------------------------------------------------------------------------------


 

(iii)          Provide the Agent, when received by the Borrowers, with a copy of
any management letter or similar communications from any accountant of the
Borrowers.

 

6.4.         BORROWING BASE CERTIFICATE. Weekly, on Wednesday of each week (as
of the then immediately preceding Saturday) the Lead Borrower shall provide the
Agent with a certificate (in the form of EXHIBIT C, annexed hereto, as such form
may be revised from time to time by the Agent) (the “Borrowing Base
Certificate”). Such Borrowing Base Certificate may be sent to the Agent by
facsimile transmission, provided that the original thereof is forwarded to the
Agent on the date of such transmission.

 

6.5.         MONTHLY REPORTS. Monthly, following the end of each of the
Borrowers’ fiscal months, the Lead Borrower shall provide the Agent with those
financial statements and reports described in SCHEDULE 6.5, annexed hereto, such
financial statements and reports to be delivered at the times set forth on
SCHEDULE 6.5.

 

6.6.         QUARTERLY REPORTS. Quarterly, within Forty-Five (45) days following
the end of each of the Borrowers’ fiscal quarters, the Lead Borrower shall
provide the Agent with the following:

 

(a)           A management prepared financial statement of the Borrowers for the
period from the beginning of the Borrowers’ then current fiscal year through the
end of the subject quarter, with comparative information for the same period of
the previous fiscal year, which statement shall include, at a minimum, a balance
sheet, income statement (on a store specific and on a “consolidated” basis),
statement of changes in shareholders’ equity, and cash flows and comparisons for
the corresponding quarter of the then immediately previous year, as well as to
the Business Plan.

 

(b)           The officer’s compliance certificate described in Section 6.8.

 

6.7.         ANNUAL REPORTS.

 

(a)           Annually, within Ninety (90) days following the end of the
Borrowers’ Fiscal year, the Lead Borrower shall furnish the Agent with the
following (for distribution to the Lenders):

 

(i)            The Borrowers’ audited annual financial statements, which
statements shall bear the unqualified opinion of a Registered Public Accounting
Firm, which opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and, to the extent applicable and the
required of the Borrowers under applicable Securities Law, an attestation report
of such Registered Public Accounting Firm as to the Borrowers’ internal controls
pursuant to Section 404 of Sarbanes-Oxley expressing a conclusion to which the
Majority Lenders do not object, and in each case shall include, at a minimum
(with comparative information for the then prior fiscal year) a balance sheet,
income statement, statement of changes in shareholders’ equity, and cash flows.

 

86

--------------------------------------------------------------------------------

 


 

(ii)           The officer’s compliance certificate described in Section 6.8.

 

(iii)          A certificate showing the calculation of Overton’s Excess Cash
Flow for the prior Fiscal Year in reasonable detail and in form and substance
reasonably satisfactory to the Agent.

 

(b)           The Borrowers have been advised that the Agent, each Revolving
Credit Lender and each Term Lender will rely thereon with respect to the
administration of, and transactions under, the credit facility contemplated by
this Agreement.

 

6.8.         OFFICERS’ CERTIFICATES. The Lead Borrower shall cause its President
or its Chief Financial Officer, in each instance, to provide such Person’s
Certificate with those monthly, quarterly, and annual statements to be furnished
pursuant to this Agreement, which Certificate shall:

 

(a)           Indicate that the subject statement was prepared in accordance
with GAAP consistently applied (except for any required changes in GAAP) and
presents fairly the financial condition of the Borrowers at the close of, and
the results of the Borrowers’ operations and cash flows for, the period(s)
covered, subject, however to the following:

 

(i)            Usual year end adjustments (this exception shall not be included
in the certificate which accompanies such annual statement).

 

(ii)           Material Accounting Changes (in which event, such certificate
shall include a schedule (in reasonable detail) of the effect of each such
Material Accounting Change) not previously specifically taken into account in
the determination of the financial performance covenant imposed pursuant to
Section 6.11.

 

(b)           Indicate either that (i) the Borrowers are not In Default, or (ii)
if such an event has occurred, its nature (in reasonable detail) and the steps
(if any) being taken or contemplated by the Borrowers to be taken on account
thereof.

 

(c)           Include calculations concerning the Borrowers’ compliance (or
failure to comply) at the date of the subject statement with each of the
financial performance covenants included in Sections 6.11 and 6.12 hereof.

 

6.9.         INVENTORIES, APPRAISALS, AND AUDITS.

 

(a)           The Agent, at the expense of the Borrowers, may participate in
and/or observe each physical count and/or inventory of so much of the Collateral
as consists of Inventory which is undertaken on behalf of the Borrowers.

 

(b)           The Borrowers, at their own expense, shall cause not less than One
(1) physical inventory (which may include cycle counts of different locations at
different times) to be undertaken during any Fifteen (15) month period during
which this Agreement is in effect (the spacing of the scheduling of which
inventories shall be subject to the Agent’s discretion)

 

87

--------------------------------------------------------------------------------


 

conducted by such inventory takers as are satisfactory to the Agent and
following such methodology as may be satisfactory to the Agent.

 

(i)            The Borrowers shall provide the Agent with a copy of the
preliminary results of each such inventory (as well as of any other physical
inventory undertaken by the Borrowers) at the time the Borrowers next deliver
the reports required pursuant to Section 6.5 following the completion of such
inventory.

 

(ii)           The Borrowers, at the time the Lead Borrower next delivers the
reports required pursuant to Section 6.5 following the completion of such
inventory, shall provide the Agent with a reconciliation of the results of each
such inventory (as well as of any other physical inventory undertaken by the
Borrowers) and shall post such results to the Borrower’s stock ledger and, as
applicable to the Borrowers’ other financial books and records.

 

(c)           The Agent, in its discretion, if the Borrowers are In Default, may
cause such additional inventories to be taken as the Agent determines (each, at
the expense of the Borrowers).

 

(d)           The Agent contemplates conducting Two (2) appraisals of the
Collateral (in each event, at the Borrowers’ expense) during any Twelve (12)
month period during which this Agreement is in effect conducted by such
appraisers as are satisfactory to the Agent, but in its discretion, may
undertake additional such appraisals during such period. Notwithstanding the
foregoing, at any time Availability shall be less than $50,000,000 during any
Twelve (12) month period during which this Agreement is in effect, the Agent
contemplates conducting Three (3) such appraisals of the Collateral during such
period; provided that the Agent may, in its reasonable discretion, conduct such
additional appraisals as it deems necessary (in each event, at the Borrowers’
expense).

 

(e)           The Agent contemplates conducting Two (2) commercial finance field
examinations (in each event, at the Borrowers’ expense) of the Borrowers’ books
and records during any Twelve (12) month period during which this Agreement is
in effect, but in its discretion, may undertake additional such audits during
such period. Notwithstanding the foregoing, at any time Availability shall be
less than $50,000,000 during any Twelve (12) month period during which this
Agreement is in effect, the Agent contemplates conducting Three (3) such field
examinations of the Borrowers’ books and records during such period; provided
that the Agent may, in its reasonable discretion, conduct such additional field
examinations as it deems necessary (in each event, at the Borrowers’ expense).

 

6.10.       ADDITIONAL FINANCIAL INFORMATION.

 

(a)           In addition to all other information required to be provided
pursuant to this Article 6, the Borrowers promptly shall provide the Agent (and
any guarantor of the Liabilities), with such other and additional information
concerning the Borrowers, the Collateral, the operation of the Borrowers’
business, and the Borrowers’ financial condition, including original
counterparts of financial reports and statements, as the Agent may from time to
time reasonably request from the Borrowers.

 

88

--------------------------------------------------------------------------------


 

(b)           The Borrowers may provide the Agent, from time to time hereafter,
with updated forecasts of the Borrowers’ anticipated performance and operating
results.

 

(c)           In all events, the Borrowers, no earlier than Sixty (60) days
prior to the end of each of the Borrowers’ fiscal years and no later than the
last day of each such fiscal year, shall provide the Agent with an updated and
extended forecast which shall go out at least through the end of the then next
fiscal year and shall include an income statement, balance sheet, and statement
of cash flow, by month, each prepared in conformity with GAAP and consistent
with the Borrowers’ then current practices and acceptable to the Agent (the
“Projections”).

 

(d)           The Borrowers recognize that all appraisals, inventories,
analysis, financial information, and other materials which the Agent may obtain,
develop, or receive with respect to the Borrowers are confidential to the Agent
and that, except as otherwise provided herein, the Borrowers are not entitled to
receipt of any of such appraisals, inventories, analysis, financial information,
and other materials, nor copies or extracts thereof or therefrom.

 

6.11.       MINIMUM AVAILABILITY. Availability shall at no time between the date
hereof up to and including July 31, 2009 be less than Five Percent (5%) of, and
shall at no time after July 31, 2009 be less than Seven and a Half Percent
(7.5%) of, the lesser of (A) the then-current Maximum Revolving Credit Ceiling
or (B) (x) the then-current Borrowing Base plus (y) the Term Loan A to Value
Reserve (and, at any time after the Term Loan B Guaranties have been released or
otherwise terminated and so long as Term Loan B is outstanding, the Term Loan B
to Value Reserve) less (z) Availability Reserves.

 

6.12.       CAPITAL EXPENDITURES.

 

(a)           The Borrowers will not make Capital Expenditures that exceed, in
the aggregate, (i) $25,000,000 for Fiscal 2008; (ii) $31,500,000 for Fiscal 2009
(plus any Unused Amount from Fiscal 2008); (iii) $61,500,000 for Fiscal 2010
(plus any Unused Amount from Fiscal 2008 and Fiscal 2009); and (iv) $35,000,000
for Fiscal 2011 (plus any Unused Amount from Fiscal 2008 Fiscal 2009 and Fiscal
2010); provided that, so long as any Term Loan B Obligations shall remain
outstanding, the Borrowers must demonstrate, by the date on which the Borrowers’
monthly reports are due for the month of July pursuant to Section 6.5, that
their EBITDA for the previous 12 month period ending on or about July 31 of the
current Fiscal year was greater than or equal to 80% of EBITDA as set forth in
the Borrowers’ Projections for such period and if the Borrowers are unable to
make such demonstration for such period the Agent may, in its absolute
discretion, adjust downward the amount of Capital Expenditures the Borrowers may
make during the succeeding Fiscal year, provided that the amount of Capital
Expenditures for the subsequent Fiscal year shall at no time be adjusted to an
amount that is less than 10% of the Borrowers’ EBITDA for the previous 12 month
period ending on or about July 31 of the then current Fiscal year.

 

(b)           For purposes of this Section 6.12, “Unused Amount” shall mean the
difference between the maximum amount for Capital Expenditures for a given
Fiscal year as set forth in clause (a) above and the actual Capital Expenditures
made by the Borrowers for such Fiscal year (if such actual amount is less than
such maximum).

 

89

--------------------------------------------------------------------------------


 

ARTICLE VII.      USE OF COLLATERAL

 

7.1.         USE OF INVENTORY COLLATERAL.

 

(a)           Except as otherwise permitted by Sections 5.5(b) or 5.13(d), the
Borrowers shall not engage in:

 

(i)            Any sale of the Inventory other than for fair consideration in
the conduct of the Borrowers’ business in the ordinary course (which ordinary
course conduct shall include, without limitation, closure during any Fiscal year
of the Borrowers of up to Five Percent (5%) of the number of Borrowers’ retail
outlets operating at the commencement of such Fiscal year).

 

(ii)           Sales or other dispositions to creditors.

 

(iii)          Sales or other dispositions in bulk.

 

(iv)          Sales of any Collateral in breach of any provision of this
Agreement.

 

(b)           No sale of Inventory shall be on consignment, approval, or under
any other circumstances such that, with the exception of the Borrowers’
customary return policy applicable to the return of inventory purchased by the
Borrowers’ retail customers in the ordinary course, such Inventory may be
returned to the Borrowers without the consent of the Agent.

 

7.2.         INVENTORY QUALITY. All Inventory now owned or hereafter acquired by
the Borrowers is and will be of good and merchantable quality and free from
defects (other than defects within customary trade tolerances).

 

7.3.         ADJUSTMENTS AND ALLOWANCES. The Borrowers may grant such allowances
or other adjustments to the Borrowers’ Account Debtors (exclusive of extending
the time for payment of any Account or Account Receivable, which shall not be
done without first obtaining the Agent’s prior written consent in each instance)
as the Borrowers may reasonably deem to accord with sound business practice;
provided, however, that during the continuance of an Event of Default, the
authority granted the Borrowers pursuant to this Section 7.3 may be limited or
terminated by the Agent at any time in the Agent’s discretion.

 

7.4.         VALIDITY OF ACCOUNTS.

 

(a)           The amount of each Account shown on the books, records, and
invoices of the Borrowers represented as owing by each Account Debtor is and
will be the correct amount actually owing by such Account Debtor and shall have
been fully earned by performance by the Borrowers, subject to such Account
Debtor’s rights to return merchandise in the normal course of the Borrowers’
business.

 

(b)           The Borrowers have no knowledge of any impairment of the validity
or collectibility of any of the Eligible Credit Card Receivables other than
impairments arising in the ordinary course of business. The Borrowers shall
notify the Agent of any impairment outside the

 

90

--------------------------------------------------------------------------------


 

ordinary course of business immediately after the Borrowers become aware of any
such impairment.

 

7.5.         NOTIFICATION TO ACCOUNT DEBTORS. The Agent shall have the right
during the continuance of an Event of Default to notify any of the Borrowers’
Account Debtors to make payment directly to the Agent and to collect all amounts
due on account of the Collateral.

 

ARTICLE VIII.     CASH MANAGEMENT. PAYMENT OF LIABILITIES

 

8.1.         DEPOSITORY ACCOUNTS.

 

(a)           SCHEDULE 8.1 to the Closing Certificate lists all present DDAs,
which Schedule includes, with respect to each depository (i) the name and ABA
routing number of that depository; (ii) the account number(s) of the account(s)
maintained with such depository; and (iii) a description of the type of account
and (iv) whether such DDA is a Local Account, a Blocked Account or an Exempt
DDA. The Borrowers shall provide the Agent with the name of a contact person at
such depository.

 

(b)           The Borrowers shall deliver the following to the Agent, as a
condition to the effectiveness of this Agreement:

 

(i)            Notification, executed on behalf of each Borrower, to each
depository institution with which any DDA is maintained (other than any Exempt
DDA and any Blocked Account), in form satisfactory to the Agent of the Agent’s
interest in such DDA.

 

(ii)           A Blocked Account Agreement with any depository institution at
which either of the following conditions applies:

 

(A)       Both any DDA (other than the Operating Account) and the Operating
Account is maintained.

 

(B)       A Blocked Account is maintained.

 

(iii)          With respect to each DDA maintained by any of the Overton’s
Borrowers, such cash management arrangements and actions to perfect the Lenders’
security interest therein as may be agreed with the Agent, all in form and
substance satisfactory to the Agent.

 

(c)           The Borrowers will not establish any DDA hereafter (other than an
Exempt DDA) unless, contemporaneous with such establishment, the Borrowers
deliver the following to the Agent:

 

(i)            Notification to the depository at which such DDA is established
if the same would have been required pursuant to Section 8.1(b)(ii)(A) if the
subject DDA were open at the execution of this Agreement.

 

91

--------------------------------------------------------------------------------


 

(ii)           A Blocked Account Agreement executed on behalf of the depository
at which such DDA is established if the same would have been required pursuant
to Section 8.1(b)(ii)(B) if the subject DDA were open at the execution of this
Agreement.

 

8.2.         CREDIT CARD RECEIPTS.

 

(a)           SCHEDULE 8.2 to the Closing Certificate lists all arrangements to
which each Borrower is a party with respect to the payment to such Borrower of
the proceeds of credit card charges for sales by such Borrower.

 

(b)           Each Borrower shall deliver to the Agent, as a condition to the
effectiveness of this Agreement, notification, executed on behalf of such
Borrower, to each of such Borrower’s credit card clearinghouses and processors
(in form satisfactory to the Agent), which notification provides that payment of
all credit card charges submitted by such Borrower to that clearinghouse or
other processor and any other amount payable to such Borrower by such
clearinghouse or other processor shall be directed to a Blocked Account or as
otherwise designated from time to time by the Agent. The Borrowers shall not
change such direction or designation except upon and with the prior written
consent of the Agent.

 

8.3.         CASH MANAGEMENT.

 

(a)           The following checking accounts have been or will be established
(and are so referred to herein):

 

(i)            The “Concentration Account” (so referred to herein): Established
by the Agent with Bank of America or an Affiliate thereof.

 

(ii)           The “Local Accounts” (so referred to herein): as set forth on
SCHEDULE 8.1 to the Closing Certificate.

 

(iii)          The “Blocked Accounts” (so referred to herein): as set forth on
SCHEDULE 8.1 to the Closing Certificate.

 

(iv)          The “Operating Account” (so referred to herein):  as set forth in
SCHEDULE 8.1 to the Closing Certificate.

 

(b)           The contents of each DDA (other than Exempt DDA) and of the
Blocked Account constitute Collateral and Proceeds of Collateral. The contents
of the Concentration Account constitute the Agent’s property.

 

(c)           The Borrowers shall pay all fees and charges of, and maintain such
impressed balances as may be required by the depository in which any account is
opened as required hereby (even if such account is opened by and/or is the
property of the Agent).

 

92

--------------------------------------------------------------------------------


 

8.4.         PROCEEDS AND COLLECTIONS.

 

(a)           All Receipts and all cash proceeds of any sale or other
disposition of any Collateral:

 

(i)            Constitute Collateral and Proceeds of Collateral.

 

(ii)           Shall be held in trust by the Borrowers for the Agent.

 

(iii)          Shall not be commingled with the Borrowers’ other funds, except
as provided in Section 8.4(c).

 

(iv)          Shall be deposited and/or transferred only to the Local Accounts,
the Blocked Accounts or the Concentration Account.

 

(b)           The Borrowers shall cause the then contents of each Local Account
(other than any Exempt DDA) to be transferred to a Blocked Account or the
Concentration Account, by ACH or wire transfer, no less frequently than daily on
each Business Day.

 

(c)           In the event that, notwithstanding the provisions of this Section
8.4, the Borrowers receive or otherwise have dominion and control of any
Receipts, or any proceeds or collections of any Collateral, such Receipts,
proceeds, and collections shall be held in trust by the Borrowers for the Agent
and shall not be commingled with any of the Borrowers’ other funds and shall be
deposited and/or transferred to a Blocked Account or the Concentration Account
directly or as provided in paragraph (b).

 

8.5.         PAYMENT OF LIABILITIES.

 

(a)           On each Business Day, the Agent shall apply the then collected
balance of the Concentration Account (net of fees charged, and of such impressed
balances as may be required by the bank at which the Concentration Account is
maintained) on the day following the receipt of such funds: First, towards the
SwingLine Loans and Second, towards the unpaid balance of the Loan Account and
all other Liabilities.

 

(b)           The following rules shall apply to deposits and payments under and
pursuant to this Section 8.5:

 

(i)            Funds shall be deemed to have been deposited to the Concentration
Account on the Business Day on which deposited, provided that notice of such
deposit is available to the Agent by 2:00PM on that Business Day.

 

(ii)           Funds paid to the Agent, other than by deposit to the
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that notice of such payment is
available to the Agent by 2:00PM on that Business Day.

 

93

--------------------------------------------------------------------------------


 

(iii)          If notice of a deposit to the Concentration Account (Section
8.5(b)(i)) or payment (Section 8.5(b)(ii)) is not available to the Agent until
after 2:00PM on a Business Day, such deposit or payment shall be deemed to have
been made at 9:00AM on the then next Business Day.

 

(iv)          All deposits to the Concentration Account and other payments to
the Agent are subject to clearance and collection.

 

(c)           The Agent shall transfer to the Operating Account any surplus in
the Concentration Account remaining after any application towards the
Liabilities required by Section 8.5(a), above (less those amounts which are to
be netted out, as provided therein); provided, however, in the event that

 

(i)            an Event of Default has occurred and is continuing; and

 

(ii)           one or more L/Cs are then outstanding,

 

then the Agent may establish a funded reserve of up to 105% of the aggregate
Stated Amounts of such L/Cs. Such funded reserve shall either be (i) returned to
the Borrowers provided that the Borrowers are not In Default or (ii) applied
towards the Liabilities following the occurrence of any Event of Default
described in Section 11.11 or acceleration following the occurrence of any other
Event of Default.

 

8.6.         THE OPERATING ACCOUNT.

 

Except as otherwise specifically provided in, or permitted by, this Agreement,
all checks shall be drawn by the Borrowers upon, and other disbursements shall
be made by the Borrowers solely from, the Operating Account or an Exempt DDA.

 

ARTICLE IX.        GRANT OF SECURITY INTEREST

 

9.1.         GRANT OF SECURITY INTEREST.

 

(a)           The Borrowers hereby grant to the Agent, for the benefit of the
Revolving Credit Lenders, the Term Loan Lenders and the Agent, to secure the
payment and performance in full of all of the Liabilities, a security interest
in and so pledge and assign to the Agent, for the benefit of the Lenders and the
Agent, the following properties, assets and rights, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof (all of the same being hereinafter called the “Collateral”):

 

All personal property of every kind and nature including without limitation all
goods (including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts (including
health-care-insurance receivables), chattel paper (whether tangible or
electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims, securities
and all other investment property, supporting obligations, any other contract

 

94

--------------------------------------------------------------------------------


 

rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles).

 

(b)           Notwithstanding the foregoing, “Collateral” shall not include
Gander’s Real Estate, Leases, fixtures or Equipment or any license, permit or
similar rights granted to Gander by any governmental authority which either by
its terms or under Applicable Law is not assignable or in which the granting of
a security interest is prohibited (the “Excluded Gander Collateral”). For the
avoidance of doubt, the term “Collateral” shall include the Real Estate, Leases,
fixtures and Equipment of the Overton’s Borrowers and any license, permit or
similar rights granted to any of the Overton’s Borrowers by any governmental
authority which either by its terms or under Applicable Law is not assignable or
in which the granting of a security interest is prohibited.

 

9.2.         EXTENT AND DURATION OF SECURITY INTEREST.

 

(a)           The security interest created and granted herein is in addition
to, and supplemental of, any security interest previously granted by the
Borrowers to the Agent and shall continue in full force and effect applicable to
all Liabilities until both (i) all Liabilities have been paid and/or satisfied
in full and (ii) the security interest created herein is specifically terminated
in writing by a duly authorized officer of the Agent.

 

(b)           It is intended that the Collateral Interests created herein extend
to and cover all assets of the Borrowers other than the Excluded Gander
Collateral.

 

9.3.         AUTHORIZATION TO FILE FINANCING STATEMENTS. The Agent may at any
time and from time to time, pursuant to the provisions of Section 9.4(c), file
financing statements, continuation statements and amendments thereto that
describe the Collateral as all assets of the Borrowers or words of similar
effect and which contain any other information required by Part 5 of Article 9
of the UCC or such other jurisdiction for the sufficiency or filing office
acceptance of any financing statement, continuation statement or amendment,
including whether the Borrowers is an organization, the type of organization and
any organizational identification number issued to the Borrowers. The Borrowers
agree to furnish any such information to the Agent promptly upon request.

 

9.4.         FURTHER ASSURANCES. The Borrowers shall at any time and from time
to time, take such steps as the Agent may reasonably request for the Agent (i)
to obtain an acknowledgement, in form and substance satisfactory to the Agent,
of any bailee or any warehouseman having possession of any of the Collateral
that the bailee or warehouseman holds such Collateral for the benefit of the
Agent, (ii) to obtain “control” of any investment property, deposit accounts,
promissory notes or tangible chattel paper, electronic chattel paper or any
“transferable record” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, with any agreements establishing control to be in form and
substance satisfactory to the Agent, and (iii) otherwise to insure the continued
attachment perfection and priority of, and the ability of the Agent to enforce,
the Agent’s security interest in any and all of the Collateral and of the
preservation of its rights therein.

 

95

--------------------------------------------------------------------------------


 

(a)           If the Borrowers shall at any time hold or acquire a commercial
tort claim in excess of $250,000, the Borrowers shall immediately notify the
Agent in a writing signed by the Borrowers of the brief details thereof and
grant to the Agent, for the benefit of the Revolving Credit Lenders and the Term
Loan Lenders, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of the Agreement, with such writing to be in form
and substance satisfactory to the Agent.

 

(b)           If the Borrowers shall at any time be a beneficiary under a letter
of credit in excess of $250,000, the Lead Borrower shall immediately notify the
Agent thereof and, of the request of the Agent, shall take such steps to (i)
arrange for the issuer and any confirmed or other nominated person of such
letter of credit to consent to an assignment to the Agent of the proceeds of
such letter of credit and (ii) arrange for the Agent to become the transferee
beneficiary of such letter of credit, such arrangements to be a form and
substance satisfactory to the Agent.

 

(c)           Nothing contained in this Section 9.4 shall be construed to narrow
the scope of the Agent’s security interest in any of the Collateral or the
perfection or priority thereof or to impair or otherwise limit any of the
rights, powers, privileges or remedies of the Agent, any Revolving Credit Lender
or any Term Loan Lender hereunder.

 

ARTICLE X.         AGENT AS BORROWERS’ ATTORNEY-IN-FACT

 

10.1.       APPOINTMENT AS ATTORNEY-IN-FACT. The Borrowers hereby irrevocably
constitute and appoint the Agent (acting through any of its officers) as the
Borrowers’ true and lawful attorney, with full power of substitution, following
the occurrence and during the continuance of an Event of Default, to convert the
Collateral into cash at the sole risk, cost, and expense of the Borrowers, but
for the sole benefit of the Agent, the Revolving Credit Lenders and the Term
Loan Lenders. The rights and powers granted the Agent by this appointment
include but are not limited to the right and power to:

 

(a)           Prosecute, defend, compromise, or release any action relating to
the Collateral.

 

(b)           Sign change of address forms to change the address to which the
Borrowers’ mail is to be sent to such address as the Agent shall designate;
receive and open the Borrowers’ mail; remove any Receivables Collateral and
Proceeds of Collateral therefrom and turn over the balance of such mail either
to the Borrowers or to any trustee in bankruptcy or receiver of the Borrowers,
or other legal representative of the Borrowers whom the Agent determines to be
the appropriate person to whom to so turn over such mail.

 

(c)           Endorse the name of the Borrowers in favor of the Agent upon any
and all checks, drafts, notes, acceptances, or other items or instruments; sign
and endorse the name of the Borrowers on, and receive as secured party, any of
the Collateral, any invoices, schedules of Collateral, freight or express
receipts, or bills of lading, storage receipts, warehouse receipts, or other
documents of title respectively relating to the Collateral.

 

(d)           Sign the name of the Borrowers on any notice to the Borrowers’
Account Debtors or verification of the Receivables Collateral; sign the
Borrowers’ name on any Proof of Claim in

 

96

--------------------------------------------------------------------------------


 

Bankruptcy against Account Debtors, and on notices of lien, claims of mechanic’s
liens, or assignments or releases of mechanic’s liens securing the Accounts.

 

(e)           Take all such action as may be necessary to obtain the payment of
any letter of credit and/or banker’s acceptance of which the Borrowers are a
beneficiary.

 

(f)            Repair, manufacture, assemble, complete, package, deliver, alter
or supply goods, if any, necessary to fulfill in whole or in part the purchase
order of any customer of the Borrowers.

 

(g)           Use, license or transfer any or all General Intangibles of the
Borrowers.

 

10.2.       NO OBLIGATION TO ACT. The Agent shall not be obligated to do any of
the acts or to exercise any of the powers authorized by Section 10.1 herein, but
if the Agent elects to do any such act or to exercise any of such powers, it
shall not be accountable for more than it actually receives as a result of such
exercise of power, and shall not be responsible to the Borrowers for any act or
omission to act except for any act or omission to act as to which there is a
final determination made in a judicial proceeding (in which proceeding the Agent
has had an opportunity to be heard) which determination includes a specific
finding that the subject act or omission to act had been grossly negligent or in
actual bad faith.

 

ARTICLE XI.        EVENTS OF DEFAULT

 

The occurrence of any event described in this Article 11 respectively shall
constitute an “Event of Default” herein. Upon the occurrence of any Event of
Default described in Section 11.11, any and all Liabilities shall become due and
payable without any further act on the part of the Agent. Upon the occurrence of
any other Event of Default, the Agent may, and on the instruction of the
SuperMajority Lenders as provided in Section 13.1(b) shall, declare any and all
Liabilities immediately due and payable. The occurrence of any Event of Default
shall also constitute, without notice or demand, a default under all other
agreements between the Agent, any Revolving Credit Lender, or any Term Loan
Lender and the Borrowers and instruments and papers heretofore, now, or
hereafter given the Agent, any Revolving Credit Lender or any Term Loan Lender
by the Borrowers.

 

11.1.       FAILURE TO PAY THE REVOLVING CREDIT OR THE TERM LOANS. The failure
by the Borrowers to pay when due any principal of, interest on, or fees in
respect of, the Revolving Credit or any Term Loan.

 

11.2.       FAILURE TO MAKE OTHER PAYMENTS. The failure by the Borrowers to pay
when due (or within Two (2) days after demand, if payable on demand) any payment
Liability other than any payment liability on account of the principal of, or
interest on, or fees in respect of, the Revolving Credit or any Term Loan.

 

97

--------------------------------------------------------------------------------


 

11.3.       FAILURE TO PERFORM COVENANT OR LIABILITY (NO GRACE PERIOD). The
failure by the Borrowers to promptly, punctually, faithfully and timely perform,
discharge, or comply with any covenant or Liability included in any of the
following provisions hereof:

 

Section

 

Relates to

 

 

 

5.7

 

Indebtedness

 

 

 

5.8(b)

 

Maintenance of Insurance

 

 

 

5.14

 

Pay taxes

 

 

 

5.20

 

Dividends. Investments. Other Corporate Actions

 

 

 

5.24

 

Affiliate Transactions

 

 

 

Article 6:

 

Financial Reporting and Performance Covenants

 

 

 

Article 8:

 

Cash Management; Payment of Liabilities

 

11.4.       FAILURE TO PERFORM COVENANT OR LIABILITY (GRACE PERIOD). The failure
by the Borrowers; within Ten (10) days following the earlier of the Borrowers’
knowledge of a breach of any covenant or Liability not described in any of
Sections 11.1, 11.2, or 11.3 or of its receipt of written notice from the Agent
of the breach of any of such covenants or Liabilities to perform discharge or
comply with any such covenants or liabilities.

 

11.5.       MISREPRESENTATION. The determination by the Agent that any
representation or warranty at any time made by the Borrowers to the Agent, any
Revolving Credit Lender or any Term Loan Lender was not true or complete in all
material respects when given.

 

11.6.       ACCELERATION OF OTHER DEBT. BREACH OF LEASE. The occurrence of any
event such that any Indebtedness in excess of $2,500,000 of the Borrowers to any
creditor other than the Agent, any Revolving Credit Lender or any Term Loan
Lender could be accelerated or, without the consent of the Borrowers, any
Capital Lease valued in excess of $2,500,000 or more than Three (3) Leases could
be terminated (whether or not the subject creditor or lessor takes any action on
account of such occurrence).

 

11.7.       DEFAULT UNDER OTHER AGREEMENTS. The occurrence of any breach of any
covenant or Liability imposed by, or of any default under, any agreement
(including any Loan Document) between the Agent, any Revolving Credit Lender or
any Term Loan Lender and the Borrowers or instrument given by the Borrowers to
the Agent, any Revolving Credit Lender or any Term Loan Lender and the expiry,
without cure, of any applicable grace period  (notwithstanding that the subject
Agent, Revolving Credit Lender or Term Loan Lender may not have exercised all or
any of its rights on account of such breach or default).

 

11.8.       UNINSURED CASUALTY LOSS. The occurrence of any uninsured loss,
theft, damage, or destruction of or to any portion of the Collateral valued at
$2,500,000 or greater.

 

98

--------------------------------------------------------------------------------


 

11.9.       ATTACHMENT. Judgment. Restraint of Business.

 

(a)           The service of process upon the Agent, any Revolving Credit Lender
or any Term Loan Lender or any Participant seeking to attach, by trustee, mesne,
or other process, any funds of any Borrower on deposit with, or assets of any
Borrower in the possession of, the Agent, that Revolving Credit Lender, that
Term Loan Lender or such Participant, which funds or other assets are valued at
$2,500,000 or greater.

 

(b)           The entry of any judgment in excess of $2,500,000 against any
Borrower, which judgment is not satisfied (if a money judgment) or appealed from
(with execution or similar process stayed) within Thirty (30) days of its entry.

 

(c)           The entry of any order or the imposition of any other process
having the force of law, the effect of which is to restrain in any material way
the conduct by any Borrower of its business in the ordinary course.

 

11.10.     BUSINESS FAILURE. Any act by, against, or relating to any Borrower,
or its property or assets, which act constitutes the determination, by any
Borrower, to initiate a program of partial or total self-liquidation;
application for, consent to, or sufferance of the appointment of a receiver,
trustee, or other person, pursuant to court action or otherwise, over all, or
any material part of any Borrower’s property (and if commenced against any
Borrower, is not timely contested by such Borrower in good faith by appropriate
proceedings, and if not contested is not dismissed within Forty-Five (45) days);
the granting of any trust mortgage or execution of an assignment for the benefit
of the creditors of any Borrower, or the occurrence of any other voluntary or
involuntary liquidation or extension of debt agreement for any Borrower; the
offering by or entering into by any Borrower of any composition, extension, or
any other arrangement seeking relief from or extension of the debts of any
Borrower; or the initiation of any judicial or non-judicial proceeding or
agreement by, against, or including any Borrower which seeks or intends to
accomplish a reorganization or arrangement with creditors; and/or the initiation
by or on behalf of any Borrower of the liquidation or winding up of all or any
material part of any Borrower’s business or operations.

 

11.11.     BANKRUPTCY. The failure by any Borrower or Term Loan B Guarantor to
generally pay the debts of any Borrower or Term Loan B Guarantor as they mature;
adjudication of bankruptcy or insolvency relative to any Borrower or Term Loan B
Guarantor; the entry of an order for relief or similar order with respect to any
Borrower or Term Loan B Guarantor in any proceeding pursuant to the Bankruptcy
Code or any other federal bankruptcy law; the filing of any complaint,
application, or petition by any Borrower or Term Loan B Guarantor initiating any
matter in which any Borrower or Term Loan B Guarantor is or may be granted any
relief from the debts of any Borrower or Term Loan B Guarantor pursuant to the
Bankruptcy Code or any other insolvency statute or procedure; the filing of any
complaint, application, or petition against any Borrower or Term Loan B
Guarantor initiating any matter in which any Borrower or Term Loan B Guarantor
is or may be granted any relief from the debts of any Borrower or Term Loan B
Guarantor pursuant to the Bankruptcy Code or any other insolvency statute or
procedure, which complaint, application, or petition is not timely contested in
good faith by any Borrower

 

99

--------------------------------------------------------------------------------


 

or Term Loan B Guarantor by appropriate proceedings or, if so contested, is not
dismissed within Forty-Five (45) days of when filed.

 

11.12.     INDICTMENT - FORFEITURE. The indictment of, or institution of any
legal process or proceeding against, any Borrower, under any Applicable Law
where the relief, penalties, or remedies sought or available include the
forfeiture of any property of any Borrower and/or the imposition of any stay or
other order, the effect of which could be to restrain in any material way the
conduct by any Borrower of their business in the ordinary course.

 

11.13.     CHALLENGE TO LOAN DOCUMENTS.

 

(a)           Any challenge by or on behalf of any party to the Loan Documents
(other than the Agent or a Lender) to the validity of any Loan Document or the
applicability or enforceability of any Loan Document strictly in accordance with
the subject Loan Document’s terms or which seeks to void, avoid, limit, or
otherwise adversely affect any security interest created by or in any Loan
Document or any payment made pursuant thereto.

 

(b)           Any determination by any court or any other judicial or government
authority that any Loan Document is not enforceable strictly in accordance with
the subject Loan Document’s terms or which voids, avoids, limits, or otherwise
adversely affects any security interest created by any Loan Document or any
payment made pursuant thereto.

 

11.14.     CHANGE IN CONTROL. Any Change in Control.

 

ARTICLE XII.      RIGHTS AND REMEDIES UPON DEFAULT

 

12.1.       ACCELERATION. Upon the occurrence of any Event of Default as
described in Section 11.11, all Liabilities of the Borrowers to the Revolving
Credit Lenders and the Term Loan Lenders shall be immediately due and payable.
Upon the occurrence of any Event of Default other than as described in Section
11.11, the Agent may (and on the issuance of Acceleration Notice(s) requisite to
the causing of Acceleration, the Agent shall) declare all Liabilities of the
Borrowers to the Revolving Credit Lenders and the Term Loan Lenders to be
immediately due and payable and may exercise all of the Agent’s Rights and
Remedies as the Agent from time to time thereafter determines as appropriate.

 

12.2.       RIGHTS OF ENFORCEMENT. The Agent shall have all of the rights and
remedies of a secured party upon default under the UCC, in addition to which the
Agent shall have all and each of the following rights and remedies:

 

(a)           To give notice to any bank at which any DDA or Blocked Account is
maintained and in which Proceeds of Collateral are deposited, to turn over such
Proceeds directly to the Agent.

 

(b)           To give notice to any of the Borrowers’ customs brokers to follow
the instructions of the Agent as provided in any written agreement or
undertaking of such broker in favor of the Agent.

 

100

--------------------------------------------------------------------------------


 

(c)           To collect the Receivables Collateral with or without the taking
of possession of any of the Collateral.

 

(d)           To take possession of all or any portion of the Collateral.

 

(e)           To sell, lease, or otherwise dispose of any or all of the
Collateral, in its then condition or following such preparation or processing as
the Agent deems advisable and with or without the taking of possession of any of
the Collateral.

 

(f)            To conduct one or more going out of business sales which include
the sale or other disposition of the Collateral.

 

(g)           To apply the Receivables Collateral or the Proceeds of the
Collateral towards (but not necessarily in complete satisfaction of) the
Liabilities.

 

(h)           To exercise all or any of the rights, remedies, powers,
privileges, and discretions under all or any of the Loan Documents.

 

12.3.       SALE OF COLLATERAL.

 

(a)           Any sale or other disposition of the Collateral may be at public
or private sale upon such terms and in such manner as the Agent deems advisable,
having due regard to compliance with any statute or regulation which might
affect, limit, or apply to the Agent’s disposition of the Collateral.

 

(b)           The Agent, in the exercise of the Agent’s rights and remedies upon
default, may conduct one or more going out of business sales, in the Agent’s own
right or by one or more agents and contractors. Such sale(s) may be conducted
upon any premises owned, leased, or occupied by the Borrowers. The Agent and any
such agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Agent or such agent or contractor). Any amounts realized from
the sale of such goods which constitute augmentations to the Inventory (net of
an allocable share of the costs and expenses incurred in their disposition)
shall be the sole property of the Agent or such agent or contractor and neither
the Borrowers nor any Person claiming under or in right of the Borrowers shall
have any interest therein.

 

(c)           Unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Agent shall provide the Borrowers such notice as may be
practicable under the circumstances), the Agent shall give the Borrowers at
least Ten (10) days prior written notice of the date, time, and place of any
proposed public sale, and of the date after which any private sale or other
disposition of the Collateral may be made. The Borrowers agree that such written
notice shall satisfy all requirements for notice to the Borrowers which are
imposed under the UCC or other applicable law with respect to the exercise of
the Agent’s rights and remedies upon default.

 

(d)           The Agent, any Revolving Credit Lender and any Term Loan Lender
may purchase the Collateral, or any portion of it at any sale held under this
Article 12.

 

101

--------------------------------------------------------------------------------


 

(e)           If any of the Collateral is sold, leased, or otherwise disposed of
by the Agent on credit, the Liabilities shall not be deemed to have been reduced
as a result thereof unless and until payment is finally received thereon by the
Agent.

 

(f)            The Agent shall apply the proceeds of the Agent’s exercise of its
rights and remedies upon default pursuant to this Article 12 in accordance with
Sections 13.6 and 13.7.

 

12.4.       OCCUPATION OF BUSINESS LOCATION. In connection with the Agent’s
exercise of the Agent’s rights under this Article 12, the Agent may enter upon,
occupy, and use any premises owned or occupied by the Borrowers, and may exclude
the Borrowers from such premises or portion thereof as may have been so entered
upon, occupied, or used by the Agent. The Agent shall not be required to remove
any of the Collateral from any such premises upon the Agent’s taking possession
thereof, and may render any Collateral unusable to the Borrowers. In no event
shall the Agent be liable to the Borrowers for use or occupancy by the Agent of
any premises pursuant to this Article 12, nor for any charge (such as wages for
the Borrowers’ employees and utilities) incurred in connection with the Agent’s
exercise of the Agent’s Rights and Remedies.

 

12.5.       GRANT OF NONEXCLUSIVE LICENSE. The Borrowers hereby grant to the
Agent a royalty free nonexclusive irrevocable license to use, apply, and affix
any trademark, trade name, logo, or the like in which the Borrowers now or
hereafter have rights, such license being with respect to the Agent’s exercise
of the rights hereunder including, without limitation, in connection with any
completion of the manufacture of Inventory or sale or other disposition of
Inventory.

 

12.6.       ASSEMBLY OF COLLATERAL. The Agent may require the Borrowers to
assemble the Collateral and make it available to the Agent at the Borrowers’
sole risk and expense at a place or places which are reasonably convenient to
both the Agent and the Borrowers.

 

12.7.       RIGHTS AND REMEDIES. The rights, remedies, powers, privileges, and
discretions of the Agent hereunder (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which it would
otherwise have. No delay or omission by the Agent in exercising or enforcing any
of the Agent’s Rights and Remedies shall operate as, or constitute, a waiver
thereof. No waiver by the Agent of any Event of Default or of any default under
any other agreement shall operate as a waiver of any other default hereunder or
under any other agreement. No single or partial exercise of any of the Agent’s
Rights or Remedies and no express or implied agreement or transaction of
whatever nature entered into between the Agent and any person, at any time,
shall preclude the other or further exercise of the Agent’s Rights and Remedies.
No waiver by the Agent of any of the Agent’s Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver. The Agent’s Rights and Remedies may be exercised at
such time or times and in such order of preference as the Agent may determine.
The Agent’s Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Liabilities.

 

102

--------------------------------------------------------------------------------


 

ARTICLE XIII.     ACCELERATION AND LIQUIDATION

 

13.1.       ACCELERATION NOTICES.

 

(a)           The Agent may give the Lenders an Acceleration Notice at any time
during the continuance of an Event of Default.

 

(b)           The SuperMajority Lenders may give the Agent an Acceleration
Notice at any time during the continuance of an Event of Default. Such notice
may be by multiple counterparts; provided that counterparts executed by the
requisite Lenders are received by the Agent within a period of Five (5)
consecutive Business Days.

 

(c)           The SuperMajority Term Loan A Lenders may give the Agent an
Acceleration Notice at any time during the continuance of an Event of Default
under Sections 11.1 or 11.2, in each case in relation to Term Loan A. Such
notice may be by multiple counterparts; provided that counterparts executed by
the requisite Term Loan A Lenders are received by the Agent within a period of
Five (5) consecutive Business Days.

 

(d)           The SuperMajority Term Loan B Lenders may give the Agent an
Acceleration Notice at any time during the continuance of an Event of Default
under Sections 11.1 or 11.2, in each case in relation to Term Loan B. Such
notice may be by multiple counterparts; provided that counterparts executed by
the requisite Term Loan B Lenders are received by the Agent within a period of
Five (5) consecutive Business Days.

 

13.2.       ACCELERATION. Unless stayed by judicial or statutory process, the
Agent shall Accelerate the Obligations within a commercially reasonable time
following:

 

(a)           The Agent’s giving of an Acceleration Notice to the Lenders as
provided in Section 13.1(a).

 

(b)           The Agent’s receipt of an Acceleration Notice from the
SuperMajority Lenders, in compliance with Section 13.1(b).

 

(c)           The Agent’s receipt of an Acceleration Notice from the
SuperMajority Term Loan A Lenders, in compliance with Section 13.1(c).

 

(d)           The Agent’s receipt of an Acceleration Notice from the
SuperMajority Term Loan B Lenders, in compliance with Section 13.1(d).

 

13.3.       INITIATION OF LIQUIDATION. Unless stayed by judicial or statutory
process, a Liquidation shall be initiated by the Agent within a commercially
reasonable time following Acceleration of the Obligations.

 

103

--------------------------------------------------------------------------------


 

13.4.       ACTIONS AT AND FOLLOWING INITIATION OF LIQUIDATION.

 

(a)           At the initiation of a Liquidation:

 

(i)            The unpaid principal balance of the SwingLine Loan (if any) shall
be converted, pursuant to Section 2.24(b)(ii), to a Revolving Credit Loan in
which all Revolving Credit Lenders participate.

 

(ii)           The Agent and the Revolving Credit Lenders shall “net out” each
Revolving Credit Lender’s respective contributions towards the Revolving Credit
Loans, so that each Revolving Credit Lender holds that Revolving Credit Lender’s
Revolving Credit Percentage Commitment of the Revolving Credit Loans and
advances.

 

(b)           Following the initiation of a Liquidation, each Revolving Credit
Lender shall contribute (absent any Issuer’s gross negligence or willful
misconduct), towards any L/C thereafter honored and not immediately reimbursed
by the Borrowers, that Revolving Credit Lender’s Revolving Credit Percentage
Commitment of such honoring.

 

13.5.       AGENT’S CONDUCT OF LIQUIDATION.

 

(a)           Any Liquidation shall be conducted by the Agent, with the advice
and assistance of the Lenders.

 

(b)           The Agent may establish one or more Nominees to “bid in” or
otherwise acquire ownership to any Post Foreclosure Asset.

 

(c)           The Agent shall manage the Nominee and manage and dispose of any
Post Foreclosure Assets with a view towards the realization of the economic
benefits of the ownership of the Post Foreclosure Assets and in such regard, the
Agent and/or the Nominee may operate, repair, manage, maintain, develop, and
dispose of any Post Foreclosure Asset in such manner as the Agent determines as
appropriate under the circumstances.

 

(d)           The Agent may decline to undertake or to continue taking a course
of action or to execute an action plan (whether proposed by the Agent or any
Lender) unless indemnified to the Agent’s satisfaction by the Lenders against
any and all liability and expense which may be incurred by the Agent by reason
of taking or continuing to take that course of action or action plan.

 

(e)           Each Lender shall execute all such instruments and documents not
inconsistent with the provisions of this Agreement as the Agent and/or the
Nominee reasonably may request with respect to the creation and governance of
any Nominee, the conduct of the Liquidation, and the management and disposition
of any Post Foreclosure Asset.

 

13.6.       DISTRIBUTION OF LIQUIDATION PROCEEDS.

 

(a)           The Agent may establish one or more reasonably funded reserve
accounts into which proceeds of the conduct of any Liquidation may be deposited
in anticipation of future

 

104

--------------------------------------------------------------------------------


 

expenses which may be incurred by the Agent in the exercise of rights as a
secured creditor of the Borrowers and prior claims which the Agent anticipates
may need to be paid.

 

(b)           The Agent shall distribute the net proceeds of Liquidation in
accordance with the relative priorities set forth in Section 13.7.

 

(c)           Each Revolving Credit Lender and Term Loan Lender, on the written
request of the Agent and/or any Nominee, not more frequently than once each
month, shall reimburse the Agent and/or any Nominee, pro-rata in proportion to
their respective Revolving Credit Percentage Commitment and Term Loan
Percentage, for any cost or expense reasonably incurred by the Agent and/or the
Nominee in the conduct of a Liquidation, which amount is not covered out of
current proceeds of the Liquidation, which reimbursement shall be paid over to
and distributed by the Agent.

 

(d)           All prepayments of LIBOR Loans prior to the end of an Interest
Period shall obligate the Borrowers to pay any breakage costs associated with
such LIBOR Loans in accordance with Section 2.10(e). Prior to the occurrence of
any Event of Default, the Borrowers may elect to avoid such breakage costs by
providing to the Agent cash in an amount sufficient to cash collateralize such
LIBOR Loans, but in no event shall the Borrowers be deemed to have paid such
LIBOR Loans until such cash has been paid to the Agent for application to such
LIBOR Loans. The Agent may elect to cause such cash collateral to be deposited
into either (i) a cash collateral account pursuant to the terms of a cash
collateral agreement executed by the Borrowers and the Agent and in form and
substance satisfactory to the Agent or (ii) the Borrowers’ Operating Account
with appropriate instructions prohibiting the Borrowers’ withdrawal of such
funds so long as they remain cash collateral. In each such case, the Borrowers
agree to execute and deliver to the Agent such instruments and documents,
including Uniform Commercial Code financing statements and agreements with any
third party depository banks, as the Agent may request.

 

13.7.       RELATIVE PRIORITIES TO PROCEEDS OF LIQUIDATION.

 

(a)           With respect to the to the proceeds of a Liquidation of Collateral
(excluding Term Loan B Priority Collateral and proceeds of the Term Loan B
Guaranties) the relative priorities are as follows:

 

(i)            To the Agent as reimbursement for all reasonable third party
costs and expenses incurred by the Agent and to the Lenders’ Special Counsel and
to any funded reserve established pursuant to Section 13.6(a); and then

 

(ii)           To the SwingLine Lender, on account of any SwingLine loans not
converted to Revolving Credit Loans pursuant to Section 13.4(a)(i); and then

 

(iii)          To the payment of that portion of the Obligations constituting
accrued and unpaid L/C fees and interest on the Revolving Credit Loans and
Reimbursement Obligations (including post-petition interest and L/C fees,
whether or not permitted in a bankruptcy proceeding), ratably among the
Revolving Credit Lenders in proportion to the respective amounts described in
this clause payable to them; and then

 

105

--------------------------------------------------------------------------------


 

(iv)          To the Revolving Credit Lenders (other than any Delinquent
Revolving Credit Lender), to the payment of that portion of the Obligations
constituting unpaid principal of the Revolving Credit Loans and Reimbursement
Obligations, and to the Agent, to cash collateralize that portion of the undrawn
Stated Amount of L/Cs outstanding, ratably in proportion to the respective
amounts described in this clause held by them; and then

 

(v)           To any Delinquent Revolving Credit Lenders, pro-rata to amounts to
which such Revolving Credit Lenders otherwise would have been entitled pursuant
to Section 13.7(d), and then

 

(vi)          To the Revolving Credit Lenders, pro-rata, to those fees (other
than the Revolving Credit Early Termination Fee) (including post-petition fees,
whether or not permitted in a bankruptcy proceeding) distributable hereunder to
the Revolving Credit Lenders; and then

 

(vii)         To the payment of that portion of the Obligations constituting
accrued and unpaid interest on Term Loan A (including post-petition interest and
L/C fees, whether or not permitted in a bankruptcy proceeding), ratably among
the Term Loan A Lenders in proportion to the respective amounts described in
this clause payable to them; and then

 

(viii)        To the Term Loan A Lenders, to the payment of that portion of the
Obligations constituting unpaid principal of Term Loan A, ratably in proportion
to the respective amounts described in this clause held by them; and then

 

(ix)           To the Term Loan A Lenders, pro-rata, to those fees (other than
the Term Loan A Early Termination Fee) (including post-petition fees, whether or
not permitted in a bankruptcy proceeding) distributable hereunder to the Term
Loan A Lenders; and then

 

(x)            To the payment of that portion of the Obligations constituting
accrued and unpaid interest on Term Loan B (including post-petition interest and
L/C fees, whether or not permitted in a bankruptcy proceeding), ratably among
the Term Loan B Lenders in proportion to the respective amounts described in
this clause payable to them; and then

 

(xi)           To the Term Loan B Lenders, to the payment of that portion of the
Obligations constituting unpaid principal of Term Loan B, ratably in proportion
to the respective amounts described in this clause held by them; and then

 

(xii)          To the Term Loan B Lenders, pro-rata, to those fees (other than
any early termination fees payable in respect of Term Loan B) (including
post-petition fees, whether or not permitted in a bankruptcy proceeding)
distributable hereunder to the Term Loan B Lenders; and then

 

(xiii)         To Liabilities owed to the Agent pursuant to clause (b) of the
definition of Liabilities relating to cash management services; and then

 

106

--------------------------------------------------------------------------------


 

(xiv)        To the Revolving Credit Lenders, pro-rata, to the extent of the
Revolving Credit Early Termination Fee; and then

 

(xv)         To the Term Loan A Lenders, pro-rata, to the extent of the Term
Loan A Early Termination Fee; and then

 

(xvi)        To the Term Loan B Lenders, pro-rata, to the extent of any
termination fees in respect of Term Loan B; and then

 

(xvii)       To any other Liabilities.

 

(b)           With respect to the proceeds of a Liquidation of Term Loan B
Priority Collateral and all proceeds of the Term Loan B Guaranties, the relative
priorities are as follows:

 

(i)            To the payment of that portion of the Obligations constituting
accrued and unpaid interest on Term Loan B, ratably among the Term Loan B
Lenders in proportion to the respective amounts described in this clause payable
to them; and then

 

(ii)           To the Term Loan B Lenders, to the payment of that portion of the
Obligations constituting unpaid principal of Term Loan B, ratably in proportion
to the respective amounts described in this clause held by them; and then

 

(iii)          To the Term Loan B Lenders, pro-rata, to those fees (other than
any early termination fees payable in respect of Term Loan B) (including
post-petition fees, whether or not permitted in a bankruptcy proceeding)
distributable hereunder to the Term Loan B Lenders; and then

 

(iv)          To any other Liabilities under this Agreement in accordance with
Section 13.7(a)(i) through (ix) above and (xiii) through (xvii).

 

ARTICLE XIV.     THE AGENT

 

14.1.       APPOINTMENT OF THE AGENT.

 

(a)           Each of the Revolving Credit Lenders, the Term Loan Lenders and
the Issuer appoints and designates Bank of America to act on its behalf as the
“Agent” hereunder and under the other Loan Documents.

 

(b)           Each Revolving Credit Lender and Term Loan Lender authorizes the
Agent:

 

(i)            To execute those of the Loan Documents and all other instruments
relating thereto to which the Agent is a party.

 

(ii)           To take such action on behalf of the Revolving Credit Lenders and
the Term Loan Lenders and to exercise all such powers as are expressly delegated
to the Agent hereunder and in the other Loan Documents and all related
documents, together with such other powers as are reasonably incident thereto.

 

107

--------------------------------------------------------------------------------


 

The provisions of this Article 14 are solely for the benefit of the Agent, the
Revolving Credit Lenders, the Term Loan Lenders and the Issuer, and the
Borrowers shall not have rights as a third party beneficiary of any of such
provisions.

 

14.2.       RESPONSIBILITIES OF AGENT.

 

(a)           The Agent shall not have any duties or responsibilities to any
Revolving Credit Lender or any Term Loan Lender except for those expressly set
forth in this Agreement and in the other Loan Documents. Neither the Syndication
Agent, the Documentation Agent nor the Collateral Agent shall have any duties or
responsibilities under this Agreement.

 

(b)           The Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(c)           Neither the Agent nor any of its Affiliates shall be responsible
to any Revolving Credit Lender or Term Loan Lender for any of the following:

 

(i)            Any recitals, statements, representations or warranties made by
the Borrowers or any other Person.

 

(ii)           Any appraisals or other assessments of the assets of the
Borrowers or of any other Person responsible for or on account of the
Liabilities.

 

(iii)          The value, validity, effectiveness, genuineness, enforceability,
or sufficiency of the Loan Agreement, the Loan Documents or any other document
referred to or provided for therein.

 

(iv)          Any failure by the Borrowers or any other Person (other than the
Agent) to perform its obligations under the Loan Documents.

 

(d)           The Agent may employ attorneys, accountants, and other
professionals and agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such attorneys, accountants, and other
professionals or agents or attorneys-in-fact selected by the Agent with
reasonable care. No such attorney, accountant, other professional, agent, or
attorney-in-fact shall be responsible for any action taken or omitted to be
taken by any other such Person.

 

(e)           Neither the Agent, nor any of its directors, officers, or
employees shall be responsible for any action taken or omitted to be taken or
omitted to be taken by any other of them in connection herewith in reliance upon
advice of its counsel nor, in any other event except for any action taken or
omitted to be taken as to which a final judicial determination has been or is
made (in a proceeding in which such Person has had an opportunity to be heard)
that such Person had acted in a grossly negligent manner, in actual bad faith,
or in willful misconduct.

 

(f)            The Agent shall not have any responsibility in any event for more
funds than the Agent actually receives and collects.

 

108

--------------------------------------------------------------------------------


 

(g)           The Agent, in its separate capacity as a Revolving Credit Lender
and Term Loan Lender, shall have the same rights and powers hereunder as any
other Revolving Credit Lender or Term Loan Lender and may exercise the same as
though it were not the Agent and the terms “Revolving Credit Lender” or
“Revolving Credit Lenders” or “Term Loan Lender” or “Term Loan Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Revolving Credit Lenders or the Term Loan Lenders.

 

(h)           The Agent shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the SuperMajority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law.

 

(i)            The Agent shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrowers or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Agent or any of its Affiliates in any capacity.

 

(j)            The Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the SuperMajority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Agent shall believe in good faith shall be necessary, under the circumstances)
or (ii) in the absence of its own gross negligence or willful misconduct. The
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Agent by the Borrowers, a
Revolving Credit Lender, a Term Loan Lender or the Issuer.

 

(k)           The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

 

109

--------------------------------------------------------------------------------


 

14.3.       CONCERNING DISTRIBUTIONS BY THE AGENT.

 

(a)           The Agent in the Agent’s reasonable discretion based upon the
Agent’s determination of the likelihood that additional payments will be
received, expenses incurred, and/or claims made by third parties to all or a
portion of such proceeds, may delay the distribution of any payment received on
account of the Liabilities.

 

(b)           The Agent may disburse funds prior to determining that the sums
which the Agent expects to receive have been finally and unconditionally paid to
the Agent. If and to the extent that the Agent does disburse funds and it later
becomes apparent that the Agent did not then receive a payment in an amount
equal to the sum paid out, then any Revolving Credit Lender or Term Loan Lender
to whom the Agent made the funds available, on demand from the Agent, shall
refund to the Agent the sum paid to that person.

 

(c)           If, in the opinion of the Agent, the distribution of any amount
received by the Agent might involve the Agent in liability, or might be
prohibited hereby, or might be questioned by any Person, then the Agent may
refrain from making distribution until the Agent’s right to make distribution
has  been adjudicated by a court of competent jurisdiction.

 

(d)           The proceeds of any Lender’s exercise of any right of, or in the
nature of, set-off shall be deemed, First, to the extent that such Lender is
entitled to any distribution hereunder, to constitute such distribution and
Second, shall be shared with the other Lenders as if distributed pursuant to
(and shall be deemed as distributions under) Section 13.7.

 

(e)           Each Lender recognizes that the crediting of the Borrowers with
the “proceeds” of any transaction in which a Post Foreclosure Asset is acquired
is a non-cash transaction and that, in consequence, no distribution of such
“proceeds” will be made by the Agent to any Lender.

 

(f)            In the event that (x) a court of competent jurisdiction shall
adjudge that any amount received and distributed by the Agent is to be repaid or
disgorged or (y) the SuperMajority Lenders determine to effect such repayment or
disgorgement, then each Lender to which any such distribution shall have been
made shall repay, to the Agent which had made such distribution, that Lender’s
pro-rata share of the amount so adjudged or determined to be repaid or
disgorged.

 

14.4.       DISPUTE RESOLUTION. Any dispute among the Lenders and/or the Agent
concerning the interpretation, administration, or enforcement of the financing
arrangements contemplated by this or any other Loan Document or the
interpretation or administration of this or any other Loan Document which cannot
be resolved amicably shall be resolved in the United States District Court for
the District of Massachusetts, sitting in Boston or in the  Superior Court of
Suffolk County, Massachusetts, to the jurisdiction of which courts each Lender 
hereto hereby submits.

 

14.5.       DISTRIBUTIONS OF NOTICES AND OF DOCUMENTS. The Agent will forward to
each Lender, promptly after the Agent’s receipt thereof, a copy of each notice
or other document furnished to the Agent pursuant to this Agreement, including
monthly, quarterly, and annual

 

110

--------------------------------------------------------------------------------


 

financial statements and borrowing base certificates received from the Borrowers
pursuant to Article 6, other than any of the following:

 

(a)           Routine communications associated with requests for Revolving
Credit Loans and/or the issuance of L/Cs.

 

(b)           Routine or nonmaterial communications.

 

(c)           Any notice or document required by any of the Loan Documents to be
furnished to the Lenders by the Borrowers.

 

(d)           Any notice or document of which the Agent has knowledge that such
notice or document had been forwarded to the Lenders other than by the Agent.

 

14.6.       CONFIDENTIAL INFORMATION.

 

(a)           Each Lender will maintain, as confidential, all of the following:

 

(i)            Proprietary approaches, techniques, and methods of analysis which
are applied by the Agent in the administration of the credit facility 
contemplated by this Agreement.

 

(ii)           Proprietary forms and formats utilized by the Agent in providing
reports to the Lenders pursuant hereto, which forms or formats are not of
general currency.

 

(b)           Nothing included herein shall prohibit the disclosure of any such
information as may be required to be provided by judicial process or which may
be required or requested by regulatory authorities having jurisdiction over any
party to this Agreement.

 

14.7.       RELIANCE BY AGENT. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any certificate, notice or other
document (including any cable, telegram, telex, or facsimile) reasonably
believed by the Agent to be genuine and correct and to have been signed or sent
by or on behalf of the proper person or persons. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a L/C, that by its terms must be fulfilled to the
satisfaction of a Revolving Credit Lender, a Term Loan Lender or the Issuer, the
Agent may presume that such condition is satisfactory to such Revolving Credit
Lender, Term Loan Lender or the Issuer unless the Agent shall have received
notice to the contrary from such Revolving Credit Lender, Term Loan Lender or
the Issuer prior to the making of such Loan or the issuance of such L/C. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants, and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. As to any matters not expressly
provided for in this Agreement, any Loan Document, or in any other document
referred to therein, the Agent shall in all events be fully protected in acting,
or in refraining from acting, in accordance

 

111

--------------------------------------------------------------------------------


 

with the applicable Consent required by this Agreement. Instructions given with
the requisite Consent shall be binding on all Lenders.

 

14.8.       NON-RELIANCE ON AGENT AND OTHER LENDERS.

 

(a)           Each Lender represents to all other Lenders and to the Agent that
such Lender:

 

(i)            Independently and without reliance on any representation or act
by Agent or by any other Lender, and based on such documents and information as
that Lender has deemed appropriate, has made such Lender’s own appraisal of the
financial condition and affairs of the Borrowers and decision to enter into this
Agreement.

 

(ii)           Has relied upon that Lender’s review of the Loan Documents by
that Lender and by counsel to that Lender as that Lender deemed appropriate
under the circumstances.

 

(b)           Each Lender agrees that such Lender, independently and without
reliance upon Agent or any other Lender, and based upon such documents and
information as such Lender shall deem appropriate at the time, will continue to
make such Lender’s own appraisals of the financial condition and affairs of the
Borrowers when determining whether to take or not to take any discretionary
action under this Agreement.

 

(c)           Except as otherwise required by the provisions of this Agreement,
the Agent, in the discharge of that Agent’s duties hereunder, shall not be
required to make inquiry of, or to inspect the properties or books of, any
Person.

 

(d)           Except for notices, reports, and other documents and information
expressly required to be furnished to the Lenders by the Agent hereunder (as to
which, see Section 14.5), the Agent shall not have any affirmative duty or
responsibility to provide any Lender with any credit or other information
concerning any Person, which information may come into the possession of Agent
or any Affiliate of the Agent.

 

(e)           Each Lender, at such Lender’s request, shall have reasonable
access to all nonprivileged documents in the possession of the Agent, which
documents relate to the Agent’s performance of its duties hereunder.

 

14.9.       INDEMNIFICATION. Without limiting the liabilities of the Borrowers
under Section 19.9(b), or any other Section of this Agreement or any of the
other Loan Documents, each Lender shall indemnify the Agent, pro-rata, for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including attorneys’ reasonable fees and expenses and other
out-of-pocket expenditures) which may at any time be imposed on, incurred by, or
asserted against the Agent and in any way relating to or arising out of this
Agreement or any other Loan Document or any documents contemplated by or
referred to therein or the transactions contemplated thereby or the enforcement
of any of terms hereof or thereof or of any such other documents, provided,
however, no Lender shall be liable for any of the foregoing to the extent that
any of the foregoing arises from any action taken or omitted to be taken by the
Agent as to which a final judicial

 

112

--------------------------------------------------------------------------------


 

determination has been or is made (in a proceeding in which the Agent has had an
opportunity to be heard) that the Agent had acted in a grossly negligent manner,
in actual bad faith, or in willful misconduct.

 

14.10.     RESIGNATION OF AGENT.

 

(a)           The Agent may resign at any time by giving Sixty (60) days prior
written notice thereof to the Revolving Credit Lenders, the Term Loan Lenders,
the Issuer, and the Borrowers. Upon receipt of any such notice of resignation,
the SuperMajority Lenders shall have the right to appoint a successor to such
Agent (and if no Event of Default has occurred, with the consent of the
Borrowers, not to be unreasonably withheld and, in any event, deemed given by
the Borrowers if no written objection is provided by the Borrowers to the
(resigning) Agent within Seven (7) Business Days notice of such proposed
appointment), which shall be a Revolving Credit Lender, Term Loan Lender or a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If a successor Agent shall not have been so
appointed and accepted such appointment within Thirty (30) days after the giving
of notice by the resigning Agent, then the resigning Agent may appoint a
successor Agent, which shall be a Revolving Credit Lender, Term Loan Lender or a
financial institution having a rating of not less than “A” or its equivalent if
rated by Standard & Poor’s Ratings Group, provided that if the Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Revolving Credit Lenders, the Term Loan Lenders or the Issuer under any of the
Loan Documents, the retiring Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Revolving Credit Lender,
Term Loan Lender and the Issuer directly, until such time as the SuperMajority
Lenders appoint a successor Agent as provided for above in this Section
14.10(a). The consent of the Borrowers otherwise required by this Section
14.10(a) shall not be required if an Event of Default has occurred and is
continuing.

 

(b)           Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor shall thereupon succeed to, and become vested
with, all the rights, powers, privileges, and duties of the (resigning) Agent so
replaced, and the (resigning) Agent shall be discharged from the (resigning)
Agent’s duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided in this Section 14.10), other than
on account of any responsibility for any action taken or omitted to be taken by
the (resigning) Agent as to which a final judicial determination has been or is
made (in a proceeding in which the (resigning) Person has had an opportunity to
be heard) that such Person had acted in a grossly negligent manner or in bad
faith.

 

(c)           The fees payable by the Borrowers to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.

 

113

--------------------------------------------------------------------------------


 

(d)           After any retiring Agent’s resignation, the provisions of this
Article 14 and Section 19.8 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

 

(e)           Any resignation by Bank of America as Agent pursuant to this
Section 14.10 shall also constitute its resignation as Issuer and SwingLine
Lender. Upon the acceptance of a successor’s appointment as Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuer and SwingLine Lender, (b)
the retiring Issuer and SwingLine Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuer shall issue letters of credit in substitution for
the L/Cs, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuer to effectively assume the
obligations of the retiring Issuer with respect to such L/Cs.

 

14.11.     DELEGATION OF DUTIES. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article 14 shall apply to any such sub-agent and to the
Related Parties of the Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

14.12.     AGENT MAY FILE PROOFS OF CLAIM.

 

(a)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Agent (irrespective of
whether the principal of any Loan or Reimbursement Obligation or Unpaid
Reimbursement Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Reimbursement
Obligations, and all other Liabilities that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Revolving Credit Lenders, the Term Loan Lenders, the Issuer and
the Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Revolving Credit Lenders, the Term Loan
Lenders, the Issuer, and the Agent and their respective agents and counsel and
all other amounts due the Revolving Credit Lenders, the Term Loan Lenders, the
Issuer, and the Agent under this Agreement) allowed in such judicial proceeding;
and

 

(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

114

--------------------------------------------------------------------------------


 

(b)           Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Revolving Credit Lender, Term Loan Lender and the Issuer to
make such payments to the Agent and, in the event that the Agent shall consent
to the making of such payments directly to the Revolving Credit Lenders, the
Term Loan Lenders and the Issuer, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under this
Agreement.

 

(c)           Nothing contained herein shall be deemed to authorize the Agent to
authorize or consent to or accept or adopt on behalf of any Revolving Credit
Lender, Term Loan Lender or the Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Liabilities or the rights of any
Revolving Credit Lender or any Term Loan Lender, or to authorize the Agent to
vote in respect of the claim of any Revolving Credit Lender in any such
proceeding.

 

14.13.     COLLATERAL MATTERS.

 

The Revolving Credit Lenders, the Term Loan Lenders and the Issuer irrevocably
authorize the Agent, at its option and in its discretion:

 

(a)           to release any Lien on any property granted to or held by the
Agent under any Loan Document (i) upon termination of the Loan Commitments and
payment in full, in cash, of all Liabilities (other than contingent
indemnification obligations) and the expiration or termination of all L/Cs, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 19.5, if
approved, authorized or ratified in writing by the SuperMajority Lenders;

 

(b)           to subordinate any Lien on any property granted to or held by the
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 5.6(a)(ii); and

 

(c)           to release any Subsidiary that is a Borrower from its obligations
hereunder if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by the Agent at any time, the SuperMajority Lenders shall confirm
in writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Subsidiary that is a
Borrower from its obligations hereunder pursuant to this Section 14.13.

 

ARTICLE XV.      ACTION BY AGENTS - CONSENTS - AMENDMENTS - WAIVERS

 

15.1.       ADMINISTRATION OF CREDIT FACILITIES.

 

(a)           Except as otherwise specifically provided in this Agreement,  the
Agent may take any action with respect to the credit facility contemplated by
the Loan Documents as the Agent determines to be appropriate, provided, however,
the Agent is not under any affirmative

 

115

--------------------------------------------------------------------------------


 

obligation to take any action which it is not required by this Agreement or the
Loan Documents specifically to so take.

 

(b)           Except as specifically provided in the following Sections of this
Agreement, whenever a Loan Document or this Agreement  provides that action may
be taken or omitted to be taken in the Agent’s discretion, the Agent shall have
the sole right to take, or refrain from taking, such action without, and
notwithstanding, any vote of the Lenders:

 

Actions Described in Section

 

Type of Consent Required

 

 

 

15.2

 

Majority Lenders

 

 

 

15.3

 

SuperMajority Lenders

 

 

 

15.4

 

Certain Consent

 

 

 

15.5

 

Unanimous Consent

 

 

 

15.6

 

Consent of SwingLine Lender

 

 

 

15.7

 

Consent of the Agent

 

(c)           The rights granted to the Lenders in those sections referenced in
Section 15.1(b) shall not otherwise limit or impair the Agent’s exercise of its
discretion under the Loan Documents.

 

15.2.       ACTIONS REQUIRING OR ON DIRECTION OF MAJORITY LENDERS. Except as
otherwise provided in this Agreement, the Consent or direction of the Majority
Lenders is required for any amendment, waiver, or modification of any Loan
Document.

 

15.3.       ACTIONS REQUIRING OR ON DIRECTION OF SUPERMAJORITY LENDERS. The
Consent or direction of the SuperMajority Lenders is required as follows:

 

(a)           The Revolving Credit Lenders agree that any loan or advance under
the Revolving Credit which results in a Protective OverAdvance may be made by
the Agent in its discretion without the Consent of the Revolving Credit Lenders
and that each Revolving Credit Lender shall be bound thereby, provided, however,
the Consent or direction of the SuperMajority Lenders is required to permit a
Protective OverAdvance to be outstanding for more than Forty-Five (45)
consecutive Business Days or more than twice in any twelve month period.

 

(b)           If the Borrowers are then In Default, the SuperMajority Lenders
may direct the Agent to suspend the Revolving Credit (including the making of
any Protective OverAdvances), whereupon, as long as the Borrowers are In
Default, the only Revolving Credit Loans which may be made are the following:

 

(i)            Revolving Credit Loans made to “cover” the honoring of L/Cs.

 

(ii)           Revolving Credit Loans made with Consent of the SuperMajority 
Lenders.

 

116

--------------------------------------------------------------------------------


 

(c)           If an Event of Default has occurred and has not been duly waived,
the SuperMajority Lenders may:

 

(i)            Give the Agent an Acceleration Notice in accordance with Section
13.1(b).

 

(ii)           Direct the Agent to increase the rate of interest to the default
rate of interest as provided in, and to the extent permitted by, this Agreement.

 

(d)           If an Event of Default has occurred and has not been duly waived,
the SuperMajority Term Loan A Lenders may:

 

(i)            Give the Agent an Acceleration Notice in accordance with Section
13.1(c).

 

(ii)           Direct the Agent to increase the rate of interest on Term Loan A
to the default rate of interest for Term Loan A as provided in, and to the
extent permitted by, this Agreement.

 

(e)           If an Event of Default has occurred and has not been duly waived,
the SuperMajority Term Loan B Lenders may:

 

(i)            Give the Agent an Acceleration Notice in accordance with Section
13.1(d).

 

(ii)           Direct the Agent to increase the rate of interest on Term Loan B
to the default rate of interest for Term Loan B as provided in, and to the
extent permitted by, this Agreement.

 

15.4.       ACTION REQUIRING CERTAIN CONSENT.

 

(a)           The consent of the SwingLine Lender and Lenders (other than
Delinquent Revolving Credit Lenders) holding 51% or more of the Aggregate Loan
Commitments of the Lenders (other than any Loan Commitments held by Delinquent
Revolving Credit Lenders) shall be required to increase the SwingLine Loan
Ceiling.

 

(b)           The consent of the SuperMajority Lenders shall be required to
amend, modify or waive Section 6.11.

 

(c)           The consent of the SuperMajority Lenders and each of the Term Loan
A Lenders shall be required to amend, modify or waive Section 3.3(a) or to amend
the definition of Term Loan A to Value Reserve.

 

(d)           The consent of each of the Term Loan B Lenders shall be required
to amend, modify or waive Section 3.3(b) or to amend the definition of Term Loan
B to Value Reserve, provided, however, that the consent of the SuperMajority
Lenders shall also be required in connection with (i) any amendment to shorten
the amortization schedule for Term Loan B, (ii)

 

117

--------------------------------------------------------------------------------


 

any amendment to Sections 3.3(b)(i)(B) or 3.3(b)(i)(C)(II) or (iii) any
amendment to Section 3.3(b)(ii) which would have the effect of permitting any
payment otherwise restricted thereby.

 

(e)           The consent of each of the Term Loan B Lenders shall be required
to (i) amend, modify or waive any provision of the Pratt Guaranty or the Holiday
Guaranty; or (ii) release any material portion of the Term B Priority Collateral
to the extent not otherwise required or provided for in the Loan Documents or to
facilitate a Liquidation.

 

15.5.       ACTIONS REQUIRING OR DIRECTED BY UNANIMOUS CONSENT. None of the
following may take place except with Unanimous Consent; provided that, the
actions contemplated by clause (a) (except to the extent any such action would
increase the Aggregate Loan Commitment), (b), (c), (d) and (e) of this Section
15.5, shall only require the consent of each Lender affected thereby:

 

(a)           Any increase in any Lender’s Revolving Credit Dollar Commitment or
Term Loan Commitment, Maximum Revolving Credit Dollar Commitment, Revolving
Credit Percentage Commitment or Term Loan Percentage (other than by reason of
the application of Section 15.10 (which deals with NonConsenting Lenders) or
Section 16.1 (which deals with assignments and participations)).

 

(b)           Any decrease in any interest rate or fee payable to the Lenders on
account of the Loans.

 

(c)           Any extension of any Maturity Date.

 

(d)           Any forgiveness of all or any portion of any payment Liability,
provided, however, that the Agent shall be permitted to forgive fees owed to it
and not to any other Lender without any consent being required.

 

(e)           Any decrease in any interest rate or fee payable under any of the
Loan Documents (other than any Agent’s Fee (for which the consent of the Agent
shall also be required)).

 

(f)            Any release of a material portion of the Collateral not otherwise
required or provided for in the Loan Documents or to facilitate a Liquidation.

 

(g)           Any amendment of the definition of the terms “Borrowing Base” or
“Availability” or of any definition of any component thereof, such that more
credit would be available to the Borrowers, based on the same assets, as would
have been available to the Borrowers immediately prior to such amendment, it
being understood, however, that:

 

(i)            The foregoing shall not limit the adjustment by the Agent of any
Reserve in the Agent’s administration of the Revolving Credit as otherwise
permitted by this Agreement.

 

(ii)           The foregoing shall not prevent the Agent, in its administration
of the Revolving Credit, from restoring any component of Borrowing Base which
had been

 

118

--------------------------------------------------------------------------------

 


 

lowered by the Agent back to the value of such component, as stated in this
Agreement or to an intermediate value.

 

(h)           Any release of any Person obligated on account of the Liabilities.

 

(i)            The making of any Revolving Credit Loan which, when made, exceeds
Availability and is not a Protective OverAdvance, provided, however,

 

(i)            no Consent shall be required in connection with the making of any
Revolving Credit Loan to “cover” any honoring of a drawing under any L/C; and

 

(ii)           each Revolving Credit Lender recognizes that subsequent to the
making of a Revolving Credit Loan which does not constitute a Protective
OverAdvance, the unpaid principal balance of the Loan Account may exceed the
Borrowing Base on account of changed circumstances beyond the control of the
Agent (such as a drop in collateral value).

 

(j)            The waiver of the obligation of the Borrowers to reduce the
unpaid principal balance of loans under the Revolving Credit to an amount so
that no OverAdvance (other than a Protective OverAdvance) is outstanding or,
subject to the time limits included in Section 15.3(a) (which places time and
frequency limits on Protective OverAdvance), to eliminate a Protective
OverAdvance.

 

(k)           The incurrence of any additional Indebtedness of the Borrowers
which is secured by an Encumbrance not otherwise permitted by Section 5.6
hereof.

 

(l)            Any amendment to clauses (a), (d) or (h) of Section 5.20.

 

(m)          Any amendment of this Article 15 or Section 13.7.

 

(n)           Amendment of any of the following Definitions:

 

“Appraised Inventory Liquidation Value”

“Appraised Inventory Percentage”

“Majority Lender”

“Protective OverAdvance”

“SuperMajority Lenders”

“SuperMajority Term Loan A Lenders”

“SuperMajority Term Loan B Lenders”

“Unanimous Consent”

 

15.6.       ACTIONS REQUIRING SWINGLINE LENDER CONSENT. No action, amendment, or
waiver of compliance with, any provision of the Loan Documents or of this
Agreement which affects the SwingLine Lender may be undertaken without the
Consent of the SwingLine Lender.

 

119

--------------------------------------------------------------------------------


 

15.7.       ACTIONS REQUIRING AGENT’S CONSENT.

 

(a)           No action, amendment, or waiver of compliance with, any provision
of the Loan Documents or of this Agreement which affects the Agent in its
capacity as Agent may be undertaken without the written consent of the Agent.

 

(b)           No action referenced herein which affects the rights, duties,
obligations, or liabilities of the Agent shall be effective without the written
consent of the Agent.

 

15.8.       MISCELLANEOUS ACTIONS.

 

(a)           Notwithstanding any other provision of this Agreement, no single
Lender independently may exercise any right of action or enforcement against or
with respect to the Borrowers.

 

(b)           The Agent shall be fully justified in failing or refusing to take
action under this Agreement or any Loan Document on behalf of any Lender unless
the Agent shall first:

 

(i)            receive such clear, unambiguous, written instructions as the
Agent deems appropriate; and

 

(ii)           be indemnified to the Agent’s satisfaction by the Lenders against
any and all liability and expense which may be incurred by the Agent by reason
of taking or continuing to take any such action, unless such action had been
grossly negligent, in willful misconduct, or in bad faith.

 

(c)           The Agent may establish reasonable procedures for the providing of
direction and instructions from the Lenders to the Agent, including its reliance
on multiple counterparts, facsimile transmissions, and reasonable time limits
within which such direction and instructions must be received in order to be
included in a determination of whether the requisite Loan Commitments has
provided its direction, Consent, or instructions.

 

15.9.       ACTIONS REQUIRING BORROWERS’ CONSENT. The Borrowers’ consent is
required for any amendment of this Agreement, except that each of the following
Articles (or Sections, as applicable) of this Agreement may be amended without
the consent of the Borrower:

 

Article

 

Title of Article

 

 

 

2 (only Sections 2.23, 2.24, 2.25 and 2.26):

 

The Revolving Credit

 

 

 

13:

 

Acceleration and Liquidation

 

 

 

14: (other than Section 14.10(a))

 

The Agent

 

 

 

16: (other than Sections 16.1(c)(iii) and (c)(iv))

 

Successors and Assigns

 

120

--------------------------------------------------------------------------------


 

15.10.     NONCONSENTING LENDER.

 

(a)           In the event that a Lender (in this Section 15.10, a
“NonConsenting Lender”) does not provide its Consent to a proposal by the Agent
to take action which requires consent under this Article 15, then one or more
Lenders who provided Consent to such action may require the assignment, without
recourse and in accordance with the procedures outlined in Section 16.1, below,
of the NonConsenting Lender’s commitment hereunder on Fifteen (15) days written
notice to the Agent and to the NonConsenting Lender.

 

(b)           At the end of such Fifteen (15) days, and provided that the
NonConsenting Lender delivers the Notes held by the NonConsenting Lender to the
Agent, the Lenders who have given such written notice shall Transfer the
following to the NonConsenting Lender:

 

(i)            Such NonConsenting Lender’s pro-rata share of the principal and
interest of the Loans to the date of such assignment.

 

(ii)           All fees distributable hereunder to the NonConsenting Lender to
the date of such assignment.

 

(iii)          Any out-of-pocket costs and expenses for which the NonConsenting
Lender is entitled to reimbursement from the Borrowers.

 

(c)           In the event that the NonConsenting Lender fails to deliver to the
Agent the Notes held by the NonConsenting Lender as provided in Section
15.10(b), then:

 

(i)            The amount otherwise to be Transferred to the NonConsenting
Lender shall be Transferred to the Agent and held by the Agent, without
interest, to be turned over to the NonConsenting Lender upon delivery of the
Note held by that NonConsenting Lender.

 

(ii)           The Note held by the NonConsenting Lender shall have no force or
effect whatsoever.

 

(iii)          The NonConsenting Lender shall cease to be a “Lender”.

 

(iv)          The Lender(s) which have Transferred the amount to the Agent as
described above shall have succeeded to all rights and become subject to all of
the obligations of the NonConsenting Lender as “Lender”.

 

(d)           In the event that more than One (1) Lender wishes to require such
assignment, the NonConsenting Lender’s commitment hereunder shall be divided
among such Lenders, pro-rata based upon their respective Revolving Credit
Percentage Commitments and Term Loan Percentages, with the Agent coordinating
such transaction.

 

(e)           The Agent shall coordinate the retirement of the Note held by the
NonConsenting Lender and the issuance of Notes to those Lenders which “take-out”
such NonConsenting

 

121

--------------------------------------------------------------------------------


 

Lender, provided, however, no processing fee otherwise to be paid as provided in
Section 16.2(b) shall be due under such circumstances.

 

ARTICLE XVI.     SUCCESSORS AND ASSIGNS

 

16.1.       ASSIGNMENTS AND ASSUMPTIONS.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Agent and each Lender, and no Lender may assign or otherwise transfer any
of its rights or obligations hereunder except (i) to one or more Eligible
Assignees (in this Section 16.1(a), each an “Assignee Lender”) in accordance
with the provisions of subsection (c) of this Section, (ii) by way of
participation in accordance with the provisions of Section 16.3, (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
Section 16.5, or (iv) to an SPC in accordance with the provisions of Section
16.7.

 

(b)           Nothing in this Agreement, express or implied, shall be construed
to confer upon any Person (other than the Parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent, the Issuer, and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(c)           Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Dollar
Commitment and the Loans made by it (including for purposes of this subsection
(b), participations in L/C Obligations and in SwingLine Loans at the time owing
to it); provided that

 

(i)            The Agent and, in the case of assignments of Revolving Credit
Dollar Commitments, the Issuer and the SwingLine Lender, shall have given its
prior written consent to such assignment, which consent shall not be
unreasonably withheld, but need not be given if the proposed assignee is itself
a Lender or an Affiliate of a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee).

 

(ii)           Each partial assignment shall be made as an assignment of a
proportionate part of all the Assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Revolving Credit Dollar
Commitment assigned, as the case may be, except that this clause (ii) shall not
apply to rights in respect of SwingLine Loans.

 

(iii)          Except in the case of an assignment of the entire remaining
amount of the Assigning Lender’s Revolving Credit Dollar Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund, the aggregate amount of the Revolving
Credit Dollar Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Revolving

 

122

--------------------------------------------------------------------------------


 

Credit Dollar Commitment of such Lender is not then in effect, the principal
outstanding balance of the Revolving Credit Loans and/or the Term Loan of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall be at least $5,000,000 unless each of the Agent and, so
long as no Event of Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(iv)          The parties to such an assignment shall execute and deliver to the
Agent, for recording in the Register, an Assignment and Assumption substantially
in the form of EXHIBIT D, annexed hereto, or any other form approved by the
Agent (an “Assignment and Assumption”) together with a processing and
recordation fee in the amount set forth in SCHEDULE 16.1, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire.

 

(d)           The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Agent’s office a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and of the Revolving
Credit Percentage Commitment and Maximum Revolving Credit Dollar Commitment of
each Revolving Credit Lender, and principal amounts of the Loans and L/C
Obligations owing to, each Lender. The Register shall be available for
inspection by each of the Borrowers, the Issuer and each Lender (with respect
only to such Lender’s interest) at any reasonable time and from time to time
upon reasonable prior notice. The entries in the Register shall be conclusive
and binding on all Lenders. The Borrowers, the Agent, and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a “Lender” hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.

 

16.2.       EFFECT OF ASSIGNMENT.

 

(a)           Subject to acceptance and recording thereof by the Agent pursuant
to Section 16.1, from and after the effective date specified in an Assignment
and Assumption which has been executed, delivered, and recorded:

 

(i)            The Assignee Lender shall be a party to this Agreement and the
Loan Documents (and to any amendments thereof) and, to the extent of the
interest assigned by the Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement and the Loan Documents.

 

(ii)           The Assigning Lender shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s

 

123

--------------------------------------------------------------------------------


 

rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 19.8
and 19.9 with respect to facts and circumstances occurring prior to the
effective date of such assignment.

 

(b)           By executing and delivering an Assignment and Assumption, the
parties thereto confirm to and agree with each other and with all parties to
this Agreement as to those matters which are set forth in the subject Assignment
and Assumption.

 

16.3.       PARTICIPATIONS. Any Lender may, at any time, without the consent of,
or notice to, the Borrowers or the Agent, sell participations to one or more
Persons (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of that
Lender’s rights and/or obligations herein (including all or a portion of its
Revolving Credit Dollar Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or SwingLine Loans) owing to it); provided
that such Lender’s obligations under this Agreement shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and the Borrowers, the Agent, the Lenders, and
the Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 15.5(a),
(b), (c), (d) or (e) that affects such Participant. The Borrowers agree that
each Participant shall be entitled to the benefits of Section 19.8 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 16.1. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 19.17 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.22 as though it were
a Lender.

 

16.4.       LIMITATIONS UPON PARTICIPANT RIGHTS.

 

A Participant shall not be entitled to receive any greater payment hereunder
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 19.8 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 19.8 as though it were a
Lender.

 

16.5.       CERTAIN PLEDGES.

 

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any pledgee or assignee for such Lender as a party hereto.

 

124

--------------------------------------------------------------------------------


 

16.6.       ELECTRONIC EXECUTION OF ASSIGNMENTS.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity, or enforceability as a manually executed signature or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signature in Global and National Commerce Act, the New York State Electronics
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transfers Act.

 

16.7.       SPECIAL PURPOSE FUNDING VEHICLES.

 

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Agent and the
Borrowers (an “SPC”) the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Revolving Credit Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Revolving Credit Loan,
the Granting Lender shall be obligated to make such Revolving Credit Loan
pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Agent as is required under Section 2.23. Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement, (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Revolving Credit Loan by an SPC hereunder shall utilize the
Revolving Credit Dollar Commitment of the Granting Lender to the same extent,
and as if, such Revolving Credit Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Agent, and with the payment of a processing fee
in the amount of $2,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

125

--------------------------------------------------------------------------------


 

16.8.       RESIGNATION AFTER ASSIGNMENT.

 

Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Dollar Commitment and Loans
pursuant to Section 16.1 above, Bank of America may, (i) upon 30 days’ notice to
the Borrowers and the Lenders, resign as Issuer and/or (ii) upon 30 days’ notice
to the Borrowers, resign as SwingLine Lender. In the event of any such
resignation as Issuer or SwingLine Lender, the Borrowers shall be entitled to
appoint from among the Lenders a successor Issuer or SwingLine Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as Issuer or SwingLine
Lender, as the case may be. If Bank of America resigns as Issuer, it shall
retain all the rights, powers, privileges and duties of the Issuer hereunder
with respect to all L/Cs outstanding as of the effective date of its resignation
as Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Margin Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.20. If Bank of America resigns as
SwingLine Lender, it shall retain all the rights of the SwingLine Lender
provided for hereunder with respect to SwingLine Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Margin Loans or fund risk participations in
outstanding SwingLine Loans pursuant to Section 2.24. Upon the appointment of a
successor Issuer and or SwingLine Lender, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuer or SwingLine Lender, as the case may be, and (b) the successor
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to assume effectively the obligations of Bank of
America with respect to such Letters of Credit.

 

16.9.       ACCESSION. Subject to the terms of Section 16.10 herein, the
Borrowers may, with the consent of the Agent, request Eligible Assignees (each
such Eligible Assignee, an “Acceding Lender”) to become party to this Credit
Agreement by entering into an Instrument of Accession in substantially the form
of EXHIBIT F hereto (an “Instrument of Accession”) with the Borrowers and the
Agent and assuming thereunder a Revolving Credit Dollar Commitment, in an amount
to be agreed upon by the Borrowers, such Acceding Lender and the Agent, to make
Revolving Credit Loans and participate in the risk relating to the Letters of
Credit pursuant to the terms hereof, and the Maximum Revolving Credit Ceiling
shall thereupon be increased by the amount of such Acceding Lender’s Revolving
Credit Dollar Commitment; provided, however, that (a) the Agent shall have given
its prior written consent to such accession and (b) in no event shall the
Maximum Revolving Credit Ceiling be increased under any one or more of such
Instruments of Accession so as to exceed, in the aggregate, $400,000,000. On the
effective date specified in any Instrument of Accession, SCHEDULE 2.22 hereto
shall be deemed to be amended to reflect (a) the name, address, Revolving Credit
Dollar Commitment and Revolving Credit Percentage Commitment of such Acceding
Lender, (b) the Maximum Revolving Credit Ceiling as increased by such Acceding
Lender’s Revolving Credit Dollar Commitment, and (c) the changes to the other
Lenders’ respective Revolving Credit Percentage Commitments and any changes to
the other Lenders’ respective Revolving Credit Dollar Commitments (in the event
such Lender is also the Acceding Lender) resulting from such assumption and such
increased Maximum Revolving Credit Ceiling.

 

126

--------------------------------------------------------------------------------


 

If on the effective date specified in any Instrument of Accession, there are
Revolving Credit Loans then outstanding or exposure in respect of then
outstanding L/Cs, the Acceding Lender shall purchase Revolving Credit Loans and
exposure in respect of outstanding L/Cs from each other Lender in an amount such
that, after such purchase or purchases, the amount of outstanding Revolving
Credit Loans and exposure in respect of outstanding L/Cs from each Lender shall
equal such Lender’s respective Revolving Credit Percentage Commitment, as set
forth on SCHEDULE 2.22 multiplied by the aggregate amount of Revolving Credit
Loans outstanding and exposure in respect of outstanding L/Cs from all Lenders.
To the extent that any outstanding Revolving Credit Loans bear interest at the
LIBOR Rate, the Borrowers shall pay any additional costs described in Section
2.10(e) incurred by any Lender.

 

16.10.     OPTIONAL INCREASE OF MAXIMUM REVOLVING CREDIT CEILING.

 

So long as an Event of Default shall not have occurred and be continuing or
would result therefrom, and subject to all terms and conditions set forth in the
Loan Agreement, the Lead Borrower may request, by prior written notice to the
Agent, that the Maximum Revolving Credit Ceiling be increased up to
$400,000,000; provided, however, that the Maximum Revolving Credit Ceiling shall
not be increased pursuant to this provision so long as any Term Loan B
Obligations remain outstanding. The Lead Borrower may, after initially
requesting the existing Revolving Credit Lenders to increase on a pro rata basis
their respective Revolving Credit Dollar Commitments and after receiving no
response from such Revolving Credit Lenders after a period of five (5) Business
Days (in which case the Lead Borrower may conclusively presume such Revolving
Credit Lenders do not wish to increase their respective Revolving Credit Dollar
Commitments) or after receiving confirmation in writing that such Revolving
Credit Lenders do not wish to increase their respective Revolving Credit Dollar
Commitments (or if the aggregate desired increase in Revolving Credit Dollar
Commitment by the existing Revolving Credit Lenders is not sufficient to satisfy
the increase in the Maximum Revolving Credit Ceiling requested by the Lead
Borrower), solicit Eligible Assignees to become new Revolving Credit Lenders
pursuant to the terms of Section 16.9 herein, provided that (a) each Person that
becomes a new Revolving Credit Lender shall agree to become a party to, and
shall assume and agree to be bound by, this Agreement, subject to all terms and
conditions thereof; (b) no Revolving Credit Lender shall have an obligation to
the Borrowers to increase its Revolving Credit Dollar Commitment; and (c) in no
event shall the addition of any Revolving Credit Lender increase the Maximum
Revolving Credit Ceiling to an amount greater than $400,000,000.

 

ARTICLE XVII.   NOTICES

 

17.1.       NOTICE ADDRESSES. All notices, demands, and other communications
made in respect of any Loan Document (other than a request for a loan or advance
or other financial accommodation under the Revolving Credit or the Term Loan or
a notice or other communication expressly permitted to be given by telephone)
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone numbers) to the following addresses,
each of which may be changed upon Seven (7) days written notice to all others
given by certified mail, return receipt requested:

 

127

--------------------------------------------------------------------------------


 

 

If to the Agent:

 

 

Bank of America, N.A.

 

100 Federal Street

 

Boston, Massachusetts 02110

 

Attention:

Peter A. Foley

 

 

Vice President

 

Fax:

(617) 434-4339

 

With a copy to:

 

 

Bingham McCutchen LLP

 

150 Federal Street

 

Boston, Massachusetts 02110

 

Attention:

Robert A. J. Barry, Esquire

 

Fax:

(617) 951-8736

 

If to the Borrowers:

 

 

c/o Gander Mountain Company

 

180 East Fifth Street, Suite 1300

 

St. Paul, Minnesota 55101

 

Attention:

Chief Financial Officer

 

Fax:

(651) 325-2001

 

With a copy to:

 

 

Gander Mountain Company

 

180 East Fifth Street, Suite 1300

 

St. Paul, Minnesota 55101

 

Attention:

Legal Department

 

Fax:

(651) 325-2006

 

In addition, each Lender agrees to notify the Agent from time to time to ensure
that the Agent has on record (i) an effective address, contact name, telephone
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

 

17.2.       NOTICE GIVEN.

 

(a)           Except as otherwise specifically provided herein, notices shall be
deemed made and correspondence received, as follows (all times being local to
the place of delivery or receipt):

 

(i)            By mail: the sooner of when actually received or Three (3) days
following deposit in the United States mail, postage prepaid.

 

128

--------------------------------------------------------------------------------


 

(ii)           By recognized overnight express delivery: the Business Day
following the day when sent.

 

(iii)          By Hand: If delivered on a Business Day after 9:00AM and no later
than Three (3) hours prior to the close of customary business hours of the
recipient, when delivered. Otherwise, at the opening of the then next Business
Day.

 

(iv)          By Facsimile transmission (which must include a header on which
the party sending such transmission is indicated): If sent on a Business Day
after 9:00AM and no later than Three (3) hours prior to the close of customary
business hours of the recipient, One (1) hour after being sent. Otherwise, at
the opening of the then next Business Day.

 

(b)           Rejection or refusal to accept delivery and inability to deliver
because of a changed address or Facsimile Number for which no due notice was
given shall each be deemed receipt of the notice sent.

 

(c)           The Agent, the Issuer, the Revolving Credit Lenders and the Term
Loan Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrowers even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrowers
shall indemnify the Agent, the Issuer, each Revolving Credit Lender, each Term
Loan Lender and the Related Parties of each of them from all losses, costs,
expenses, and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrowers. All telephonic
notices to and other telephonic communications with the Agent may be recorded by
the Agent and each of the parties hereto hereby consents to such recording.

 

17.3.       WIRE INSTRUCTIONS NOTICE GIVEN. Subject to change in the same manner
that a notice address may be changed (as to which, see Section 17.1), wire
transfers to the Agent shall be made in accordance with the following wire
instructions:

 

Bank of America, N.A.

ABA Number:

 

026-009-593

Account Number:

 

530-39952

Reference:

 

Gander Mountain

 

ARTICLE XVIII.  TERM

 

18.1.       TERMINATION OF REVOLVING CREDIT AND TERM LOAN. The Revolving Credit
and Term Loan A shall remain in effect (subject to suspension as provided in
Section 2.5(g) hereof) until the Termination Date. Term Loan B shall remain in
effect until the earlier of (i) the Maturity Date with respect to Term Loan B
and (ii) the Termination Date.

 

129

--------------------------------------------------------------------------------


 

18.2.       ACTIONS ON TERMINATION.

 

(a)           On the Termination Date, the Borrowers shall pay the Agent
(whether or not then due), in immediately available funds, all then Liabilities
including, without limitation: the following:

 

(i)            The entire balance of the Loan Account (including the unpaid
principal balance of the Revolving Credit Loans, and the SwingLine Loan ) and
the Term Loan.

 

(ii)           Any then remaining installments of the Upfront Fee.

 

(iii)          Any then remaining installments of the Agent’s Fee.

 

(iv)          Any payments due on account of the indemnification obligations
included in Section 2.10(e).

 

(v)           Any accrued and unpaid Unused Line Fee.

 

(vi)          Any applicable Revolving Credit Early Termination Fee or Term Loan
A Early Termination Fee.

 

(vii)         All unreimbursed costs and expenses of the Agent and of Lenders’
Special Counsel for which the Borrowers are responsible.

 

(b)           On the Termination Date, the Borrowers shall also make such
arrangements concerning any L/Cs then outstanding as are reasonably satisfactory
to the Agent.

 

(c)           Until such payment (Section 18.2(a)) and arrangements concerning
L/Cs (Section 18.2(b)), all provisions of this Agreement, other than those
included in Article 2 which place any obligation on the Agent or any Lender to
make any loans or advances or to provide any financial accommodations to the
Borrowers shall remain in full force and effect until all Liabilities shall have
been paid in full.

 

(d)           The release by the Agent of the Collateral Interests granted the
Agent by the Borrowers hereunder may be upon such conditions and
indemnifications as the Agent may require.

 

ARTICLE XIX.     GENERAL

 

19.1.       PROTECTION OF COLLATERAL. The Agent’s sole duty with respect to the
custody, safe keeping and physical preservation of the Collateral in its
possession, under §9-207 of the UCC or otherwise, shall be to deal with such
Collateral in the same manner as the Agent deals with similar property for its
own account.

 

19.2.       PUBLICITY. Subject to the approval of the Borrowers, such approval
not to be unreasonably withheld, the Agent may issue a “tombstone” notice of the
establishment of the credit facility contemplated by this Agreement and may make
reference to the Borrowers (and

 

130

--------------------------------------------------------------------------------


 

may utilize any logo or other distinctive symbol associated with the Borrower)
in connection with any advertising, promotion, or marketing undertaken by the
Agent.

 

19.3.       SEVERABILITY. Any determination that any provision of this Agreement
or any application thereof is invalid, illegal, or unenforceable in any respect
in any instance shall not affect the validity, legality, or enforceability of
such provision in any other instance, or the validity, legality, or
enforceability of any other provision of this Agreement.

 

19.4.       THE PLATFORM. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF ANY BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM ANY BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH ANY BORROWER MATERIALS OR THE PLATFORM. IN NO EVENT
SHALL THE AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWERS, ANY LENDER, THE ISSUER OR ANY
OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWERS’ OR THE
AGENT’S TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED
BY A COURT OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO
HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT
PARTY; PROVIDED, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO
THE BORROWERS, ANY LENDER, THE ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES).

 

19.5.       AMENDMENTS. COURSE OF DEALING.

 

(a)           This Agreement and the other Loan Documents incorporate all
discussions and negotiations between the Borrowers and the Agent and each
Lender, either express or implied, concerning the matters included herein and in
such other instruments, any custom, usage, or course of dealings to the contrary
notwithstanding. No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions thereof. No
failure by the Agent or any Lender to give notice to the Borrowers of the
Borrowers’ having failed to observe and comply with any warranty or covenant
included in any Loan Document shall constitute a waiver of such warranty or
covenant or the amendment of the subject Loan Document. No change made by the
Agent to the manner by which Borrowing Base is determined shall obligate the
Agent to continue to determine Borrowing Base in that manner.

 

131

--------------------------------------------------------------------------------


 

(b)           The Borrowers may undertake any action otherwise prohibited
hereby, and may omit to take any action otherwise required hereby, upon and with
the express prior written consent of the Agent given in accordance with the
provisions of this Agreement. Subject to Article 15, no modification, amendment,
or waiver of any provision of any Loan Document and no consent to any departure
by the Borrowers or any other Loan Party therefrom, shall be effective unless
executed in writing by or on behalf of the party to be charged with such
modification, amendment, or waiver (and if such party is the Agent then by a
duly authorized officer thereof). Any modification, amendment, or waiver
provided by the Agent shall be in reliance upon all representations and
warranties theretofore made to the Agent by or on behalf of the Borrowers (and
any guarantor, endorser, or surety of the Liabilities) and consequently may be
rescinded in the event that any of such representations or warranties was not
true and complete in all material respects when given. Any such amendment,
waiver or consent as described in this Section 19.5(b) shall be effective only
in the specific instance and for the specific purpose for which given.

 

(c)           No amendment, waiver or consent shall, unless in writing and
signed by the Issuer in addition to the Revolving Credit Lenders and the Term
Loan Lenders required above, affect the rights or duties of the Issuer under
this Agreement or any Issuer Document relating to any L/C issued or to be issued
by it. No amendment, waiver or consent shall, unless in writing and signed by
the SwingLine Lender in addition to the Revolving Credit Lenders and the Term
Loan Lenders required above, affect the rights or duties of the SwingLine Lender
under this Agreement. No amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Revolving Credit Lenders and Term
Loan Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document. Notwithstanding anything to the contrary
herein, no Delinquent Revolving Credit Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Loan
Commitment of such Revolving Credit Lender may not be increased or extended
without the consent of such Revolving Credit Lender.

 

19.6.       POWER OF ATTORNEY. In connection with all powers of attorney
included in this Agreement, the Borrowers hereby grant unto the Agent (acting
through any of its officers) full power to do any and all things necessary or
appropriate in connection with the exercise of such powers as fully and
effectually as the Borrowers might or could do, hereby ratifying all that said
attorney shall do or cause to be done by virtue of this Agreement. No power of
attorney set forth in this Agreement shall be affected by any disability or
incapacity suffered by the Borrowers and each shall survive the same. All powers
conferred upon the Agent by this Agreement, being coupled with an interest,
shall be irrevocable until this Agreement is terminated by a written instrument
executed by a duly authorized officer of the Agent.

 

19.7.       APPLICATION OF PROCEEDS. The proceeds of any collection, sale, or
disposition of the Collateral, or of any other payments received hereunder,
shall be applied towards the Liabilities in such order and manner as the Agent
determines in its sole discretion, consistent, however, with Sections 13.6 and
13.7 and any other applicable provisions of this Agreement. The Borrowers shall
remain liable for any deficiency remaining following such application.

 

132

--------------------------------------------------------------------------------


 

19.8.       INCREASED COSTS. If, as a result of any change arising after the
Restatement Effective Date in any Requirement of Law, or of the interpretation
or application thereof by any court or by any governmental or other authority or
entity charged with the administration thereof, whether or not having the force
of law, which:

 

(a)           subjects any Lender to any taxes or changes the basis of taxation,
or increases any existing taxes, on payments of principal, interest or other
amounts payable by the Borrowers to the Agent or any Lender under this Agreement
(except for taxes on the Agent or any Lender based on net income or capital);

 

(b)           imposes, modifies or deems applicable any reserve, cash margin,
special deposit or similar requirements against assets held by, or deposits in
or for the account of or loans by or any other acquisition of funds by the
relevant funding office of any Lender;

 

(c)           imposes on any Lender any other condition with respect to any Loan
Document; or

 

(d)           imposes on any Lender a requirement to maintain or allocate
capital in relation to the Liabilities;

 

and the result of any of the foregoing, in such Lender’s reasonable opinion, is
to increase the cost to that Lender of making or maintaining any loan, advance
or financial accommodation or to reduce the income receivable by that Lender in
respect of any loan, advance or financial accommodation by an amount which that
Lender deems to be material, then upon written notice from the Agent, from time
to time, to the Borrowers (such notice to set out in reasonable detail the facts
giving rise to and a summary calculation of such increased cost or reduced
income), the Borrowers shall forthwith pay to the Agent, for the benefit of the
subject Lender, upon receipt of such notice, that amount which shall compensate
the subject Lender for such additional cost or reduction in income.

 

19.9.       EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)           Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates (including the
reasonable fees, charges, and disbursements of counsel for the Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery, and administration of this
Agreement and the other Loan Documents or any amendments, modifications, waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Agent in connection with the issuance,
amendment, renewal or extension of any L/C or any demand for payment thereunder,
and (iii) all out-of-pocket expenses incurred by the Agent or any Lender
(including the fees, charges, and disbursement of any counsel for the Agent or
any Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 19.9, or (B) in
connection with the Loans made or L/Cs issued

 

133

--------------------------------------------------------------------------------


 

hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or L/Cs.

 

(b)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Agent (and any sub-agent thereof) and each Lender, and each Related Party of
any of the foregoing Persons (each such Person, an “Indemnified Person”)
against, and hold each Indemnified Person harmless from, any and all losses,
claims, damages, liabilities, and related expenses (including the fees, charges,
and disbursements of any counsel for any Indemnified Person), and shall
indemnify and hold harmless each Indemnified Person from all fees and time
charges and disbursements for attorneys who may be employees of any Indemnified
Person, incurred by any Indemnified Person or asserted against any Indemnified
Person by any third party or by the Borrowers or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Revolving Credit Loan or L/C,
all or any portion of the Term Loan, or the use or proposed use of the proceeds
therefrom (including any refusal by the Agent to honor a demand for payment
under a L/C if the documents presented in connection with such demand do not
strictly comply with the terms of such L/C), (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property owned or
operated by the Borrowers or any of their Subsidiaries, or any Environmental
Liability related in any way to the Borrowers or any of their Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers or any other Loan
Party, and regardless of whether any Indemnified Person is a party thereto, in
all cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnified Person; provided
that such indemnity shall not, as to any Indemnified Person, be available to the
extent that such losses, claims, damages, liabilities or related expenses (x)
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Person or (y) result from a claim brought by the Borrowers or
any other Loan Party against an Indemnified Person for breach in bad faith of
such Indemnified Person’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrowers shall not assert, and hereby waives,
any claim against any Indemnified Person, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or L/C or the
use of the proceeds thereof. No Indemnified Person referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission

 

134

--------------------------------------------------------------------------------


 

systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(d)           Payments. All amounts due under this Section 19.9 shall be payable
not later than Ten (10) Business Days after demand therefor.

 

(e)           Survival. The agreements in this Section 19 shall survive the
resignation of the Agent, the replacement of any Revolving Credit Lender or Term
Loan Lender, the termination of the Loan Commitments and the repayment,
satisfaction or discharge of all the other Liabilities.

 

19.10.     COPIES AND FACSIMILES. Each Loan Document and all documents and
papers which relate thereto which have been or may be hereinafter furnished the
Agent or any Lender may be reproduced by that Lender or by the Agent by any
photographic, microfilm, xerographic, digital imaging, or other process, and
such Person making such reproduction may destroy any document so reproduced. Any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business). Any facsimile which bears proof of transmission shall be binding on
the party which or on whose behalf such transmission was initiated and likewise
shall be so admissible in evidence as if the original of such facsimile had been
delivered to the party which or on whose behalf such transmission was received.

 

19.11.     MASSACHUSETTS LAW. This Agreement and all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by the laws of The Commonwealth of Massachusetts.

 

19.12.     CONSENT TO JURISDICTION.

 

(a)           Each Borrower agrees that any legal action, proceeding, case, or
controversy against the Borrowers with respect to any Loan Document may be
brought in the Superior Court of Suffolk County Massachusetts or in the United
States District Court, District of Massachusetts, sitting in Boston,
Massachusetts, as the Agent may elect in the Agent’s sole discretion. By
execution and delivery of this Agreement, each Borrower, for itself and in
respect of its property, accepts, submits, and consents generally and
unconditionally, to the jurisdiction of the aforesaid courts.

 

(b)           Each Borrower WAIVES personal service of any and all process upon
it, and irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to such Borrower at the Borrower’s
address for notices as specified herein, such service to become effective Five
(5) Business Days after such mailing.

 

(c)           Each Borrower WAIVES any objection based on forum non conveniens
and any objection to venue of any action or proceeding instituted under any of
the Loan Documents and consents to the granting of such legal or equitable
remedy as is deemed appropriate by the Court.

 

135

--------------------------------------------------------------------------------


 

(d)           Nothing herein shall affect the right of the Agent to bring legal
actions or proceedings in any other competent jurisdiction.

 

(e)           Each Borrower agrees that any action commenced by the Borrowers
asserting any claim arising under or in connection with this Agreement or any
other Loan Document shall be brought solely in the Superior Court of Suffolk
County Massachusetts or in the United States District Court, District of
Massachusetts, sitting in Boston, Massachusetts, and that such Courts shall have
exclusive jurisdiction with respect to any such action.

 

19.13.     CONFIDENTIALITY. Each of the Revolving Credit Lenders, the Term Loan
Lenders, the Issuer, and the Agent agrees, on behalf of itself and each of its
affiliates, directors, officers, employees and representatives, to use
reasonable precautions to keep confidential, in accordance with their customary
procedures for handling Information (as defined below) of the same nature and in
accordance with safe and sound banking practices, any Information, provided that
nothing herein shall limit the disclosure of any such Information (a) after such
Information shall have become public other than through a violation of this
Section 19.13, or becomes available to any of the Lenders or the Agent on a
nonconfidential basis from a source other than the Borrowers, (b) to the extent
required by statute, rule, regulation or judicial process, (c) to counsel for
any of the Lenders or the Agent, (d) to bank examiners or any other regulatory
authority having jurisdiction over any Lender or the Agent, or to auditors or
accountants, (e) to the Agent or any Lender, (f) in connection with any
litigation to which any one or more of the Lenders or the Agent is a party, or
in connection with the enforcement of rights or remedies hereunder or under any
other Loan Document, (g) to an affiliate of any Lender or the Agent, or (h) to
any actual or prospective assignee or participant or any actual or prospective
counterparty (or its advisors) to any swap or derivative transactions referenced
to credit or other risks or events arising under this Agreement or any other
Loan Document so long as such assignee, participant or counterparty, as the case
may be, agrees to be bound by the provisions of this Section 19.13.

 

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Agent, any Lender or the Issuer on a nonconfidential basis
prior to disclosure by the Borrowers or any Subsidiary, provided that, in the
case of information received from the Borrowers or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of the Agent, the Lenders and the Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Applicable Law.

 

136

--------------------------------------------------------------------------------


 

19.14.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Event of Default at the time of any issuance,
extension or renewal of any L/Cs, and shall continue in full force and effect as
long as any Loan or any other Liability hereunder shall remain unpaid or
unsatisfied or any L/C shall remain outstanding.

 

19.15.     RULES OF CONSTRUCTION. The following rules of construction shall be
applied in the interpretation, construction, and enforcement of this Agreement
and of the other Loan Documents:

 

(a)           Unless otherwise specifically provided for herein, interest on
Base Margin Loans and all or any relevant portion of the Term Loan, and any fee
or charge which is stated as a per annum percentage shall be calculated based on
a 365 day year and actual days elapsed and interest on LIBOR Loans and all or
any relevant portion of the Term Loan shall be calculated based on a 360 day
year and actual days elapsed.

 

(b)           Words in the singular include the plural and words in the plural
include the singular.

 

(c)           Cross references to Sections in this Agreement begin with the
Article in which that Section appears, followed by a colon, and then the Section
to which reference is made. (For example, a reference to “Section 6.6” is to
Section 6.6, which appears in Article 6 of this Agreement).

 

(d)           Titles, headings (indicated by being underlined or shown in SMALL
CAPITALS) and any Table of Contents are solely for convenience of reference; do
not constitute a part of the instrument in which included; and do not affect
such instrument’s meaning, construction, or effect.

 

(e)           The words “includes” and “including” are not limiting.

 

(f)            Text which follows the words “including, without limitation” (or
similar words) is illustrative and not limitational.

 

(g)           Text which is shown in italics (except for parenthesized
italicized text), underlined, shown in bold, shown IN ALL CAPITAL LETTERS, or in
any combination of the foregoing, shall be deemed to be conspicuous.

 

(h)           The words “may not” are prohibitive and not permissive.

 

(i)            Any reference to a Person’s “knowledge” (or words of similar
import) are to such Person’s knowledge assuming that such Person has undertaken
reasonable and diligent

 

137

--------------------------------------------------------------------------------


 

investigation with respect to the subject of such “knowledge” (whether or not
such investigation has actually been undertaken).

 

(j)            Terms which are defined in one section of any Loan Document are
used with such definition throughout the instrument in which so defined.

 

(k)           The symbol “$” refers to United States Dollars.

 

(l)            Unless limited by reference to a particular Section or provision,
any reference to “herein”, “hereof”, or “within” is to the entire Loan Document
in which such reference is made.

 

(m)          References to “this Agreement” or to any other Loan Document is to
the subject instrument as amended to the date on which application of such
reference is being made.

 

(n)           Except as otherwise specifically provided, all references to time
are to Boston time.

 

(o)           In the determination of any notice, grace, or other period of time
prescribed or allowed hereunder:

 

(i)            Unless otherwise provided (A) the day of the act, event, or
default from which the designated period of time begins to run shall not be
included and the last day of the period so computed shall be included unless
such last day is not a Business Day, in which event the last day of the relevant
period shall be the then next Business Day and (B) the period so computed shall
end at 5:00 PM on the relevant Business Day.

 

(ii)           The word “from” means “from and including”.

 

(iii)          The words “to” and “until” each mean “to, but excluding”.

 

(iv)          The word “through” means “to and including”.

 

(p)           The Loan Documents shall be construed and interpreted in a
harmonious manner and in keeping with the intentions set forth in Section 19.16
hereof, provided, however, in the event of any inconsistency between the
provisions of this Agreement and any other Loan Document, the provisions of this
Agreement shall govern and control.

 

(q)           This Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the Agent
and the Borrowers, and are the product of discussions and negotiations among all
parties. Accordingly, this Agreement and the other Loan Documents are not
intended to be construed against the Agent or any of the Lenders merely on
account of the Agent’s or any Lender’s involvement in the preparation of such
documents

 

19.16.     INTENT. It is intended that:

 

(a)           This Agreement take effect as a sealed instrument.

 

138

--------------------------------------------------------------------------------


 

(b)           The scope of all Collateral Interests created by the Borrowers to
secure the Liabilities be broadly construed in favor of the Agent and that they
cover all assets of the Borrowers, other than the Excluded Gander Collateral.

 

(c)           All Collateral Interests created in favor of the Agent at any time
and from time to time secure all Liabilities, whether now existing or
contemplated or hereafter arising.

 

(d)           All reasonable costs, expenses, and disbursements incurred by the
Agent, the Lead Arranger and, to the extent provide in Section 19.9 each Lender,
in connection with such Person’s relationship(s) with the Borrowers shall be
borne by the Borrowers.

 

(e)           Unless otherwise explicitly provided herein, the Agent’s consent
to any action of the Borrowers which is prohibited unless such consent is given
may be given or refused by the Agent in its sole discretion and without
reference to Section 2.17 hereof.

 

19.17.     RIGHT OF SET-OFF. Any and all deposits or other sums at any time
credited by or due to the Borrowers from the Agent or any Lender or any
Participant or from any Affiliate of any of the foregoing, and any cash,
securities, instruments or other property of the Borrowers in the possession of
any of the foregoing, whether for safekeeping or otherwise (regardless of the
reason such Person had received the same) shall at all times constitute security
for all Liabilities and for any and all obligations of the Borrowers to the
Agent and such Lender or any Participant or such Affiliate and may be applied or
set off against the Liabilities and against such obligations at any time,
whether or not such are then due and whether or not other collateral is then
available to the Agent or that Lender.

 

19.18.     MAXIMUM INTEREST RATE. Regardless of any provision of any Loan
Document, neither the Agent nor any Lender shall be entitled to contract for,
charge, receive, collect, or apply as interest on any Liability, any amount in
excess of the maximum rate imposed by Applicable Law. Any payment which is made
which, if treated as interest on a Liability would result in such interest’s
exceeding such maximum rate shall be held, to the extent of such excess, as
additional collateral for the Liabilities as if such excess were “Collateral.”

 

19.19.     WAIVERS.

 

(a)           Each Borrower (and all guarantors, endorsers, and sureties of the
Liabilities) makes each of the waivers included in Section 19.19(b), below,
knowingly, voluntarily, and intentionally, and understands that Agent and each
Lender, in establishing the facilities contemplated hereby and in providing
loans and other financial accommodations to or for the account of the Borrowers
as provided herein, whether not or in the future, is relying on such waivers.

 

(b)           EACH BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY
RESPECTIVELY WAIVES THE FOLLOWING:

 

(i)            Except as otherwise specifically required hereby, notice of
non-payment, demand, presentment, protest and all forms of demand and notice,
both with respect to the Liabilities and the Collateral.

 

139

--------------------------------------------------------------------------------


 

(ii)           Except as otherwise specifically required hereby, the right to
notice and/or hearing prior to the Agent’s exercising of the Agent’s rights upon
default.

 

(iii)          THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN
WHICH THE AGENT OR ANY LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST THE AGENT OR ANY LENDER OR IN WHICH THE
AGENT OR ANY LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
ARISES OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN THE
BORROWERS OR ANY OTHER PERSON AND THE AGENT AND EACH LENDER LIKEWISE WAIVES THE
RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR CONTROVERSY).

 

(iv)          The benefits or availability of any stay, limitation, hindrance,
delay, or restriction (including, without limitation, any automatic stay which
otherwise might be imposed pursuant to Section 362 of the Bankruptcy Code) with
respect to any action which the Agent may or may become entitled to take
hereunder.

 

(v)           Any defense, counterclaim, set-off, recoupment, or other basis on
which the amount of any Liability, as stated on the books and records of the
Agent, could be reduced or claimed to be paid otherwise than in accordance with
the tenor of and written terms of such Liability.

 

(vi)          Any claim to consequential, special, or punitive damages.

 

(c)           For the avoidance of doubt, the Agent and the Lenders hereby waive
any Default or Event of Default arising pursuant to Section 6.11(a) of the
Existing Loan Agreement for the Reference Period (as defined in the Existing
Loan Agreement) ending on November 3, 2007.

 

19.20.     US PATRIOT ACT NOTICE.

 

Each Lender that is subject to the Act (as hereinafter defined) and the Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrowers in accordance with the Patriot Act.

 

19.21.     TRANSITIONAL ARRANGEMENTS.

 

(a)          Existing Loan Agreement Superseded. On the Restatement Effective
Date, this Agreement shall supersede the Existing Loan Agreement in its
entirety, except as provided in this Section 19.21. On the Restatement Effective
Date, the rights and obligations of the parties evidenced by the Existing Loan
Agreement shall be evidenced by this Agreement and the other Loan Documents, the
Existing Loans shall be continued as Revolving Credit Loans and Term

 

140

--------------------------------------------------------------------------------


 

Loan A as defined herein, respectively, and the Existing Letters of Credit
issued by the Agent for the account of the Borrowers prior to the Restatement
Effective Date shall be treated as L/Cs under this Agreement. The parties hereto
agree that the changes to the terms and conditions of the Existing Loan
Agreement set out herein and the execution of these presents shall not
constitute novation and all the security interests, pledges and other collateral
of whatever nature securing any of the Liabilities shall continue to apply to
the Existing Loan Agreement, as amended and restated by these presents, and to
the other Loan Documents. Without limiting the generality of the foregoing and
to the extent necessary, the Lenders and the Agent reserve all of their rights
under each of the Loan Documents.

 

(b)          Interest and Fees under Superseded Existing Loan Agreement. All
interest and fees and expenses, if any, owing or accruing under or in respect of
the Existing Loan Agreement through the Restatement Effective Date shall be
calculated as of the Restatement Effective Date (pro rated in the case of any
fractional periods). Commencing on the Restatement Effective Date, the fees
hereunder shall be payable by the Borrowers to the Agent in accordance with
Article 2.

 

19.22.     LEAD BORROWER.

 

Each Borrower hereby irrevocably appoints Gander as the borrowing agent and
attorney-in-fact for all Borrowers (the “Lead Borrower”) which appointment shall
remain in full force and effect unless and until the Agent shall have received
prior written notice signed by each Borrower that such appointment has been
revoked and that another Borrower has been appointed Lead Borrower. Each
Borrower hereby irrevocably appoints and authorizes the Lead Borrower (i) to
provide the Agent with all notices with respect to Loans obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Lead Borrower deems appropriate on
its behalf to obtain Loans and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral of the Borrowers in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to the Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lenders shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lenders to do so,
and in consideration thereof, each Borrower hereby jointly and severally agrees
to indemnify each member of the Lenders and hold each member of the Lenders
harmless against any and all liability, expense, loss or claim of damage or
injury, made against the Lenders by any Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Loan
Account and Collateral of the Borrowers as herein provided, (b) the Lenders’
relying on any instructions of the Lead Borrower, or (c) any other action taken
by the Agent or the Lenders hereunder or under the other Loan Documents in
reliance upon any notice or instruction given by the Lead Borrower, except that
Borrowers will have no liability to the Agent or any Lender or any of their
respective Affiliates, officers, directors, employees, attorneys, and agents
under this Section 19.22 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted

 

141

--------------------------------------------------------------------------------


 

solely from the gross negligence or willful misconduct of the Agent or the
applicable Lender, as the case may be.

 

[Signature Pages Follow]

 

142

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Loan and Security Agreement to be executed by their respective officers
thereunto duly authorized as of the day and year first above written.

 

 

GANDER MOUNTAIN COMPANY

 

 

 

By:

  /s/ Robert J. Vold

 

 

Name: Robert J. Vold

 

 

Title: Treasurer

 

 

 

OVERTON’S HOLDING COMPANY

 

 

 

By:

  /s/ Robert J. Vold

 

 

Name: Robert J. Vold

 

 

Title: Treasurer

 

 

 

OVERTON’S ACQUISITION CORP.

 

 

 

By:

  /s/ Robert J. Vold

 

 

Name: Robert J. Vold

 

 

Title: Treasurer

 

 

 

OVERTON’S, INC.

 

 

 

By:

  /s/ Robert J. Vold

 

 

Name: Robert J. Vold

 

 

Title: Treasurer

 

 

 

CONSUMERS MARINE ELECTRONICS, INC.

 

 

 

By:

  /s/ Robert J. Vold

 

 

Name: Robert J. Vold

 

 

Title: Treasurer

 

 

 

OVERTON’S MANAGEMENT COMPANY,
LLC

 

 

 

By:

  /s/ Robert J. Vold

 

 

Name: Robert J. Vold

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Agent and as a

 

Lender

 

 

 

By:

  /s/ Peter A. Foley

 

 

Name: Peter A. Foley

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Documentation Agent and as a

 

Lender

 

 

 

By:

  /s/ Rebecca A. Ford

 

 

Name: Rebecca A. Ford

 

 

Title: Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

as Collateral Agent and as a Revolving Credit

 

Lender

 

 

 

By:

  /s/ Adrian Avalos

 

 

Name: Adrian Avalos

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Revolving

 

Credit Lender

 

 

 

By:

  /s/ David B. Julie

 

Name: David B. Julie

 

Title: Associate Director, Banking Products

 

 Services, US

 

 

 

By:

  /s/ Mary E. Evans

 

 

Name: Mary E. Evans

 

 

Title: Associate Director, Banking Products

 

 

 Services, US

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, INC., (f/k/a

 

Foothill Capital Corporation), as Syndication Agent

 

and as a Lender

 

 

 

By:

  /s/ Rina Shinoda

 

 

Name: Rina Shinoda

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

LASALLE RETAIL FINANCE, a division of

 

LaSalle Business Credit, LLC, as agent for LaSalle

 

Bank Midwest N.A., as a Lender

 

 

 

By:

  /s/ Jeff Ryan

 

 

Name:  Jeff Ryan

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

TD BANKNORTH, N.A.

 

 

 

 

 

By:

  /s/ Matthew Leighton

 

 

Name:  Matthew Leighton

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BUSINESS CREDIT, INC.

 

 

 

By:

  /s/ Kathryn C. Ellero

 

 

Name:  Kathryn C. Ellero

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

WEBSTER BUSINESS CREDIT CORPORATION

 

(f/k/a Whitehall Business Credit Corporation), as a

 

Revolving Credit Lender

 

 

 

By:

  /s/ Joseph A. Klapkowski

 

 

Name:  Joseph A. Klapkowski

 

 

Title:  Vice President, Authorized Signatory

 

--------------------------------------------------------------------------------


 

Schedule 2.22

 

 

REVOLVING CREDIT LENDERS; TERM LOAN LENDERS; COMMITMENT PERCENTAGES; ADDRESSES

 

LENDER

 

Maximum
Revolving
Credit Dollar
Commitment

 

Revolving Credit
Percentage
Commitment

 

Term Loan A
Commitment

 

Term Loan A
Percentage

 

Term Loan B
Commitment

 

Term Loan B
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF
AMERICA, N.A.

100 Federal Street
Boston, MA 02110
Attention: Peter Foley
Fax: (617) 434-4339

 

$

68,500,000

 

19.855072464

%

$

6,500,000

 

32.500000000

%

$

40,000,000

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

201 Merritt 7
PO Box 5201
Norwalk, CT 06856
Attention: Paul Vitti
Fax: (203) 956-4006

 

$

64,500,000

 

18.695652174

%

$

5,700,000

 

28.500000000

%

$

0

 

0

%

 

--------------------------------------------------------------------------------


 

LENDER

 

Maximum
Revolving
Credit Dollar
Commitment

 

Revolving Credit
Percentage
Commitment

 

Term Loan A
Commitment

 

Term Loan A
Percentage

 

Term Loan B
Commitment

 

Term Loan B
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CIT GROUP/ BUSINESS CREDIT, INC.

300 South Grand Ave.,
10th Floor
Los Angeles, CA
90071-3109
Attention: Adrian Avalos
Fax: (213) 613-2599

 

$

45,000,000

 

13.043478261

%

$

0

 

0.000000000

%

$

0

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NATIONAL CITY BUSINESS CREDIT, INC.

1965 East 6th Street,
4th Floor
Cleveland, OH 44114
Fax: 216.222.9555

 

$

40,000,000

 

11.594202899

%

$

0

 

0.000000000

%

$

0

 

0

%

 

2

--------------------------------------------------------------------------------


 

LENDER

 

Maximum
Revolving
Credit Dollar
Commitment

 

Revolving Credit
Percentage
Commitment

 

Term Loan A
Commitment

 

Term Loan A
Percentage

 

Term Loan B
Commitment

 

Term Loan B
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH

677 Washington Blvd.
Stamford, CT 06901
Attention:    Thomas Watson
Fax: (203) 719-5259

 

$

36,000,000

 

10.434782609

%

$

0

 

0.000000000

%

$

0

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.

2450 Colorado Avenue,
Suite 3000 West Santa Monica, CA 90404 Attention: Donna Arenson
Fax: (310) 453-7446

 

$

30,000,000

 

8.695652174

%

$

2,100,000

 

10.500000000

%

$

0

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TD BANKNORTH, N.A.

7 New England Executive Park- 10th Floor
Burlington, MA 01803

 

$

25,000,000

 

7.2463768116

%

$

0

 

0.000000000

%

$

0

 

0

%

 

3

--------------------------------------------------------------------------------


 

LENDER

 

Maximum
Revolving
Credit Dollar
Commitment

 

Revolving Credit
Percentage
Commitment

 

Term Loan A
Commitment

 

Term Loan A
Percentage

 

Term Loan B
Commitment

 

Term Loan B
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LASALLE RETAIL FINANCE, a division of LaSalle Business Credit, LLC, as agent for
LaSalle Bank Midwest N.A.

25 Braintree Hill Office
Park, Suite 205
Braintree, MA 02184
Attention: Andy Cerussi
Fax: (781) 353-6101

 

$

21,000,000

 

6.086956522

%

$

5,700,000

 

28.500000000

%

$

0

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WEBSTER BUSINESS CREDIT CORPORATION

73 Belmont Street,
2nd Floor
South Easton, MA 02375
Attention: Chris O’Connor
Fax: (508) 513-1339

 

$

15,000,000

 

4.347826087

%

$

0

 

0.000000000

%

$

0

 

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

345,000,000

 

100.000000000

%

$

20,000,000

 

100.000000000

%

$

40,000,000

 

100.000000000

%

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 16.1

 

PROCESSING AND RECORDATION FEES

 

The Agent will charge a processing and recordation fee (an “Assignment Fee”) in
the amount of $3,500 for each assignment; provided, however, that in the event
of two or more concurrent assignments to members of the same Assignee Group
(which may be effected by a suballocation of an assigned amount among members of
such Assignee Group) or two or more concurrent assignments by members of the
same Assignee Group to a single Eligible Assignee (or to an Eligible Assignee
and members of its Assignee Group), the Assignment Fee will be $3,500 plus the
amount set forth below:

 

Transaction

 

Assignment Fee

 

 

 

 

 

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0-

 

 

 

 

 

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$

500

 

 

5

--------------------------------------------------------------------------------